Exhibit 10.1

EXECUTION VERSION

Published CUSIP Numbers: 69072EAA5

69072EAB3

 

 

CREDIT AGREEMENT

Dated as of June 5, 2012

among

OWENS & MINOR DISTRIBUTION, INC. and OWENS & MINOR MEDICAL, INC.,

as Borrowers,

OWENS & MINOR, INC.

and

CERTAIN OF ITS DOMESTIC SUBSIDIARIES AS MAY BE PARTIES HERETO FROM TIME TO TIME,

as Guarantors,

THE BANKS IDENTIFIED HEREIN,

BANK OF AMERICA, N.A.,

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

WELLS FARGO BANK, N.A.,

as Administrative Agent

ARRANGED BY:

WELLS FARGO SECURITIES, LLC

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

 

LOGO [g363768ex10_1cov.jpg]

 

 

 

Prepared by:

   LOGO [g363768ex10_1cova.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

  

Definitions

     1   

1.2

  

Computation of Time Periods

     29   

1.3

  

Accounting Terms

     29   

1.4

  

Letter of Credit Amounts

     30   

1.5

  

Exchange Rates; Currency Equivalents

     30   

1.6

  

Additional Alternative Currencies

     30   

1.7

  

Change of Currency

     31   

SECTION 2 CREDIT FACILITIES

     32   

2.1

  

Commitments

     32   

2.2

  

Method of Borrowing

     34   

2.3

  

Interest

     37   

2.4

  

Repayment

     38   

2.5

  

Notes

     38   

2.6

  

Additional Provisions relating to Letters of Credit

     38   

2.7

  

Additional Provisions relating to Swingline Loans

     42   

2.8

  

Joint and Several Liability of the Borrowers

     44   

2.9

  

Appointment of Parent as Legal Representative for Credit Parties

     46   

2.10

  

Increase in Commitments

     46   

2.11

  

Extension of Termination Date

     47   

2.12

  

Additional Foreign Borrowers

     49   

SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITY

     49   

3.1

  

Default Rate

     49   

3.2

  

Conversion

     49   

3.3

  

Termination of Commitments

     50   

3.4

  

Prepayments

     50   

3.5

  

Fees

     51   

3.6

  

Capital Adequacy

     51   

3.7

  

Limitation on Eurocurrency Rate Loans

     52   

3.8

  

Illegality

     52   

3.9

  

Requirements of Law

     52   

3.10

  

Treatment of Affected Loans

     53   

3.11

  

Taxes

     54   

3.12

  

Compensation

     58   

3.13

  

Pro Rata Treatment

     59   

3.14

  

Sharing of Payments

     60   

3.15

  

Payments, Computations, Retroactive Adjustments of Applicable Percentage, Etc.

     61   

3.16

  

Evidence of Debt

     63   

3.17

  

Certain Limitations

     63   

3.18

  

Defaulting Banks

     64   

3.19

  

Cash Collateral

     65   

SECTION 4 GUARANTY

     66   

4.1

  

The Guaranty

     66   

4.2

  

Obligations Unconditional

     67   

4.3

  

Reinstatement

     68   

4.4

  

Certain Additional Waivers

     68   

4.5

  

Remedies

     68   

 

i



--------------------------------------------------------------------------------

4.6

  

Rights of Contribution

     68   

4.7

  

Guarantee of Payment; Continuing Guarantee

     69   

SECTION 5 CONDITIONS PRECEDENT

     69   

5.1

  

Conditions to Closing

     69   

5.2

  

Conditions to all Extensions of Credit

     71   

SECTION 6 REPRESENTATIONS AND WARRANTIES

     72   

6.1

  

Organization and Good Standing

     72   

6.2

  

Due Authorization

     72   

6.3

  

No Conflicts

     72   

6.4

  

Consents

     72   

6.5

  

Enforceable Obligations

     72   

6.6

  

Reserved

     73   

6.7

  

Financial Condition

     73   

6.8

  

No Material Adverse Changes or Restricted Payments

     73   

6.9

  

No Default

     73   

6.10

  

Liens

     73   

6.11

  

Indebtedness

     73   

6.12

  

Litigation

     74   

6.13

  

Material Agreements

     74   

6.14

  

Taxes

     74   

6.15

  

Compliance with Law

     74   

6.16

  

ERISA

     74   

6.17

  

Subsidiaries

     75   

6.18

  

Use of Proceeds; Margin Stock

     75   

6.19

  

Government Regulation

     76   

6.20

  

Environmental Matters

     76   

6.21

  

Intellectual Property, Franchises, etc.

     77   

6.22

  

Investments

     77   

6.23

  

No Material Misstatements

     77   

6.24

  

Labor Matters

     77   

6.25

  

Anti-Terrorism Laws

     78   

SECTION 7 AFFIRMATIVE COVENANTS

     78   

7.1

  

Information Covenants

     78   

7.2

  

Preservation of Existence and Franchises

     81   

7.3

  

Books, Records and Inspections

     81   

7.4

  

Compliance with Law

     82   

7.5

  

Payment of Taxes and Other Indebtedness

     82   

7.6

  

Insurance

     82   

7.7

  

Maintenance of Property

     82   

7.8

  

Performance of Obligations

     83   

7.9

  

Use of Proceeds

     83   

7.10

  

Financial Covenants

     83   

7.11

  

Additional Credit Parties

     83   

SECTION 8 NEGATIVE COVENANTS

     84   

8.1

  

Indebtedness

     84   

8.2

  

Liens

     85   

8.3

  

Nature of Business

     85   

8.4

  

Consolidation, Merger, Sale or Purchase of Assets, etc.

     85   

8.5

  

Asset Dispositions

     86   

 

ii



--------------------------------------------------------------------------------

8.6

  

Advances, Investments and Loans

     87   

8.7

  

Amendments Relating to Other Debt

     87   

8.8

  

Transactions with Affiliates

     87   

8.9

  

Ownership of Subsidiaries

     88   

8.10

  

Fiscal Year

     88   

8.11

  

Subsidiary Dividends

     88   

8.12

  

Restricted Payments

     88   

SECTION 9 EVENTS OF DEFAULT

     89   

9.1

  

Events of Default

     89   

9.2

  

Acceleration; Remedies

     91   

SECTION 10 ADMINISTRATIVE AGENT

     91   

10.1

  

Appointment and Authority

     91   

10.2

  

Rights as a Bank

     92   

10.3

  

Exculpatory Provisions

     92   

10.4

  

Reliance by Administrative Agent

     93   

10.5

  

Delegation of Duties

     93   

10.6

  

Resignation of Administrative Agent

     93   

10.7

  

Non-Reliance on Administrative Agent and Other Banks

     94   

10.8

  

No Other Duties; Etc.

     94   

10.9

  

Administrative Agent May File Proofs of Claim

     94   

10.10

  

Guaranty Matters

     95   

SECTION 11 MISCELLANEOUS

     95   

11.1

  

Notices; Effectiveness; Electronic Communications

     95   

11.2

  

Right of Set-Off; Adjustments; Payments Set Aside

     97   

11.3

  

Successors and Assigns

     98   

11.4

  

No Waiver; Remedies Cumulative

     102   

11.5

  

Expenses; Indemnification; Damage Waiver

     102   

11.6

  

Amendments, Waivers and Consents

     104   

11.7

  

Counterparts

     105   

11.8

  

Headings

     105   

11.9

  

Survival

     105   

11.10

  

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     106   

11.11

  

Severability

     106   

11.12

  

Entirety

     107   

11.13

  

Binding Effect; Termination

     107   

11.14

  

Confidentiality

     107   

11.15

  

Source of Funds

     108   

11.16

  

Conflict

     109   

11.17

  

USA PATRIOT Act Notice

     109   

11.18

  

Replacement of Banks

     109   

11.19

  

No Advisory or Fiduciary Responsibility

     110   

11.20

  

Arbitration

     110   

11.21

  

Judgment Currency

     112   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

    

Existing Letters of Credit

Schedule 1.1(b)

    

Mandatory Cost Formulae

Schedule 2.1

    

Commitments

Schedule 2.2(a)(i)

    

Form of Notice of Revolving Loan Borrowing

Schedule 2.2(a)(ii)

    

Form of Notice of Swingline Loan Borrowing

Schedule 2.5

    

Form of Revolving Note

Schedule 3.2

    

Form of Notice of Extension/Conversion

Schedule 5.1(e)

    

Form of Officer’s Certificate

Schedule 6.17

    

Subsidiaries

Schedule 7.1(c)

    

Form of Officer’s Compliance Certificate

Schedule 7.11

    

Form of Joinder Agreement

Schedule 8.1(b)

    

Existing Indebtedness

Schedule 8.2

    

Existing Liens

Schedule 8.5(e)

    

Asset Dispositions

Schedule 11.1

    

Notice Addresses

Schedule 11.3(b)

    

Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of June 5, 2012 (the “Credit Agreement”), is by
and among OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation and OWENS &
MINOR MEDICAL, INC., a Virginia corporation (together, the “U.S. Borrowers”),
OWENS & MINOR, INC., a Virginia corporation (the “Parent”), certain domestic
subsidiaries of the Parent as may be parties hereto from time to time (together
with the Parent, the “Guarantors”), the Banks (as defined herein), JPMORGAN
CHASE BANK, N.A., as syndication agent and WELLS FARGO BANK, N.A., as
administrative agent for the Banks (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H

WHEREAS, the U.S. Borrowers have requested that the Banks provide $350,000,000
in credit facilities for the purposes set forth herein, and the Banks are
willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

 

  1.1 Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person (other than a member of the Consolidated
Group) or substantially all of the Property (other than Capital Stock) of
another Person (other than a member of the Consolidated Group), whether or not
involving a merger or consolidation with such other Person.

“Additional Commitment Bank” has the meaning set forth in Section 2.11(d).

“Additional Credit Party” means each Domestic Subsidiary of the Parent that
becomes a Guarantor after the Closing Date by execution of a Joinder Agreement.

“Administrative Agent” means the Person identified as such in the heading
hereof, together with any permitted successors and assigns.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.1, or such other address or account as the Administrative
Agent may from time to time notify in writing to the Borrowers, the Banks, the
Issuing Bank and the Swingline Bank.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (ii) to direct or cause direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or other agreement.

“Agent Parties” has the meaning set forth in Section 11.1(c).

“Aggregate Revolving Committed Amount” has the meaning assigned to such term in
Section 2.1(a).

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.6.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, an amount equal to $100,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.

“Anti-Terrorism Law” means the USA PATRIOT ACT or any other statute, regulation,
executive order, or other law pertaining to the prevention of future acts of
terrorism, in each case as such law may be amended from time to time.

“Applicable Lending Office” means, as to any Bank, the office or offices of such
Bank described as such in such Bank’s Administrative Questionnaire, or such
other office or offices as a Bank may from time to time notify the Borrower
Representative and the Administrative Agent.

“Applicable Percentage” means for any day, the rate per annum set forth below,
based on the better of (y) the Debt Ratings and (z) the Consolidated Total
Leverage Ratio then in effect, it being understood that the Applicable
Percentage for (i) Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin”, (ii) Eurocurrency Rate Loans shall be the percentage
set forth under the column “Eurocurrency Margin”, (iii) Daily LIBOR Swingline
Loans shall be the percentage set forth under the column “Eurocurrency Margin”,
(iv) Standby Letter of Credit Fee shall be the percentage set forth under the
column “Eurocurrency Margin” and (v) the Unused Fee shall be the percentage set
forth under the column “Unused Fee”:

 

Level

  

Debt Ratings

  

Consolidated Leverage Ratio

   Eurocurrency
Margin     Base
Rate
Margin     Unused
Fee   I    BB-/Ba3 or lower    ³ 2.5 to 1.0      2.250 %      1.250 %      0.425
%  II    BB/Ba2   

< 2.5 to 1.0 but

³ 2.0 to 1.0

     2.000 %      1.000 %      0.350 %  III    BB+/Ba1   

< 2.0 to 1.0 but

³ 1.5 to 1.0

     1.750 %      0.750 %      0.275 %  IV    BBB-/Baa3   

< 1.5 to 1.0 but

³ 1.0 to 1.0

     1.500 %      0.500 %      0.225 %  V    BBB/Baa2   

< 1.0 to 1.0 but

³ 0.5 to 1.0

     1.375 %      0.375 %      0.200 %  VI    BBB+/Baa1 or better    < 0.5 to
1.0      1.250 %      0.250 %      0.175 % 

 

2



--------------------------------------------------------------------------------

At such times as the Applicable Percentage is determined by the Debt Ratings,
the Applicable Percentage shall be determined in accordance with the above
pricing grid based on the Parent’s status as determined from its then current
Moody’s Rating and S&P Rating. If there is a split rating, the Applicable
Percentage shall be based upon the Level indicated by the higher of the two
ratings unless there is a two or more level difference in the levels indicated
by each of the two available ratings, in which case the Level that is one level
below the higher rating shall apply. Should the Parent not have any Debt Rating,
the corporate credit or issuer rating of the Parent will be used in lieu
thereof, or if no such rating is available, then the Consolidated Total Leverage
Ratio shall be used to determine the Applicable Percentage. For purposes of the
above pricing grid, any change in the Applicable Percentage shall occur on the
date that is five (5) Business Days following any change in the Moody’s Rating
and the S&P Rating for the Parent.

At such times as the Applicable Percentage is determined by the Consolidated
Leverage Ratio, the Applicable Percentage shall, in each case, be determined and
adjusted quarterly on the date five (5) Business Days after the date by which
the Borrowers are required to provide the quarterly or annual compliance
certificate and related financial statements in accordance with the provisions
of Sections 7.1(a) and (b), as appropriate; provided that:

(i) the Applicable Percentage in effect from the Closing Date through the fifth
Business Day immediately following the date a compliance certificate is required
to be delivered pursuant to Section 7.1(b) for the fiscal quarter ending
September 30, 2012 shall be determined based upon Pricing Level V, and

(ii) notwithstanding the foregoing, in the event an annual or quarterly
compliance certificate and related financial statements are not delivered timely
to the Administrative Agent by the date required by Sections 7.1(a) and (b), as
appropriate, the Applicable Percentage, in each case, shall be based on the
better of (A) the Debt Rating and (B) Pricing Level I until the date five
(5) Business Days after such compliance certificate and related financial
statements are delivered to the Administrative Agent.

Subject to the qualifications set forth above, the Applicable Percentage, in
each case, shall be effective from an interest determination date until the next
interest determination date. The Administrative Agent shall determine the
appropriate Applicable Percentages promptly upon receipt of, and based on the
information contained in, the quarterly or annual compliance certificates and
related financial statements. The Administrative Agent shall promptly notify the
Borrower Representative and the Banks of any change in the Applicable
Percentage. Such determinations by the Administrative Agent shall be conclusive
absent manifest error. Adjustments in the Applicable Percentage shall be
effective as to existing Extensions of Credit as well as new Extensions of
Credit made thereafter. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Percentage for any period
shall be subject to the provisions of Section 3.15(c).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
borrowing or payment.

 

3



--------------------------------------------------------------------------------

“Applicant Foreign Borrower” has the meaning specified in Section 2.12.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arrangers” means, collectively, Wells Fargo Securities, LLC and J.P. Morgan
Securities LLC in their capacities as joint lead arrangers and joint book
managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Asset Disposition” shall mean and include the sale, lease or other disposition
(or the entering into a contract or other agreement that, upon consummation,
will result in the sale, lease or other disposition) of any Property by any
member of the Consolidated Group (including the Capital Stock of a Subsidiary)
other than (A) the sale or other disposition of inventory in the ordinary course
of business, (B) the sale, lease or other disposition of machinery, equipment
and other assets no longer used or useful in the conduct of such member’s
business and (C) the sale or financing of Receivables and Receivables Related
Assets pursuant to the terms of a Qualified Securitization Transaction permitted
hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Schedule 11.3(b) or any other form approved by the
Administrative Agent.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
consecutive days; or (iii) such Person shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or make any
general assignment for the benefit of creditors; or (iv) such Person shall be
unable to, or shall admit in writing its inability to, pay its debts generally
as they become due.

“Banks” means each Person identified as a “Bank” on the signature pages hereto
and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Wells Fargo Bank as its
“prime rate: and (c) the Eurocurrency Rate plus 1.0%. The “prime rate”

 

4



--------------------------------------------------------------------------------

is a rate set by Wells Fargo Bank based upon various factors including Wells
Fargo Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Wells Fargo Bank shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate. All Base Rate Loans shall be denominated in Dollars.

“Borrower Materials” has the meaning set forth in Section 7.1.

“Borrower Representative” has the meaning set forth in Section 2.9.

“Borrowers” means the U.S. Borrowers, as identified in the heading hereof,
together with any Foreign Borrowers and permitted successors and assigns.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Banks pursuant to Section 2.2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease” means any lease the payments and obligations with respect to
which would be required to be capitalized in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank or the Swingline Bank (as applicable) and the Banks, as collateral for LOC
Obligations, Obligations in respect of Swingline Loans, or obligations of Banks
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or the
Swingline Bank benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Bank or the Swingline Bank (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (ii) U.S. dollar denominated (or foreign currency
fully hedged) time deposits, certificates of deposit, Euro time deposits and
Euro certificates of deposit of (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (z) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (iii) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition and (iv) repurchase agreements with a bank or
trust company (including a Bank) or a recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States of America in which the Borrowers shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations. Notwithstanding anything
above, it is understood and agreed that auction rate securities shall not
constitute Cash Equivalents.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership, directly or indirectly, of
Voting Stock of the Parent (or other securities

 

6



--------------------------------------------------------------------------------

convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Parent, (ii) during any period of up to
24 consecutive months, commencing after the Closing Date, individuals who at the
beginning of such 24 month period were directors of the Parent, together with
directors whose nomination for election was endorsed by those directors, cease
to constitute a majority of the board of directors of the Parent and such event
is a result (directly or indirectly) of the acquisition of 5% or more of the
combined voting power of the Voting Stock by a Person or Persons who did not own
at least 5% or more of the combined voting power of the Voting Stock as of the
Closing Date, (iii) any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
control over Voting Stock of the Parent (or other securities convertible into
such securities) representing 35% or more of the combined voting power of all
Voting Stock of the Parent. As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities and Exchange Act of 1934 or (iv) the Parent shall fail to
own (directly or indirectly) 100% of the Capital Stock of each of the Borrowers.

“Closing Date” means the date hereof.

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (i) the Termination Date, or (ii) the date on which
the Commitments shall terminate in accordance with the provisions of this Credit
Agreement.

“Commitments” means the Revolving Commitments, the Swingline Commitment and the
LOC Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, in each case for the members of the
Consolidated Group on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income (other than amounts specifically
excluded from Consolidated Net Income under clauses (a) through (c) of the
definition of Consolidated Net Income): (i) Consolidated Interest Expense,
(ii) taxes, (iii) depreciation and amortization, (iv) all extraordinary or other
non-recurring expenses and charges which do not represent a cash item in such
period (including but not limited to items defined under GAAP such as losses on
asset disposals, impairment losses on long-lived assets, exit and restructuring
costs and goodwill impairment losses), (v) expenses in connection with the
issuance of stock options as compensation to employees and/or management of any
member of the Consolidated Group and (vi) any costs and expenses incurred in
connection with any Investment, Acquisition, Asset Disposition, equity issuance
or incurrence, payment, prepayment refinancing or redemption of Indebtedness
(including fees and expenses related to the Revolving Loans, Swingline Loans and
LOC Obligations, and any amendments, supplements and modifications thereof),
including the amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses (in each case, whether or not consummated) minus
(b) to the extent included in calculating Consolidated Net Income, (i) all
extraordinary or other non-recurring, non-cash items increasing net income for
such period and (ii) any cash payments made during such period in respect of
items described in clause (iv) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred. Notwithstanding the
above, the adjustments in items (a)(iv) and (b), shall be limited to those
amounts that are separately disclosed by the Parent in its Forms 10-K or 10-Q
filed with the Securities and Exchange Commission.

“Consolidated Group” means the Parent and its Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the Parent, the ratio of Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on such date to Consolidated Interest Expense
for the period of four consecutive fiscal quarters ending on such date.

“Consolidated Interest Expense” means, for any period, all interest expense,
including the amortization of debt discount and premium, the interest component
under Capital Leases and the implied interest component under Securitization
Transactions (including, without limitation, the discount in connection with the
sale of Receivables and Receivables Related Assets in connection with a
Qualified Securitization Transaction), in each case for the members of the
Consolidated Group on a consolidated basis determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
members of the Consolidated Group on a consolidated basis determined in
accordance with GAAP, but excluding for purposes of determining compliance with
the Consolidated Interest Coverage Ratio and the Consolidated Total Leverage
Ratio:

(a) any extraordinary gains or losses and any taxes on such excluded gains and
any tax deductions or credits on account of any such excluded losses;

(b) net earnings of any business entity (other than a Subsidiary) in which any
member of the Consolidated Group has an ownership interest unless such net
earnings shall have actually been received by such member of the Consolidated
Group in the form of cash distributions; and

(c) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the members of the Consolidated Group.

“Consolidated Total Assets” means, as of any date, the sum of (a) all items
which would be classified as assets of the members of the Consolidated Group on
a consolidated basis determined in accordance with GAAP and (b) to the extent
not included in the foregoing clause (a), the aggregate net book value of all
Receivables transferred to a Securitization Subsidiary or other Person in
connection with a Qualified Securitization Transaction.

“Consolidated Total Debt” means, as of any date, all Funded Debt of the members
of the Consolidated Group on a consolidated basis determined in accordance with
GAAP.

“Consolidated Total Leverage Ratio” means, as of the end of any fiscal quarter
of the Parent, the ratio of Consolidated Total Debt on such date to Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such date.

“Credit Documents” means this Credit Agreement, the Notes, any Joinder
Agreement, the Fee Letter and all other related agreements and documents issued
or delivered hereunder or thereunder or pursuant hereto or thereto (in each case
as the same may be amended, modified, restated, supplemented, extended, renewed
or replaced from time to time).

“Credit Party” means any of the Borrowers and the Guarantors.

“Daily LIBOR” means, for each day with respect to any Swingline Loan issued
pursuant to Section 2.2(a)(ii), the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 A.M. (London time) on such day and having an
advance date of such day and a maturity date of one month; provided, however, if
more than one rate is specified

 

8



--------------------------------------------------------------------------------

on Reuters Screen LIBOR01 Page, the applicable rate shall be the arithmetic mean
of all such rates. If, for any reason, such rate is not available, the term
“Daily LIBOR” shall mean, for each day with respect to any Daily LIBOR Swingline
Loan, the rate per annum at which, as determined by the Administrative Agent in
accordance with its customary practices, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time on such day and having an advance date of such day and a
maturity date of one month for settlement in immediately available funds by
leading banks in the London interbank market.

“Daily LIBOR Rate” means a Daily LIBOR rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) determined by the Administrative
Agent in accordance with the definition of “Daily LIBOR”.

“Daily LIBOR Swingline Loan” means a Swingline Loan that bears interest at a
rate based on the Daily LIBOR Rate.

“Debt Rating” means, with respect to the Parent, the S&P Rating and/or the
Moody’s Rating.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
Standby Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Percentage, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Percentage and any Mandatory Cost) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Standby Letter of Credit Fees, a rate equal to the Applicable Percentage plus
2% per annum.

“Defaulting Bank” means, subject to Section 3.18, any Bank that, as determined
by the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such Bank notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower Representative or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder, (c) has
notified the Borrower Representative or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations under agreements (other
than this Credit Agreement) in which it commits to extend credit, unless such
failure is the subject of a good faith dispute, (d) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (e) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or

 

9



--------------------------------------------------------------------------------

(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Credit Party” means any Credit Party that is incorporated or organized
under the laws of any State of the United States or the District of Columbia.

“Domestic Person” means any Person that is incorporated or organized under the
laws of any State of the United States or the District of Columbia.

“Domestic Property” means any Property that is located within the United States
of America.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any State of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.3(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity which is under common control with the Parent
within the meaning of Section 4001(a)(14) of ERISA, or is a member of a group
which includes the Parent and which is treated as a single employer under
Sections 414(b) or (c) of the Internal Revenue Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) Reportable Event with respect to a Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it or such ERISA Affiliate was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; or (f) the imposition of any material liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.
Notwithstanding the foregoing, the termination of the Parent’s Plan, which was
approved by the Parent in December 2009 and has been publicly disclosed, shall
not be an ERISA Event.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Wells
Fargo and with a term equivalent to such Interest Period would be offered by
Wells Fargo’s London Branch (or other Wells Fargo branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning assigned to such term in Section 9.1.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bank, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder,

(a) taxes imposed on or measured by its net income (however denominated) or
overall gross receipts, and franchise taxes imposed on it (in lieu of net income
taxes), by the United States of America or by any jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized, in
which such recipient resides, in which such recipient’s principal office is
located, in which such recipient conducts business, or with which such recipient
has another present or former connection (other than a connection deemed to
arise solely by virtue of the Credit Documents or any transactions occurring
pursuant thereto), or, in the case of any Bank, in which such recipient’s
Applicable Lending Office is located,

 

11



--------------------------------------------------------------------------------

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction,

(c) any U.S. federal backup withholding tax imposed under the Internal Revenue
Code, including any such taxes required to be withheld from amounts payable to a
Bank or the Administrative Agent in the event that such Person has failed to
deliver pursuant to clause (A) of Section 3.11(e)(ii) a complete and properly
executed Internal Revenue Service Form W-9 certifying that such Person is exempt
from backup withholding,

(d) in the case of a Foreign Bank (other than an assignee pursuant to a request
by the Borrower Representative under Section 11.18), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Bank pursuant to the Laws in force at the time such Foreign Bank becomes
a party hereto, designates a new Applicable Lending Office or changes its place
of organization (or where the Foreign Bank is a partnership for U.S. federal
income tax purposes, pursuant to a law in effect on the later of the date on
which such Foreign Bank becomes a party hereto or the date on which the affected
partner becomes a partner of such Foreign Bank), except to the extent that such
Foreign Bank (or its assignor, if any) was entitled, at the time of assignment,
designation of a new Applicable Lending Office or change of place of
organization, as the case may be, to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to Section 3.11(a)(ii)
or (c)(i) or (ii) is attributable to such Foreign Bank’s failure or inability
(other than as a result of a Change in Law) to comply with any provisions of
Section 3.11(e) that are applicable to Foreign Banks, or

(e) any United States federal withholding taxes imposed under sections 1471
through 1474 of the Internal Revenue Code as of the date hereof, or any amended
version or successor provision that is substantively comparable thereto, and, in
each case, any regulations promulgated thereunder and any interpretation or
other guidance issued in connection therewith (including, for the avoidance of
doubt, any such regulations, interpretations and other guidance promulgated or
issued after the date hereof).

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
June 7, 2010, among the Borrowers, the Parent, the other guarantors party
thereto, the lenders party thereto and Bank of America, as administrative agent,
as amended, modified or supplemented from time to time.

“Existing Letters of Credit” means those certain letters of credit listed on
Schedule 1.1(a).

“Existing Termination Date” has the meaning set forth in Section 2.11(a).

“Extending Bank” has the meaning set forth in Section 2.11(e).

“Extension Date” has the meaning set forth in Section 2.11(a).

“Extension of Credit” means, as to any Bank, the making of, or participation in,
a Loan by such Bank or the issuance, amendment, increase or extension of, or
participation in, a Letter of Credit by such Bank.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

 

12



--------------------------------------------------------------------------------

Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo Bank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement dated as of May 4, 2012 between the
Administrative Agent, Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A. and
J.P. Morgan Securities LLC and the Borrowers, as amended, modified, supplemented
or replaced from time to time.

“Fees” means all fees payable pursuant to Section 3.5.

“Fitch” means Fitch Rating, part of the Fitch Group, a subsidiary of Fimalac,
S.A., or any successor or assignee of the business of such company in the
business of rating securities.

“Foreign Bank” means any Bank that is organized under the Laws of a jurisdiction
other than that in which any Borrower is resident for tax purposes (including
such a Bank when acting in the capacity of the Issuing Bank). For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Borrower” means each Foreign Subsidiary that is, or may from time to
time become party to this Credit Agreement.

“Foreign Borrower Joinder Agreement” means a joinder agreement, in a form
reasonably satisfactory to the Administrative Agent, executed and delivered by
the Applicant Foreign Borrower, the then-existing Borrowers, the Parent, the
Guarantors (if any) and the Administrative Agent.

“Foreign Person” means any Person that is not a Domestic Person.

“Foreign Property” means any Property that is not a Domestic Property.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Bank, (a) with
respect to the Issuing Bank, such Defaulting Bank’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Bank’s participation obligation has been reallocated to
other Banks or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Bank, such Defaulting Bank’s Revolving
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Bank’s participation obligation has been reallocated to other
Banks or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, without duplication, (i) the
principal amount of all obligations of such Person for borrowed money, (ii) the
principal amount of all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) the principal amount of all Support Obligations of such
Person with respect to

 

13



--------------------------------------------------------------------------------

Funded Debt of another Person, (iv) the maximum stated amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder to
the extent unreimbursed (other than letters of credit (A) supporting other
Indebtedness of such Person or (B) offset by a like amount of cash or government
securities pledged or held in escrow to secure such letter of credit and draws
thereunder), (v) the principal amount of all purchase money Indebtedness
(including for purposes hereof, indebtedness and obligations in respect of
conditional sale or title retention arrangements described in clause (j) of the
definition of “Indebtedness” and obligations in respect of the deferred purchase
price of property or services described in clause (c) of the definition of
“Indebtedness”) of such Person, including without limitation the principal
portion of all obligations of such Person under Capital Leases, (vi) the
principal amount of all Funded Debt of another Person secured by a Lien on any
Property of such Person, whether or not such Funded Debt has been assumed,
provided that for purposes hereof the amount of such Funded Debt shall be
limited to the amount of such Funded Debt as to which there is recourse to such
Person or the fair market value of the property which is subject to the Lien, if
less, (vii) the aggregate net amount of Indebtedness or obligations relating to
the sale, contribution or other conveyance of accounts receivable (or similar
transaction) (exclusive of intercompany obligations owing between the
Securitization Subsidiary and a Credit Party pursuant to a Qualified
Securitization Transaction permitted hereunder) regardless of whether such
transaction is effected without recourse or in a manner which would not be
reflected on a balance sheet in accordance with GAAP, (viii) the principal
balance outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP, and (ix) the maximum amount of all
contingent obligations (including, without limitation, obligations to make
earn-out payments) of such Person incurred in connection with Acquisitions
permitted under Section 8.4 and Acquisitions consummated prior to the Closing
Date. The Funded Debt of any Person shall include the Funded Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer, but only to the extent to which there is recourse to such Person for
the payment of such Funded Debt. For purposes hereof, Funded Debt shall also
include payments in respect of Funded Debt which constitute current liabilities
of the obligor under GAAP.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantor” means, the Parent and each Additional Credit Party, together with
their successors and permitted assigns.

“Increase Effective Date” has the meaning set forth in Section 2.10.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
issued or assumed as the deferred purchase price of Property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person in accordance with GAAP, (d) all Support Obligations of such Person
with respect to Indebtedness of another Person, (e) the maximum stated amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder to the extent unreimbursed (other than letters of credit
(i) supporting other Indebtedness of such Person or (ii) offset by a like amount
of cash or government securities pledged or held in escrow to secure such letter
of credit and draws thereunder), (f) the principal portion of all obligations of
such Person under Capital Leases, (g) all

 

14



--------------------------------------------------------------------------------

Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that for purposes hereof the amount of such Indebtedness
shall be limited to the amount of such Indebtedness as to which there is
recourse to such Person or the fair market value of the Property which is
subject to the Lien, if less, (h) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (i) the
Swap Termination Value of any Swap Contract, (j) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (k) all preferred stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration at any time
prior to the Termination Date, (l) the aggregate net amount of Indebtedness or
obligations relating to the sale, contribution or other conveyance of accounts
receivable (or similar transaction) (exclusive of intercompany obligations owing
between the Securitization Subsidiary and a Credit Party pursuant to a Qualified
Securitization Transaction permitted hereunder) regardless of whether such
transaction is effected without recourse or in a manner which would not be
reflected on a balance sheet in accordance with GAAP, (m) the principal portion
of all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease under GAAP, (n) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer, but only to the extent to which
there is recourse to such Person for the payment of such Indebtedness, and
(o) the maximum amount of all contingent obligations (including, without
limitation, obligations to make earn-out payments) of such Person incurred in
connection with Acquisitions permitted under Section 8.4 and Acquisitions
consummated prior to the Closing Date. For purposes hereof, Indebtedness shall
also include payments in respect of Indebtedness which constitute current
liabilities of the obligor under GAAP. The Indebtedness of any Person shall not
include (a) trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof, (b) accrued expenses and
(c) accrued pension and retirement plan liabilities to the extent such
liabilities would not appear as debt on a balance sheet of such Person in
accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 11.5(b).

“Information” has the meaning set forth in Section 11.14.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Termination Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including any Swingline Loan bearing interest at
the Base Rate) or Daily LIBOR Swingline Loan, the last Business Day of each
March, June, September and December and the Termination Date.

“Interest Period” means, with respect to Eurocurrency Rate Loans, a period of 7
days’, one, two, three or six months’ duration (provided that no more than one
such Revolving Loan with a 7-day Interest Period may be outstanding at any
time), as the Borrower Representative may elect, commencing in each case on the
date of the borrowing (including conversions, extensions and renewals);
provided, however, (A) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be

 

15



--------------------------------------------------------------------------------

extended to the next succeeding Business Day (except that where the next
succeeding Business Day falls in the next succeeding calendar month, then on the
next preceding Business Day), (B) no Interest Period shall extend beyond the
Termination Date and (C) where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last day of
such calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time. References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such other Person, (b) any deposit
with, or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Support
Obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, but excluding any
Restricted Payment to such Person. For purposes hereof, Investment shall not
include any funding by any Credit Party of qualified or nonqualified retirement
or other benefit plans for directors, officers or employees pursuant to the
terms thereof.

“Investment Grade” means a senior unsecured long term debt rating of at least
two of the following: Baa3 from Moody’s, BBB- from S&P and BBB- from Fitch.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means with respect to the Existing Letters of Credit, Bank of
America, N.A., and with respect to all Letters of Credit issued after the
Closing Date, Wells Fargo Bank and its successors in such capacity.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.11 executed and delivered by an Additional Credit Party in accordance
with the provisions of Section 7.11.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Letter of Credit” means any standby letter of credit issued by the Issuing Bank
for the account of the Borrowers or its Subsidiaries in accordance with the
terms of Section 2.1(c) and shall include the Existing Letters of Credit.
Letters of Credit may be issued in Dollars or an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Termination Date (or, if such day is not a Business Day, the next
proceeding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Committed Amount and (b) the LOC Committed Amount. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference or priority or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any financing or similar statement or notice filed under the Uniform Commercial
Code as adopted and in effect in the relevant jurisdiction or other similar
recording or notice statute, and any lease in the nature thereof) securing or
purporting to secure any Indebtedness.

“Loans” means the Revolving Loans and the Swingline Loans, and the Base Rate
Loans, Eurocurrency Rate Loans and Daily LIBOR Swingline Loans comprising such
Loans.

“LOC Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any LOC Borrowing in accordance with its Revolving Commitment
Percentage. All LOC Advances shall be denominated in Dollars or the applicable
Alternative Currency.

“LOC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans. All LOC Borrowings shall be
denominated in Dollars or the applicable Alternative Currency.

“LOC Commitment” means, with respect to the Issuing Bank, the commitment of the
Issuing Bank to issue Letters of Credit in an aggregate face amount at any time
outstanding (together with the amounts of any unreimbursed drawings thereon) of
up to the LOC Committed Amount and, with respect to the Banks, the commitment of
each Bank to purchase participation interests in the LOC Obligations up to its
Revolving Commitment Percentage of the LOC Committed Amount as provided in
Section 2.2(a)(iii)(B).

“LOC Committed Amount” has the meaning assigned to such term in Section 2.1(c).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts, including all LOC Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

17



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Bank under any Credit
Document, or of the ability of any Credit Party to perform its obligations under
any Credit Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Credit
Party of any Credit Document to which it is a party.

“Material Guarantor” means (a) the Parent and (b) any Guarantor that,
individually, (i) accounts for more than five percent (5%) of the gross revenues
of the members of the Consolidated Group on a consolidated basis determined in
accordance with GAAP, (ii) accounts for more than five percent (5%) of net
income of the members of the Consolidated Group on a consolidated basis
determined in accordance with GAAP, or (iii) constitutes more than five percent
(5%) of Consolidated Total Assets.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Moody’s Rating” means, at any time for the Parent, the rating issued by Moody’s
and then in effect with respect to the Parent’s senior unsecured long term debt
securities without third party credit enhancement.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
the Parent or any ERISA Affiliate and at least one employer other than the
Parent or any ERISA Affiliate are contributing sponsors.

“Non-Consenting Bank” has the meaning set forth in Section 11.18.

“Non-Extending Bank” has the meaning set forth in Section 2.11(b).

“Non-Guarantor Subsidiaries” means Domestic Subsidiaries which are not
Guarantors (other than any Securitization Subsidiary).

“Note” or “Notes” means the Revolving Notes, individually or collectively, as
appropriate.

“Notice Date” has the meaning set forth in Section 2.11(b).

“Notice of Extension/Conversion” has the meaning assigned to such term in
Section 3.2.

 

18



--------------------------------------------------------------------------------

“Notice of Revolving Loan Borrowing” has the meaning assigned to such term in
Section 2.2(a)(i).

“Notice of Swingline Loan Borrowing” shall mean a notice of a Borrowing of
Swingline Loans pursuant to Section 2.2(a)(ii), which, if in writing, shall be
substantially in the form of Schedule 2.2(a)(ii).

“O&M Funding Corp” means O&M Funding Corp., a Virginia corporation.

“Obligations” means, without duplication, all of the obligations of the Credit
Parties to the Banks (including the Issuing Bank) and the Administrative Agent,
whenever arising, under this Credit Agreement, the Notes or any of the other
Credit Documents (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code). The
foregoing shall also include (a) all obligations under any Swap Contract between
any Credit Party or any Subsidiary and any Bank or Affiliate of a Bank that is
permitted to be incurred pursuant to Section 8.1(g) and (b) all obligations
under any Treasury Management Agreement between any Credit Party or any
Subsidiary and any Bank or Affiliate of a Bank.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document, but excluding any such taxes imposed by any
jurisdiction upon a voluntary transfer of an Obligation by a Bank (including the
Issuing Bank) if such taxes result from such Bank being organized, resident or
engaged in business (other than a business arising (or being deemed to arise)
solely as a result of the Credit Documents or any transactions occurring
pursuant thereto) in such jurisdiction. For the avoidance of doubt, “Other
Taxes” shall not include any Excluded Taxes.

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any LOC Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such LOC Obligations on
such date after giving effect to the issuance, amendment or extension of any
Letter of Credit occurring on such date and any other changes in the aggregate
amount of the LOC Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent,

 

19



--------------------------------------------------------------------------------

the Issuing Bank, or the Swingline Bank, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Wells
Fargo in the applicable offshore interbank market for such currency to major
banks in such interbank market.

“Parent” means Owens & Minor, Inc., a Virginia corporation, together with any
permitted successors and assigns.

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

“Permitted Asset Swap” means any transfer of properties or assets by any member
of the Consolidated Group in which at least 90% of the consideration received by
the transferor consists of properties or assets (other than cash) that will be
used in a business that is related, ancillary or complementary to the business
of the Borrowers or any of their Subsidiaries on the Closing Date (or any
reasonable extension, development or expansion thereof); provided that the
aggregate fair market value (as determined in good faith by the Board of
Directors of the relevant Credit Party) of the property or assets transferred in
such exchange is not greater than that of the assets or property received.

“Permitted Investments” means Investments which are (i) cash and Cash
Equivalents; (ii) receivables owing to any member of the Consolidated Group
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments by
members of the Consolidated Group in and to Domestic Credit Parties;
(iv) Acquisitions permitted under Section 8.4(b)(ii); (v) loans and advances in
the ordinary course of business to officers, directors and employees for
expenses (including moving expenses related to a transfer) incidental to
carrying on the business of the members of the Consolidated Group in an
aggregate amount not to exceed $3,000,000 at any time outstanding;
(vi) Investments (including debt obligations) received in settlement of accounts
receivable (created in the ordinary course of business) from bankrupt obligors
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;
(vii) investments in a Securitization Subsidiary or Special Purpose Vehicle
relating to a Qualified Securitization Transaction and (viii) Investments of a
nature not contemplated in the foregoing subsections; provided, however, to the
extent that the Consolidated Total Leverage Ratio on a Pro Forma Basis after
giving effect to any such Investment is greater than 3.00:1.00, the aggregate
amount of such Investments permitted pursuant to the clause (viii) shall not
exceed the greater of (A) the Investments permitted under this clause (viii) and
made prior to the date that the Consolidated Total Leverage Ratio referred to in
this clause (viii) exceeded 3.00:1.00 and (B) $25,000,000 in the aggregate at
any time outstanding.

“Permitted Liens” means:

(i) Liens created by or arising under the Credit Documents in favor of the
Administrative Agent on behalf of the Banks;

(ii) Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

 

20



--------------------------------------------------------------------------------

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

(iv) Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any member of the Consolidated Group in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(v) Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(vi) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;

(vii) Liens on Property of any Person securing Indebtedness (including Capital
Leases and Synthetic Leases) of a Credit Party to the extent permitted under
Section 8.1(c);

(viii) leases or subleases granted to others not interfering in any material
respect with the business of any member of the Consolidated Group;

(ix) any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(xi) Liens deemed to exist in connection with Investments in repurchase
agreements which constitute Permitted Investments;

(xii) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(xiii) Liens created or deemed to exist in connection with a Qualified
Securitization Transaction permitted under this Credit Agreement (including any
related filings of any financing statements), but only to the extent that any
such Lien relates to the applicable Receivables Related Assets actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

 

21



--------------------------------------------------------------------------------

(xiv) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(xv) Liens existing as of the Closing Date and set forth on Schedule 8.2;
provided that no such Lien shall at any time (A) be extended to or cover any
Property other than the Property subject thereto on the Closing Date and
(B) secure any Indebtedness other than the Indebtedness secured thereby on the
Closing Date;

(xvi) other Liens on Property of any Person securing Indebtedness of any member
of the Consolidated Group to the extent permitted under Section 8.1(j);

(xvii) other Liens on Property of any Person securing Indebtedness of any member
of the Consolidated Group to the extent permitted under Section 8.1(k); and

(xviii) Liens on cash deposits not to exceed $25,000,000 in the aggregate at any
time outstanding for the purpose of collateralizing certain financial
obligations under any workers’ compensation, unemployment insurance and other
types of social security in the ordinary course.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA) which is subject to Title IV of ERISA and with respect to which the
Parent or any ERISA Affiliate is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” within the
meaning of Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 7.1.

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.3) the applicable Pricing Level under the definition of
“Applicable Percentage” and determining compliance with each of the financial
covenants set forth in Section 7.10, that any transaction shall be deemed to
have occurred as of the first day of the four fiscal-quarter period ending as of
the most recent fiscal quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the annual or quarterly
compliance certificate and related financial statements required by
Section 7.1(a) or (b), as appropriate. As used herein, “transaction” shall mean
(i) any merger or consolidation as referred to in Section 8.4, (ii) any Asset
Disposition as referred to in Section 8.5, (iii) any Acquisition as referred to
in Section 8.4, (iv) any Investment permitted by clause (viii) of the definition
of Permitted Investments and (v) any Restricted Payment referenced in
Section 8.12. In furtherance of the foregoing, in connection with any
calculation of the financial covenants set forth in Section 7.10 upon giving
effect to a transaction on a Pro Forma Basis:

(A) for purposes of any such calculation in respect of any Asset Disposition
referred to in Section 8.5, (1) income statement items (whether positive or
negative) attributable to the Property disposed of in such Asset Disposition
shall be excluded and (2) any Indebtedness which is retired in connection with
such Asset Disposition shall be excluded and deemed to have been retired as of
the first day of the applicable period; and

(B) for purposes of any such calculation in respect of any merger or
consolidation referred to in Section 8.4(a) or any Acquisition referred to in
Section 8.4(b), (1) any Indebtedness incurred by any member of the Consolidated
Group in connection with such transaction (x) shall be deemed to have been

 

22



--------------------------------------------------------------------------------

incurred as of the first day of the applicable period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (2) income statement
items (whether positive or negative) attributable to the Property acquired in
such transaction or to the Acquisition comprising such transaction, as
applicable, shall be included beginning as of the first day of the applicable
period, provided that such income statement items are factually supportable by
financial statements and information reasonably acceptable to the Administrative
Agent.

“Pro Forma Compliance Certificate” means a certificate of the chief financial
officer (or its equivalent) of the Parent delivered to the Administrative Agent
in connection with (i) any merger or consolidation referred to in
Section 8.4(a), (ii) any Asset Disposition referred to in Section 8.5, (iii) any
Acquisition referred to in Section 8.4(b), and (iv) any Restricted Payment
referenced in Section 8.12, as applicable, and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro Forma
Basis, of the Consolidated Interest Coverage Ratio and the Consolidated Total
Leverage Ratio each as of the most recent fiscal quarter end preceding the date
of the applicable transaction with respect to which the Administrative Agent
shall have received the annual or quarterly compliance certificate and related
financial statements required by Section 7.1(a) or (b), as appropriate.

“Property” means any interest in any kind of property or assets, whether real,
personal or mixed, or tangible or intangible.

“Public Bank” has the meaning set forth in Section 7.1.

“Qualified Securitization Transaction” means any Securitization Transaction
provided that (A) no portion of the Indebtedness or any other obligations
(contingent or otherwise) under such Securitization Transaction shall be
(i) recourse to any member of the Consolidated Group other than pursuant to
Standard Securitization Obligations, (ii) supported by Support Obligations of
any member of the Consolidated Group other than pursuant to Standard
Securitization Obligations, or (iii) secured (directly or indirectly,
contingently or otherwise) by any Lien on any Property of any member of the
Consolidated Group other than pursuant to Standard Securitization Obligations,
(B) the Administrative Agent and the Required Banks shall be reasonably
satisfied with the structure thereof and documentation therefor, including the
discount at which such accounts receivable are sold or the advance rate against
which borrowings are advanced and the applicable termination events which shall,
in any event, be consistent with those prevailing in the market for similar
transactions, and (C) the accounts receivable purchase agreement or other
similar agreements relating thereto shall not be amended or modified in a manner
materially adverse to the interests of the Banks (as determined by the
Administrative Agent and the Required Banks in their reasonable discretion
(including, without limitation, any change in (i) the amount of Securitization
Receivables and Receivables Related Assets covered thereby, (ii) the discount
rate at which the Securitization Receivables and Receivables Related Assets are
sold, (iii) the advance rate against which amounts are advanced, and (iv) the
applicable termination events)) except with the prior written consent of the
Administrative Agent and the Required Banks.

“Receivables” means, as of any date of determination, the aggregate net book
value of all accounts, accounts receivable, receivables, and obligations for
payment created or arising from the sale of inventory or the rendering of
services in the ordinary course of business, whether evidenced by chattel paper,
instruments or otherwise, owned by or owing to the Parent and its Domestic
Subsidiaries on a consolidated basis after deducting allowances or reserves
relating thereto, as shown on the books and records of Parent and its Domestic
Subsidiaries (but excluding, in any event, without duplication, the aggregate
net book value of all Receivables transferred to a Securitization Subsidiary or
other Person in connection with a Qualified Securitization Transaction).

 

23



--------------------------------------------------------------------------------

“Receivables Related Assets” means (i) any rights arising under the
documentation governing or relating to any Securitization Receivables (including
rights in respect of Liens securing such Securitization Receivables and other
credit support in respect of such Securitization Receivables), (ii) any proceeds
of such Securitization Receivables and any lockboxes or accounts in which such
proceeds are deposited, (iii) spread accounts and other similar accounts (and
any amounts on deposit therein) established in connection with a Qualified
Securitization Transaction, (iv) any warranty, indemnity, dilution and other
intercompany claim arising out of the documentation evidencing any Qualified
Securitization Transaction, and (v) other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

“Recipient” shall mean (a) the Administrative Agent, (b) any Bank and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 11.3(c).

“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

“Required Banks” means, at any time, Banks holding more than fifty percent
(50%) of the aggregate Commitments, or if the Commitments have been terminated,
Banks holding more than fifty percent (50%) of the aggregate principal amount of
the Revolving Obligations outstanding (with the aggregate amount of each Bank’s
risk participation and funded participation in LOC Obligations and Swingline
Loans being deemed “held” by such Bank for purposes of this definition);
provided that the Commitments of, and outstanding principal amount of Revolving
Obligations owing to, a Defaulting Bank shall be excluded for purposes hereof in
making a determination of Required Banks.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance from any
Governmental Authority.

“Responsible Officer” means, with respect to the subject matter of any
representation, warranty, covenant, agreement, obligation or certificate of any
Credit Party contained in or delivered pursuant to any of the Credit Documents,
the Chief Executive Officer, President, Chief Financial Officer, Chief Operating
Officer, Controller, General Counsel or Treasurer of any Borrower or the Parent.

“Restricted Payment” by any Person means (i) any dividend or other payment or
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of such Person, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving such Person), or to the holders, in their capacity as
such, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding (other than dividends or

 

24



--------------------------------------------------------------------------------

distributions payable in Capital Stock of such Person or dividends or
distributions payable to any Credit Party (directly or indirectly through
Subsidiaries)), (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of such Person, now or hereafter
outstanding, and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of Capital Stock of such Person, now or hereafter outstanding.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (iii) on the last day of any month
and (iv) such additional dates as the Administrative Agent shall determine or
the Required Banks shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
(iv) on the last day of any month and (v) such additional dates as the
Administrative Agent or the Issuing Bank shall determine or the Required Banks
shall require.

“Revolving Commitment” means, with respect to each Bank, the commitment of such
Bank to make Revolving Loans in an aggregate principal amount outstanding at any
time up to such Bank’s Revolving Committed Amount.

“Revolving Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the Revolving Committed
Amount of such Bank at such time and the denominator of which is the Aggregate
Revolving Committed Amount at such time. The initial Revolving Commitment
Percentage of each Bank is set forth on Schedule 2.1.

“Revolving Committed Amount” means, with respect to each Bank, the amount of
such Bank’s Revolving Commitment, as such amount may from time to time be
reduced in accordance with the provisions hereof. The initial Revolving
Committed Amount of each Bank is set forth on Schedule 2.1.

“Revolving Loans” has the meaning assigned to such term in Section 2.1(a).

“Revolving Note” means the promissory notes of the Borrowers in favor of each of
the Banks evidencing the Revolving Loans and Swingline Loans in substantially
the form attached as Schedule 2.5, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

“Revolving Obligations” the Revolving Loans, the Swingline Loans and the LOC
Obligations.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereof.

“S&P Rating” means, at any time for the Parent, the rating issued by S&P and
then in effect with respect to the Parent’s senior unsecured long term debt
securities without third party credit enhancement.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Bank, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

25



--------------------------------------------------------------------------------

“Securitization Receivables” has the meaning given to such term in the
definition of “Securitization Transaction”.

“Securitization Subsidiary” means (a) O&M Funding Corp. and (b) any other wholly
owned Subsidiary which engages in no activities other than those reasonably
related to or in connection with the entering into of Securitization
Transactions and which is designated by the board of directors of the Parent (as
provided below) as a Securitization Subsidiary; provided that no member of the
Consolidated Group (i) shall provide credit support to such Securitization
Subsidiary, (ii) shall have any contract, agreement, arrangement or
understanding with such Securitization Subsidiary other than on terms that are
fair and reasonable and that are no less favorable to such member of the
Consolidated Group than could be obtained from an unrelated Person (other than
representations, warranties and covenants (including those relating to
servicing) entered into in the ordinary course of business in connection with a
Qualified Securitization Transaction and intercompany notes relating to the sale
of Securitization Receivables to such Securitization Subsidiary) and (iii) no
member of the Consolidated Group shall have any obligation to maintain or
preserve such Securitization Subsidiary’s financial condition or to cause such
Securitization Subsidiary to achieve certain levels of operating results. Any
such designation by the board of directors of the Parent (other than with
respect to O&M Funding Corp.) shall be evidenced to the Administrative Agent and
each Bank by filing with the Administrative Agent and each Bank a certified copy
of the resolutions of the board of directors of the Parent giving effect to such
designation.

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to any Person (including, without limitation,
a Securitization Subsidiary) or may grant a security interest in any accounts
receivable, notes receivable, rights to future lease payments or residuals or
other similar rights to payment (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arising in the future) of such
member of the Consolidated Group, and any assets related thereto, including
without limitation, all security interests in merchandise or services financed
thereby, the proceeds of such Securitization Receivables, and other assets which
are customarily sold or in respect of which security interests are customarily
granted in connection with securitization transactions involving such assets.

“Senior Notes” means the $200,000,000 aggregate principal amount of 6.35% Senior
Notes due 2016 issued by the Parent on April 7, 2006.

“Single Employer Plan” means any Plan which is not a Multiemployer Plan or a
Multiple Employer Plan.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Special Purpose Vehicle” means a trust, partnership or other entity established
by any member of the Consolidated Group to implement a Qualified Securitization
Transaction.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the

 

26



--------------------------------------------------------------------------------

Issuing Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Standard Securitization Obligations” means representations, warranties,
covenants, indemnities and other obligations entered into by any member of the
Consolidated Group which are reasonably customary in asset securitization
transactions involving accounts receivable.

“Standby Letter of Credit Fee” has the meaning assigned to such term in
Section 2.6(f).

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt” means any Indebtedness which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations on
terms and conditions which are, and evidenced by documentation which is,
satisfactory to the Required Banks.

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(ii) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time. Except as otherwise expressly provided, all references
herein to “Subsidiary” shall mean a Subsidiary of the Parent; provided, however,
that (i) O&M Funding Corp and (ii) any Special Purpose Vehicle shall not be
considered to be a Subsidiary of the Parent for purposes of this Credit
Agreement.

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than (i) endorsements in the ordinary
course of business of negotiable instruments for deposit or collection and
(ii) Standard Securitization Obligations relating to Qualified Securitization
Transactions) guaranteeing or intended to guarantee any Indebtedness of any
other Person in any manner, whether direct or indirect, and including without
limitation any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any Property constituting security therefor, (ii) to advance or
provide funds or other support for the payment or purchase of any such
Indebtedness or to maintain working capital, solvency or other balance sheet
condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness against loss in
respect thereof, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Support
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Support Obligation is made.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar

 

27



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Swingline Bank” means Wells Fargo Bank and its successors in such capacity.

“Swingline Commitment” means, with respect to the Swingline Bank, the commitment
of the Swingline Bank to make Swingline Loans in an aggregate principal amount
at any time outstanding up to the Swingline Committed Amount and, with respect
to the Banks, the commitment of each Bank to purchase participation interests in
the Swingline Loans up to its Revolving Commitment Percentage of the Swingline
Committed Amount as provided in Section 2.7.

“Swingline Committed Amount” means an amount equal to the lesser of
(a) $75,000,000 and (b) the Aggregate Revolving Committed Amount. The Swingline
Committed Amount is part of, and not in addition to, the Aggregate Revolving
Committed Amount.

“Swingline Loans” has the meaning given to such term in Section 2.1(b).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (i) June 5, 2017 or (ii) the date on
which the Commitments terminate in accordance with the provisions of this Credit
Agreement.

“Threshold Requirement” has the meaning assigned to such term in
Section 7.11(a).

“Total Consideration” means cash and non-cash consideration, any assumption of
Indebtedness, the maximum amount of any contingent payment (including, without
limitation, earn-out payments) and the fair value of any Capital Stock of the
Parent issued to the seller of the Capital Stock or Property acquired in an
Acquisition.

 

28



--------------------------------------------------------------------------------

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, purchase cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Unreimbursed Amount” has the meaning specified in Section 2.6(a)(i).

“Unused Fee” has the meaning assigned to such term in Section 3.5(a).

“U.S. Borrowers” means Owens & Minor Distribution, Inc., a Virginia corporation
and Owens & Minor Medical, Inc., a Virginia corporation, as identified in the
heading hereof, together with any permitted successors and assigns.

“U.S. Person” means any Person that is a United States person within the meaning
of Section 7701(a)(30) of the Internal Revenue Code.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
may be amended from time to time.

“Voting Stock” means, with respect to any Person, the voting stock or other
securities of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of such Person, even though the right so
to vote has been suspended by the happening of such a contingency.

“Wells Fargo Bank” means Wells Fargo Bank, N.A. and its successors and assigns.

“Yen” and “¥” mean the lawful currency of Japan.

 

  1.2 Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

  1.3 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the annual financial statements
referenced in Section 6.7(a)). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Credit

 

29



--------------------------------------------------------------------------------

Document, and either the Borrower Representative or the Required Banks shall so
request, the Administrative Agent, the Banks and the Borrower Representative
shall negotiate in good faith to amend such financial ratio, basket, covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Banks); provided that, until so
amended, (i) such financial ratio, basket, covenant or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Banks
financial statements and other documents required under this Credit Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such financial ratio, basket, covenant or requirement made
before and after giving effect to such change in GAAP.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.10
(including, without limitation, for purposes of determining the “Applicable
Percentage” and for purposes of Section 8.4, Section 8.5 and Section 8.12) shall
be made on a Pro Forma Basis.

 

  1.4 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

  1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the Issuing Bank, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and Outstanding Amounts denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Issuing Bank, as the case may be.

 

  1.6 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such

 

30



--------------------------------------------------------------------------------

request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Banks; and
in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Bank thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the Issuing
Bank thereof. Each Bank (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurdollar Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Bank or the Issuing Bank, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Bank or the Issuing Bank, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Banks consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrowers and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Borrowers.

 

  1.7 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(b) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

31



--------------------------------------------------------------------------------

SECTION 2

CREDIT FACILITIES

 

  2.1 Commitments.

(a) Revolving Commitments. During the Commitment Period, subject to the terms
and conditions hereof, each Bank severally agrees to make revolving credit loans
(the “Revolving Loans”) in Dollars or in one or more Alternative Currencies to
the Borrowers for the purposes hereinafter set forth; provided, however, that
(i) with regard to the Banks collectively, the aggregate principal amount of
Revolving Obligations outstanding shall not at any time exceed THREE HUNDRED
FIFTY MILLION DOLLARS ($350,000,000) (as such aggregate maximum amount may be
increased or reduced from time to time as hereinafter provided, the “Aggregate
Revolving Committed Amount”), (ii) with regard to each Bank individually, each
Bank’s Revolving Commitment Percentage of Revolving Obligations outstanding
shall not at any time exceed such Bank’s Revolving Committed Amount and
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Revolving Loans may consist of Base Rate Loans or Eurocurrency Rate Loans (or a
combination thereof), as the Borrower Representative may request, and may be
repaid and reborrowed in accordance with the provisions hereof.

(b) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Bank, in reliance upon the agreements of the other Banks set forth
in this section and in Section 2.7, shall make loans (each such loan, a
“Swingline Loan”) to the Borrowers in Dollars from time to time on any Business
Day during the Commitment Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Committed Amount, notwithstanding
the fact that such Swingline Loans, when aggregated with the Revolving
Commitment Percentage of the Outstanding Amount of Revolving Loans and LOC
Obligations of the Bank acting as Swingline Bank, may exceed the amount of such
Bank’s Revolving Committed Amount; provided, however, that after giving effect
to any Swingline Loan, (i) the total Outstanding Amount of Revolving Obligations
shall not exceed the Aggregate Revolving Committed Amount, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Bank, plus such
Bank’s Revolving Commitment Percentage of the Outstanding Amount of all LOC
Obligations, plus such Bank’s Revolving Commitment Percentage of the Outstanding
Amount of all Swingline Loans shall not exceed such Bank’s Revolving Commitment,
and provided, further, that the Borrowers shall not use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.1(b), prepay under Section 3.4, and reborrow under
this Section 2.1(b). Immediately upon the making of a Swingline Loan, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Bank a risk participation in such Swingline Loan in
an amount equal to the product of such Bank’s Revolving Commitment Percentage
times the amount of such Swingline Loan. The Borrowers must repay each Swingline
Loan in full no later than thirty (30) days after such loan is made, which
repayment may be made with a borrowing of Revolving Loans to the extent the
conditions set forth in Section 5.2 have been satisfied. Swingline Loans
hereunder may consist of Base Rate Loans or Daily LIBOR Swingline Loans (or a
combination thereof), as the Borrower Representative may request, and may be
repaid and reborrowed in accordance with the provisions hereof.

(c) Letter of Credit Commitment.

(i) During the Commitment Period, in reliance on the agreements of the Banks set
forth in this section and in Section 2.6 and subject to the terms and conditions
hereof and of the LOC Documents, if any, and such other terms and conditions
which the Issuing Bank may

 

32



--------------------------------------------------------------------------------

reasonably require, the Issuing Bank shall issue, and the Banks shall
participate severally in, such Letters of Credit in Dollars or an Alternative
Currency on a sight basis as the Borrower Representative may request, in form
acceptable to the Issuing Bank, for the purposes hereinafter set forth; provided
that (i) the aggregate amount of LOC Obligations shall not at any time exceed
THIRTY MILLION DOLLARS ($30,000,000) (the “LOC Committed Amount”), (ii) with
regard to the Banks collectively, the aggregate principal amount of Revolving
Obligations outstanding shall not at any time exceed the Aggregate Revolving
Committed Amount and (iii) with regard to each Bank individually, each Bank’s
Revolving Commitment Percentage of Revolving Obligations outstanding shall not
at any time exceed such Bank’s Revolving Committed Amount. Letters of Credit
issued hereunder shall have an expiry date not more than one year from the date
of issuance or extension, and may not extend beyond the date five (5) Business
Days prior to the Termination Date.

(ii) The Issuing Bank shall not issue, extend or increase any Letter of Credit
if:

(A) subject to Section 2.2(a)(iii)(C), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Banks (other than Defaulting Banks) holding a majority of
the Revolving Commitments have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Banks that have Revolving
Commitments have approved such expiry date; or

(C) the conditions set forth in Section 5.2 are not satisfied.

(iii) The Issuing Bank shall not be under any obligation to issue, extend or
increase any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank applicable to borrowers generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(D) any Bank is at that time a Defaulting Bank, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrowers or
such Bank to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to

 

33



--------------------------------------------------------------------------------

Section 3.18(a)(iv)) with respect to the Defaulting Bank arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LOC Obligations as to which the Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 10 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and LOC Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 10
included the Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Bank.

 

  2.2 Method of Borrowing.

(a) Notice of Request for Extensions of Credit. The Borrower Representative, on
behalf of any Borrower, shall request an Extension of Credit as follows:

(i) Revolving Loans. In the case of Revolving Loans, the Borrower
Representative, on behalf of any Borrower, shall give written notice (or
telephone notice promptly confirmed in writing) substantially in the form of
Schedule 2.2(a)(i) (each a “Notice of Revolving Loan Borrowing”) to the
Administrative Agent not later than 12:00 Noon (Charlotte, North Carolina time)
(x) on the Business Day of the requested advance in the case of Base Rate Loans,
(y) on the third Business Day prior to the date of the requested advance in the
case of Eurocurrency Rate Loans denominated in Dollars and (z) on the fourth
Business Day prior to the date of the requested advance in the case of
Eurocurrency Rate Loans denominated in Alternative Currencies. Each such Notice
of Borrowing shall be irrevocable and shall specify (i) that a Revolving Loan is
requested, (ii) the date of the requested advance (which shall be a Business
Day), (iii) the aggregate principal amount of Revolving Loans requested,
(iv) whether the Revolving Loans requested shall consist of Base Rate Loans,
Eurocurrency Rate Loans or a combination thereof, (v) if Eurocurrency Rate Loans
are requested, the Interest Periods with respect thereto and (vi) the currency
of the Loans to be borrowered. The Administrative Agent shall as promptly as
practicable give each Bank notice of each requested Revolving Loan advance, of
such Bank’s pro rata share thereof and of the other matters covered in the
Notice of Borrowing. In the case of a Revolving Loans, each Bank shall make the
amount of its Revolving Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 2:00 p.m., in the case of any Revolving Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Revolving Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Notice of Revolving Loan Borrowing.
Upon satisfaction of the applicable conditions set forth in Section 5.2, the
Administrative Agent shall, not later than

 

34



--------------------------------------------------------------------------------

2:30 p.m. on such Business Day specified in the applicable Notice of Revolving
Loan Borrowing in the case of a Revolving Loan denominated in Dollars and on the
same Business Day specified in the applicable Notice of Revolving Loan Borrowing
in the case of a Revolving Loan denominated in an Alternative Currency, make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrowers on
the books of Wells Fargo with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower’s
Representative.

(ii) Swingline Loans. Each Borrowing of Swingline Loans shall be made upon the
Borrower Representative’s irrevocable notice to the Swingline Bank and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Bank and the Administrative Agent not later than 12:00
Noon on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, (ii) whether the Swingline Loans
requested shall consist of Base Rate Loans, Daily LIBOR Swingline Loans or a
combination thereof and (iii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swingline Bank and the Administrative Agent of a written Notice of
Swingline Loan Borrowing, appropriately completed and signed by a Responsible
Officer of the Borrower Representative. Promptly after receipt by the Swingline
Bank of any telephonic Notice of Swingline Loan Borrowing, the Swingline Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Notice of Swingline Loan Borrowing
and, if not, the Swingline Bank will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Swingline Bank has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Bank) prior to 1:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Bank not to
make such Swingline Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.1(b), or (B) that one or more of the
applicable conditions specified in Section 5 is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Bank will, not later
than 1:30 p.m. on the borrowing date specified in such Notice of Swingline Loan
Borrowing, make the amount of its Swingline Loan available to the Borrowers.

(iii) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(A) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Representative delivered to the Issuing Bank (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower
Representative. Such Letter of Credit Application must be received by the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. at least
three Business Days (or such later date and time as the Administrative Agent and
the Issuing Bank may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Issuing Bank: (1) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (2) the amount thereof; (3) the expiry date
thereof; (4) the name and address of the beneficiary thereof; (5) the documents
to be presented by such beneficiary in case of any drawing thereunder; (6) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (7) the purpose and

 

35



--------------------------------------------------------------------------------

nature of the requested Letter of Credit; (8) the currency requested and
(9) such other matters as the Issuing Bank may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Bank
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the Issuing Bank may require.
Additionally, the Borrowers shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Bank or the Administrative Agent may require. The Borrowers’
Obligations in respect of each Existing Letter of Credit, and each Bank’s
participation obligations in connection therewith, shall be governed by the
terms of this Credit Agreement. Wells Fargo shall be the Issuing Bank on all
Letters of Credit issued after the Closing Date. The Existing Letters of Credit
shall, as of the Closing Date, be deemed to have been issued as Letters of
Credit hereunder and subject to and governed by the terms of this Credit
Agreement.

(B) Promptly after receipt of any Letter of Credit Application, the Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the Issuing Bank will provide the Administrative
Agent with a copy thereof. Immediately upon the issuance of each Letter of
Credit, each Bank shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Bank’s Revolving Commitment
Percentage times the amount of such Letter of Credit.

(C) If the Borrower Representative so requests in any applicable Letter of
Credit Application, the Issuing Bank may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower Representative shall not be required
to make a specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Banks shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (1) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.1(c) or otherwise), or
(2) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(I) from the Administrative Agent that the Required Banks have elected not to
permit such extension or (II) from the Administrative Agent, any Bank or the
Borrower Representative that one or more of the applicable conditions specified
in Section 5.2 is not then satisfied, and in each case directing the Issuing
Bank not to permit such extension.

 

36



--------------------------------------------------------------------------------

(D) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower Representative and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(b) Minimum Amounts. Each Eurocurrency Rate Loan shall be in a minimum aggregate
principal amount of $5,000,000 and in integral multiples of $1,000,000 in excess
thereof. Each Base Rate Loan (other than a Base Rate Loan comprising a Swingline
Loan) shall be in a minimum aggregate principal amount of $5,000,000 (or, if
less, the remaining amount of the Aggregate Revolving Committed Amount) and in
integral multiples of $1,000,000 in excess thereof.

(c) Information Not Provided. If in connection with any request for a Revolving
Loan, the Borrower Representative shall fail to specify (i) an applicable
Interest Period in the case of a Eurocurrency Rate Loan, the Borrower
Representative shall be deemed to have requested an Interest Period of one
month, (ii) the currency of the Revolving Loans to be borrowed, then the
Revolving Loan so requested shall be denominated in Dollars, or (iii) the type
of loan requested, the Borrower Representative shall be deemed to have requested
a Base Rate Loan. If in connection with any request for a Swingline Loan, the
Borrower Representative shall fail to specify the type of Swingline Loan
requested, then such notice shall be deemed to be a request for a Base Rate
Loan.

(d) Maximum Number of Eurocurrency Rate Loans. The Revolving Loans may be
comprised of no more than seven (7) Eurocurrency Rate Loans outstanding at any
time. For purposes hereof, Eurocurrency Rate Loans with separate or different
Interest Periods will be considered as separate Eurocurrency Rate Loans even if
their Interest Periods expire on the same date.

 

  2.3 Interest.

Subject to Section 3.1, the Loans shall bear interest at a per annum rate,
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein), as follows:

(a) Revolving Loans.

(i) Base Rate Loans. During such periods as Revolving Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and

(ii) Eurocurrency Rate Loans. During such periods as Revolving Loans shall
consist of Eurocurrency Rate Loans, the sum of the Eurocurrency Rate plus the
Applicable Percentage for Eurocurrency Rate Loans plus in the case of a
Eurocurrency Rate Loan of any Bank which is lent from an Applicable Lending
Office in the United Kingdom or a Participating Member State, the Mandatory
Cost.

(b) Swingline Loans.

(i) Base Rate Loans. During such periods as Swingline Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and

(ii) Daily LIBOR Swingline Loans. During such periods as Swingline Loans shall
consist of Daily LIBOR Swingline Loans, the sum of the Daily LIBOR Rate plus the
Applicable Percentage for Daily LIBOR Swingline Loans.

 

37



--------------------------------------------------------------------------------

  2.4 Repayment.

The principal amount of all Loans shall be due and payable in full on the
Termination Date.

 

  2.5 Notes.

The Revolving Loans and the Swingline Loans shall, at the request of a Bank, be
evidenced by the Revolving Notes.

 

  2.6 Additional Provisions relating to Letters of Credit.

(a) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Issuing Bank shall notify the Borrower
Representative and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
Issuing Bank in such Alternative Currency, unless (A) the Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the Issuing Bank promptly following
receipt of the notice of drawing that the Borrowers will reimburse the Issuing
Bank in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the Issuing
Bank shall notify the Borrower’s Representative of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the Issuing Bank under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrowers shall
reimburse the Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the applicable currency. If the Borrowers
fail to so reimburse the Issuing Bank by such time, the Administrative Agent
shall promptly notify each Bank of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such Bank’s
Revolving Commitment Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.2(b) for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.2 (other than the delivery of a Notice of Revolving Loan Borrowing).
Any notice given by the Issuing Bank or the Administrative Agent pursuant to
this Section 2.6(a)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Bank shall upon any notice pursuant to Section 2.6(a)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Issuing Bank, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Revolving Commitment Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent which date will not be earlier than the Business Day following the Honor
Date, whereupon, subject to the provisions of Section 2.1(c)(ii), each Bank that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Issuing Bank in Dollars.

 

38



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the Borrower Representative shall
be deemed to have incurred from the Issuing Bank an LOC Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which LOC Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Bank’s payment to the Administrative Agent
for the account of the Issuing Bank pursuant to Section 2.6(a)(ii) shall be
deemed payment in respect of its participation in such LOC Borrowing and shall
constitute an LOC Advance from such Bank in satisfaction of its participation
obligation under this Section 2.6.

(iv) Until each Bank funds its Revolving Loan or LOC Advance pursuant to this
Section 2.6(a) to reimburse the Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Bank’s Revolving Commitment
Percentage of such amount shall be solely for the account of the Issuing Bank.

(v) Each Bank’s obligation to make Revolving Loans or LOC Advances to reimburse
the Issuing Bank for amounts drawn under Letters of Credit, as contemplated by
this Section 2.6(a), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Bank may have against the Issuing
Bank, the Borrowers or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Bank’s obligation to make Revolving Loans pursuant to this
Section 2.6(a) is subject to the conditions set forth in Section 5.2 (other than
delivery by the Borrower Representative of a Notice of Revolving Loan
Borrowing). No such making of an LOC Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the Issuing Bank for the amount of
any payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

(vi) If any Bank fails to make available to the Administrative Agent for the
account of the Issuing Bank any amount required to be paid by such Bank pursuant
to the foregoing provisions of this Section 2.6(a) by the time specified in
Section 2.6(a)(ii), then, without limiting the other provisions of this Credit
Agreement, the Issuing Bank shall be entitled to recover from such Bank (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Issuing
Bank in connection with the foregoing. If such Bank pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such Bank’s
Revolving Loan included in the relevant Borrowing or LOC Advance in respect of
the relevant LOC Borrowing, as the case may be. A certificate of the Issuing
Bank submitted to any Bank (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(b) Repayment of Participations.

(i) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Bank such Bank’s LOC Advance in respect of such
payment in

 

39



--------------------------------------------------------------------------------

accordance with Section 2.6(a), if the Administrative Agent receives for the
account of the Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of cash collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Bank its Revolving
Commitment Percentage thereof in Dollars and in the same funds as those received
by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.6(a)(i) is required to be returned under any
of the circumstances described in Section 11.2(b) (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Bank shall
pay to the Administrative Agent for the account of the Issuing Bank its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Bank, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Banks under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

(c) Obligations Absolute. The obligation of the Borrowers to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each LOC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Bank or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.

 

40



--------------------------------------------------------------------------------

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Representative’s instructions or other
irregularity, the Borrowers will immediately notify the Issuing Bank. The
Borrowers shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(d) Role of Issuing Bank. Each Bank and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Bank for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Banks or the Required Banks, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LOC Document. The Borrowers hereby assume all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Issuing Bank, the Administrative Agent, the Banks, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Bank shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.6(c); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrowers may have a claim against
the Issuing Bank, and the Issuing Bank may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by the Issuing Bank’s willful misconduct or gross negligence or the
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the Issuing Bank shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(e) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(f) Standby Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Bank in accordance with its Revolving Commitment
Percentage a Letter of Credit fee (the “Standby Letter of Credit Fee”) in
Dollars for each standby Letter of Credit equal to the Applicable Percentage
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Standby Letter of Credit Fees otherwise
payable for the account of a Defaulting Bank with respect to any Letter of
Credit as to which such Defaulting Bank has not provided Cash Collateral
satisfactory to the Issuing Bank pursuant to this Section 2.6 shall be payable,
to the maximum extent permitted by applicable Law, to the other Banks in
accordance with the upward adjustments in their respective Revolving Commitment
Percentages allocable to such Letter of Credit pursuant to Section 3.18(a)(iv),
with the balance of such fee, if any, payable to the Issuing Bank for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of

 

41



--------------------------------------------------------------------------------

Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4. Standby Letter of Credit Fees shall be (i) due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Percentage during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Percentage separately for each period during such quarter that such Applicable
Percentage was in effect. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Banks, while any Event of Default
exists, all Standby Letter of Credit Fees shall accrue at the Default Rate.

(g) Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank.
The Borrowers shall pay directly to the Issuing Bank for its own account a
fronting fee in Dollars with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears; provided that the Borrowers shall pay the fronting
fee for the Existing Letters of Credit to Wells Fargo Bank as Issuing Bank, or
its successors in such capacity, for further distribution to Bank of America,
N.A. Such fronting fee shall be due and payable on the last Business Day of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the Dollar Equivalent of the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.4, but without giving effect to
automatic increases in the stated amount not in effect at such time. In
addition, the Borrowers shall pay directly to the Issuing Bank for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(h) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and the terms of any LOC Document, including the Existing Letters of
Credit, the terms hereof shall control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Borrowers hereby acknowledge that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrowers,
and that the Borrowers’ businesses derive substantial benefits from the
businesses of such Subsidiaries.

(j) Reports. The Issuing Bank will provide to the Administrative Agent at least
quarterly, and more frequently upon request, a detailed summary report on all
Letters of Credit and the activity thereon, in form and substance acceptable to
the Administrative Agent. The Issuing Bank will provide copies of the Letters of
Credit to the Administrative Agent and the Banks promptly upon request.

 

  2.7 Additional Provisions relating to Swingline Loans.

(a) Refinancing of Swingline Loans.

(i) The Swingline Bank at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swingline Bank to so request on its behalf), that each Bank make a Base Rate
Loan in an amount equal to such Bank’s

 

42



--------------------------------------------------------------------------------

Revolving Commitment Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Notice of Revolving Loan Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.2 (other than the delivery of a
Notice of Revolving Loan Borrowing) and provided that, after giving effect to
such Borrowing, the Outstanding Amount of Revolving Obligations shall not exceed
the Aggregate Revolving Committed Amount. The Swingline Bank shall furnish the
Borrowers with a copy of the applicable Notice of Revolving Loan Borrowing
promptly after delivering such notice to the Administrative Agent. Each Bank
shall make an amount equal to its Revolving Commitment Percentage of the amount
specified in such Notice of Revolving Loan Borrowing available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Bank at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Notice of Revolving Loan Borrowing, whereupon, subject to
Section 2.7(a)(ii), each Bank that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrowers in such amount. The Administrative
Agent shall remit the funds so received to the Swingline Bank.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.7(a)(i), the request
for Base Rate Loans submitted by the Swingline Bank as set forth herein shall be
deemed to be a request by the Swingline Bank that each of the Banks fund its
risk participation in the relevant Swingline Loan and each Bank’s payment to the
Administrative Agent for the account of the Swingline Bank pursuant to
Section 2.7(a)(i) shall be deemed payment in respect of such participation.

(iii) If any Bank fails to make available to the Administrative Agent for the
account of the Swingline Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this Section 2.7(a) by the time
specified in Section 2.7(a)(i), the Swingline Bank shall be entitled to recover
from such Bank (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swingline Bank at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swingline Bank in connection with the foregoing. If such Bank pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Bank’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Swingline Loan, as the case may be. A
certificate of the Swingline Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Bank’s obligation to make Revolving Loans or to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.7(a) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Bank may have against the Swingline Bank, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Bank’s obligation to make Revolving
Loans pursuant to this Section 2.7(a) is subject to the conditions set forth in
Section 5.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swingline Loans, together with
interest as provided herein.

 

43



--------------------------------------------------------------------------------

(b) Repayment of Participations.

(i) At any time after any Bank has purchased and funded a risk participation in
a Swingline Loan, if the Swingline Bank receives any payment on account of such
Swingline Loan, the Swingline Bank will distribute to such Bank its Applicable
Percentage thereof in the same funds as those received by the Swingline Bank.

(ii) If any payment received by the Swingline Bank in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline Bank
under any of the circumstances described in Section 11.2(b) (including pursuant
to any settlement entered into by the Swingline Bank in its discretion), each
Bank shall pay to the Swingline Bank its Revolving Commitment Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate. The Administrative Agent will make such demand
upon the request of the Swingline Bank. The obligations of the Banks under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.

(c) Interest for Account of Swingline Bank. The Swingline Bank shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Bank funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.7 to refinance such Bank’s Revolving
Commitment Percentage of any Swingline Loan, interest in respect of such
Revolving Commitment Percentage shall be solely for the account of the Swingline
Bank.

(d) Payments Directly to Swingline Bank. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Bank.

 

  2.8 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Banks under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrower will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.8
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

 

44



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement (except to the extent demand
is expressly required to be given pursuant to the terms of this Credit
Agreement), notice of any action at any time taken or omitted by the Banks under
or in respect of any of the Obligations hereunder, any requirement of diligence
and, generally, all demands, notices and other formalities of every kind in
connection with this Credit Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations hereunder, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Banks at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Banks in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Bank, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 2.8, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.8, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the obligations of such Borrower under
this Section 2.8 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of each Borrower under this
Section 2.8 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower or any Bank. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Bank.

(f) The provisions of this Section 2.8 are made for the benefit of the
Administrative Agent, Issuing Bank, Swingline Bank, the Banks and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Bank first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 2.8
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Banks upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.8 will forthwith be reinstated and in effect as though such payment
had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

 

45



--------------------------------------------------------------------------------

  2.9 Appointment of Parent as Legal Representative for Credit Parties.

Each of the Credit Parties hereby appoints the Parent to act as its exclusive
legal representative for all purposes under this Credit Agreement and the other
Credit Documents (including, without limitation, with respect to all matters
related to Borrowings and the repayment of Loans and amounts drawn under Letters
of Credit as described in Section 2 and Section 3 hereof) (in such capacity, the
“Borrower Representative”). Each of the Credit Parties acknowledges and agrees
that (a) the Borrower Representative may execute such documents on behalf of all
the Credit Parties (whether as Borrowers or Guarantors) as the Borrower
Representative deems appropriate in its reasonable discretion and each Credit
Party shall be bound by and obligated by all of the terms of any such document
executed by the Borrower Representative on its behalf, (b) any notice or other
communication delivered by the Administrative Agent or any Bank hereunder to the
Borrower Representative shall be deemed to have been delivered to each of the
Credit Parties and (c) the Administrative Agent and each of the Banks shall
accept (and shall be permitted to rely on) any document or agreement executed by
the Borrower Representative on behalf of the Credit Parties (or any of them).
The Borrowers must act through the Borrower Representative for all purposes
under this Credit Agreement and the other Credit Documents. Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Credit Agreement requires any Credit Party to interact in any manner with the
Administrative Agent or the Banks, such Credit Party shall do so through the
Borrower Representative.

 

  2.10 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the Banks),
the Borrowers may from time to time, request an increase in the aggregate
Commitments by an amount (for all such requests) not exceeding $150,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000, and (ii) the Borrowers may make a maximum of three such
requests. At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Bank is requested to respond (which shall in no event be less than ten Business
Days from the date of delivery of such notice to the Banks). Any increase under
this Section 2.10 shall be available in Dollars.

(b) Bank Elections to Increase. Each Bank shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its pro rata
share of such requested increase. Any Bank not responding within such time
period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Banks. The Administrative
Agent shall notify the Borrowers and each Bank of the Banks’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the Issuing Bank and the
Swingline Bank (which approvals shall not be unreasonably withheld), the
Borrowers may also invite additional Eligible Assignees to become Banks pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrowers and the Banks of the final allocation of such increase and the
Increase Effective Date.

 

46



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Increase Effective Date (in sufficient
copies for each Bank) signed by the Chief Executive Officer, the President,
Executive Vice President, Chief Financial Officer, Controller, General Counsel
or Treasurer of such Credit Party (i) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and
(ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 6 and the other Credit Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.10, the representations and
warranties contained in subsections (a) and (b) of Section 6.7 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.1, and (B) no Default or Event of Default
exists. The Borrowers shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.12) to the extent necessary to keep the outstanding Loans ratable with
any revised percentage of the Banks’ Commitments arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.14 or 11.6 to the contrary.

 

  2.11 Extension of Termination Date.

(a) Requests for Extension. The Borrowers may, by notice to the Administrative
Agent (who shall promptly notify the Banks) not later than 120 days prior to the
Termination Date then in effect hereunder (the “Extension Date”), request that
each Bank extend such Bank’s Termination Date for an additional year from the
Termination Date then in effect hereunder (the “Existing Termination Date”);
provided that no more than two extensions under this Section 2.11 may be
permitted.

(b) Bank Elections to Extend. Each Bank, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 15 Business Days from the date which such
Bank received notice from the Administrative Agent of the Borrowers’ request for
an extension of the Existing Termination Date, advise the Administrative Agent
whether or not such Bank agrees to such extension. Each Bank that determines not
to so extend its Termination Date (a “Non-Extending Bank”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date), and any Bank that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Bank. The election of any Bank to agree to such extension shall
not obligate any other Bank to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrowers of each Bank’s determination under this Section 2.11 no later than
the date 15 days prior to the applicable Extension Date (or, if such date is not
a Business Day, on the next preceding Business Day).

(d) Additional Commitment Banks. The Borrower shall have the right on or before
the Extension Date (effective as of the Extension Date) to replace the
Commitments of any Non-Extending Banks with, and at its option add as “Banks”
under this Credit Agreement, one or more Eligible Assignees (each, an
“Additional Commitment Bank”) as provided in Section 11.18,

 

47



--------------------------------------------------------------------------------

each of which Additional Commitment Banks shall have entered into an Assignment
and Assumption pursuant to which such Additional Commitment Bank shall,
effective as of the applicable Extension Date, undertake a Commitment (and, if
any such Additional Commitment Bank is already a Bank, its Commitment shall be
in addition to such Bank’s Commitment hereunder on such date).

(e) Effect of Extension. Effective as of the Extension Date, the Termination
Date of each of the Banks that have agreed to extend their Termination Date
(each, an “Extending Bank”) and of each Additional Commitment Bank shall be
extended to the date falling one year after the Existing Termination Date
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Bank shall thereupon become a “Bank” for all purposes of this
Agreement; provided, however, that there shall be no change in the Termination
Date of any Non-Extending Bank and on such Termination Date of any Non-Extending
Bank, such Non-Extending Bank’s outstanding Revolving Loans shall be paid in
full together with accrued and unpaid interest thereon and accrued and unpaid
fees due it hereunder and such Non-Extending Bank’s obligations in respect of
outstanding Letters of Credit and Swingline Loans shall terminate.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Bank unless:

(i) no Default or Event of Default exists on the date of such extension and
after giving effect thereto;

(ii) the representations and warranties contained in Article VI and the other
Loan Documents are true and correct in all material respects on and as of the
Extension Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date; and

(iii) to the extent the Commitments of any Non-Extending Bank shall not be
replaced with Commitments from one or more Additional Commitment Banks on the
applicable Extension Date as provided for in Section 2.11(d), and thus there
shall be no change in the applicable Termination Date for such Non-Extending
Bank, it is understood and agreed that (x) the Borrower shall repay Loans
outstanding on the applicable Termination Date of any such Non-Extending Bank
(and pay any additional amounts required pursuant to Section 3.12) to the extent
necessary to repay, nonratably, the Loans of all Non-Extending Banks and the pro
rata shares of the remaining Banks shall be revised effective as of such date,
(y) on such applicable Termination Date, the Commitments of the Non-Extending
Banks will be permanently terminated and the Aggregate Commitments on and after
such date will be equal to the Commitments of the remaining Banks and (z) to the
extent that the outstanding Obligations as of such date (after giving effect to
the repayment in full of each such Non-Extending Bank) exceed the Aggregate
Commitments then in effect (after giving effect to the termination of the
Commitments of all Non-Extending Banks), the Borrowers shall immediately prepay
Loans and/or Cash Collateralize the LOC Obligations in an aggregate amount equal
to such excess.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.14 and Section 11.6 to the contrary.

 

48



--------------------------------------------------------------------------------

  2.12 Additional Foreign Borrowers.

The Borrowers may request that any of its Foreign Subsidiaries (each, an
“Applicant Foreign Borrower”) be designated a Foreign Borrower by delivery of a
written request to the Administrative Agent therefor. The Administrative Agent
will promptly notify the Banks of any such request. Designation of any Applicant
Foreign Borrower as a Foreign Borrower is subject to (a) delivery of each
executed promissory note as may be requested by any Bank in connection
therewith, (b) delivery of supporting resolutions, articles of incorporation and
bylaws (or their equivalents), incumbency certificates, opinions of counsel and
such other items as the Administrative Agent or the Required Banks, as
applicable, may request, (c) delivery of an executed Foreign Borrower Joinder
Agreement, (d) consent from each Bank and (e) execution of an amendment to this
Agreement to incorporate country specific and other items reasonably necessary
to include the Applicant Foreign Borrower to be reasonably acceptable to the
Administrative Agent, the Banks and the Borrowers. Each Bank shall, by notice to
the Administrative Agent given not later than the date that is 15 Business Days
from the date which such Bank received notice from the Administrative Agent of
the Borrowers’ request to designate an Applicant Foreign Borrower as a Foreign
Borrower, advise the Administrative Agent whether or not such Bank consents to
such designation pursuant to clause (d) of this Section 2.12. Any Bank that
determines not to consent to the designation of such Applicant Foreign Borrower
as a Foreign Borrower shall notify the Administrative Agent of such fact
promptly after such determination and any Bank not responding within such
15-Business Day period shall be deemed to have determined not to so consent.

SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITY

 

  3.1 Default Rate.

(a) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(b) If any amount (other than principal of any Loan) payable by the Borrowers
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Banks, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Upon the request of the Required Banks, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(d) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

  3.2 Conversion.

The Borrower Representative shall have the option, on any Business Day, to
extend existing Eurocurrency Rate Loans into a subsequent Interest Period or to
convert Revolving Loans of one type into

 

49



--------------------------------------------------------------------------------

Revolving Loans of another type; provided, however, that (i) except as provided
in Section 3.7, Eurocurrency Rate Loans may be converted into Base Rate Loans
only on the last day of an Interest Period applicable thereto, (ii) Eurocurrency
Rate Loans may be extended, and Base Rate Loans may be converted into
Eurocurrency Rate Loans, only if no Default or Event of Default is in existence
on the date of extension or conversion, (iii) Revolving Loans extended as, or
converted into, Eurocurrency Rate Loans shall be in such minimum amounts as
provided in Section 2.2(b), and (iv) any request for extension of or conversion
to a Eurocurrency Rate Loan which shall fail to specify an Interest Period shall
be deemed to be a request for an Interest Period of one month. Each such
extension or conversion shall be effected by the Borrower Representative by
giving written notice (or telephone notice promptly confirmed in writing) to the
Administrative Agent (a “Notice of Extension/Conversion”) prior to 10:00 A.M.
(Charlotte, North Carolina time) on (x) the same Business Day of, in the case of
Base Rate Loans, (y) on the third Business Day prior to, in the case of
Eurocurrency Rate Loans denominated in Dollars or (z) four Business Days (or
five Business Days in the case of a Special Notice Currency) in the case of
Eurocurrency Rate Loans denominated in Alternative Currencies prior to, the date
of the proposed extension or conversion, specifying the date of the proposed
extension or conversion, the Revolving Loans to be so extended or converted, the
types of Revolving Loans into which such Revolving Loans are to be converted
and, if appropriate, the currency and the applicable Interest Periods with
respect thereto. Each request for extension or conversion to any Eurocurrency
Rate Loan shall be deemed to be a reaffirmation by the Borrower Representative
that no Default or Event of Default then exists. In the event the Borrower
Representative fails to request extension of or conversion to any Eurocurrency
Rate Loan in accordance with this Section, or any such conversion or extension
is not permitted or required by this Section, then such Revolving Loans shall be
automatically converted into Base Rate Loans at the end of their Interest
Period; provided however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. The Administrative Agent shall give each
Bank notice as promptly as practicable of any such proposed conversion affecting
any Revolving Loans. No Loan may be converted into or continued as a Revolving
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Loan and reborrowed in the other currency.

 

  3.3 Termination of Commitments.

The Borrower Representative may from time to time permanently reduce the
Aggregate Revolving Committed Amount in whole or in part (in minimum principal
amounts of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof) upon three (3) Business Days’ prior written notice to the
Administrative Agent provided that after giving effect to any voluntary
reduction the aggregate amount of Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount, as reduced.

 

  3.4 Prepayments.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (A) Eurocurrency Rate Loans may only be prepaid (y) on the last
day of the Interest Period applicable thereto or (z) on a day that is not the
last day of an Interest Period applicable thereto if the Borrowers pay to the
applicable Banks any amounts due under Section 3.12, and (B) each such partial
prepayment shall be in a minimum principal amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof (or the amount then outstanding, if
less). Amounts prepaid on the Loans may be reborrowed in accordance with the
provisions hereof.

 

50



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time (i) the aggregate principal amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(ii) the aggregate principal amount of Swingline Loans shall exceed the
Swingline Committed Amount, (iii) the aggregate principal amount of LOC
Obligations shall exceed the LOC Committed Amount or (iv) if the Administrative
Agent notifies the Borrower Representative at any time that the Outstanding
Amount of all Loans denominated in Alternative Currencies at such time exceeds
an amount equal to 105% of the Alternative Currency Sublimit then in effect,
then in any such instance the Borrowers shall immediately make payment on the
Loans and/or to a cash collateral account in respect of LOC Obligations in an
amount sufficient to eliminate the difference, provided, that the Borrowers may,
with respect to clauses (ii) and (iii) above, utilize a borrowing of Revolving
Loans or Swingline Loans to the extent the conditions of Section 5.2 are
satisfied for such payment or cash collateral if the incurrence of such Loans
would not cause the aggregate principal amount of Revolving Obligations to
exceed the Aggregate Revolving Committed Amount or the aggregate principal
amount of Swingline Loans to exceed the Swingline Committed Amount.

(c) Application. Unless otherwise specified by the Borrower Representative,
prepayments on the Revolving Obligations shall be applied first to Daily LIBOR
Swingline Loans, then to Base Rate Loans and then to Eurocurrency Rate Loans in
direct order of Interest Period.

(d) Notice. The Borrower Representative will provide notice to the
Administrative Agent of any prepayment by 10:00 a.m. (Charlotte, North Carolina
time) on the date of prepayment.

 

  3.5 Fees.

(a) Unused Fee. In consideration of the Commitments, the Borrowers agree to pay
to the Administrative Agent for the ratable benefit of the Banks a fee (the
“Unused Fee”), in Dollars, for the period from the Closing Date to the
Termination Date equal to the Applicable Percentage per annum on the Dollar
Equivalent of the actual daily unused amount of the Aggregate Revolving
Committed Amount for the applicable period. The Unused Fee shall be payable
quarterly in arrears on the last Business Day of each March, June, September and
December for the immediately preceding quarter (or a portion thereof) beginning
with the first such date to occur after the Closing Date and on the Termination
Date. For purposes of computation of the Unused Fee, (a) LOC Obligations shall
be counted toward and considered usage of the Aggregate Revolving Committed
Amount and (b) Swingline Loans shall not be counted toward nor considered usage
of the Aggregate Revolving Committed Amount.

(b) Administrative Agent’s Fee. The Borrowers agree to pay, in Dollars, to the
Administrative Agent, for its own account, the administrative and other fees
referred to in the Fee Letter.

 

  3.6 Capital Adequacy.

If any Bank determines that any Change in Law affecting such Bank or any
Applicable Lending Office of such Bank or such Bank’s parent company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s (including, for purposes hereof, the
parent company of such Bank) capital or assets as a consequence of its
commitments or obligations hereunder to a level below that which such Bank could
have achieved but for such adoption, effectiveness, change or compliance (taking
into consideration such Bank’s policies with respect to capital adequacy or
liquidity), then, upon notice from such Bank to the Borrower Representative, the
Borrowers shall be obligated to pay to such Bank such additional amount or
amounts as will compensate such Bank for such reduction. Such notice shall be
accompanied by a statement as to the amount of such compensation and include a
reasonably detailed summary of the basis for such demand with reasonably
detailed calculations. Each determination by any such Bank of amounts owing
under this Section shall be reasonable and shall, absent manifest error, be
conclusive and binding on the parties hereto.

 

51



--------------------------------------------------------------------------------

  3.7 Limitation on Eurocurrency Rate Loans.

If on or prior to the first day of any Interest Period for any Eurocurrency Rate
Loan (whether in Dollars or an Alternative Currency):

(a) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market
arising after the Closing Date, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b) the Required Banks determine (which determination shall be conclusive) and
notify the Administrative Agent that the Eurocurrency Rate will not adequately
and fairly reflect the cost to the Banks of funding Eurocurrency Rate Loans for
such Interest Period (other than any such determination based on Taxes);

then the Administrative Agent shall give the Borrower Representative prompt
notice thereof, and so long as such condition remains in effect, the Banks shall
be under no obligation to make additional Eurocurrency Rate Loans, continue
Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate
Loans.

 

  3.8 Illegality.

Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Bank (or its Applicable Lending Office) to make,
maintain, or fund Eurocurrency Rate Loans (whether denominated in Dollars or an
Alternative Currency) hereunder, then such Bank shall promptly notify the
Borrower Representative thereof and such Bank’s obligation to make or continue
Eurocurrency Rate Loans and to convert Base Rate Loans into Eurocurrency Rate
Loans in the affected currency shall be suspended until such time as such Bank
may again make, maintain, and fund Eurocurrency Rate Loans (in which case the
provisions of Section 3.10 shall be applicable).

 

  3.9 Requirements of Law.

If any Change in Law shall:

(i) impose, modify, or deem applicable any reserve, special deposit, assessment,
or similar requirement (other than Taxes) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities or commitments of,
such Bank (or its Applicable Lending Office), including the Commitment of such
Bank hereunder; or

(ii) impose on such Bank (or its Applicable Lending Office) or the London
interbank market any other condition (other than Taxes) affecting this Credit
Agreement or its Notes or any of such extensions of credit or liabilities or
commitments; or

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Bank of complying with the requirements of the Bank of
England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Eurocurrency Rate Loans; or

 

52



--------------------------------------------------------------------------------

(iv) impose on any Bank or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Bank or any Letter of Credit or participation therein;

(v) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, converting into, continuing, or
maintaining any Eurocurrency Rate Loans or to reduce any sum received or
receivable by such Bank (or its Applicable Lending Office) under this Credit
Agreement or its Notes with respect to any Eurocurrency Rate Loans, then the
Borrowers shall pay to such Bank within thirty days of demand therefor such
amount or amounts as will compensate such Bank for such increased cost or
reduction. If any Bank requests compensation by the Borrowers under this
Section 3.9, the Borrower Representative may, by notice to such Bank (with a
copy to the Administrative Agent), suspend the obligation of such Bank to make
or continue Eurocurrency Rate Loans, or to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.10
shall be applicable); provided that such suspension shall not affect the right
of such Bank to receive the compensation so requested. Each Bank shall promptly
notify the Borrower Representative and the Administrative Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Bank to compensation pursuant to this Section 3.9 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to it. Any Bank claiming compensation under this
Section 3.9 shall furnish to the Borrower Representative and the Administrative
Agent a statement setting forth the additional amount or amounts to be paid to
it hereunder (including a reasonably detailed summary of the basis for such
amounts with reasonably detailed calculations) which shall be conclusive in the
absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

 

  3.10 Treatment of Affected Loans.

If the obligation of any Bank to make any Eurocurrency Rate Loan or to continue,
or to convert Base Rate Loans into, Eurocurrency Rate Loans shall be suspended
pursuant to Section 3.8 or 3.9 hereof, such Bank’s Eurocurrency Rate Loans shall
be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
a Conversion required by Section 3.8 hereof, on such earlier date as such Bank
may specify to the Borrower Representative with a copy to the Administrative
Agent) and, unless and until such Bank gives notice as provided below that the
circumstances specified in Section 3.8 or 3.9 hereof that gave rise to such
Conversion no longer exist:

(a) to the extent that such Bank’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Bank’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(b) all Loans that would otherwise be made or continued by such Bank as
Eurocurrency Rate Loans shall be made or continued instead as Base Rate Loans,
and all Base Rate Loans of such Bank that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans.

If such Bank gives notice to the Borrower Representative (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.8 or 3.9
hereof that gave rise to the Conversion of such Bank’s Eurocurrency Rate Loans
pursuant to this Section 3.10 no longer exist (which such Bank agrees to do

 

53



--------------------------------------------------------------------------------

promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Banks are outstanding, such Bank’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Banks
holding Eurocurrency Rate Loans and by such Bank are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

 

  3.11 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Credit
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation its has received pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) such Credit Party or the Administrative Agent, as the case may be, shall
withhold or make such deductions as are determined by such Credit Party or the
Administrative Agent, as the case may be, to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Credit Party or the Administrative Agent, as the case may be, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes or
Other Taxes, the sum payable by the Credit Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Bank or the Issuing Bank, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c) Tax Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above or
duplicating the payments to be made thereunder, and subject to the provisions of
subsection (g) below, the Credit Parties shall, and do hereby, indemnify the
Administrative Agent, each Bank and the Issuing Bank for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this subsection
(c)) withheld or deducted by the Credit Parties or the Administrative Agent or
paid by the Administrative Agent, such Bank or the Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except to the extent that such Indemnified Taxes or Other Taxes are

 

54



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent, such Bank or the Issuing Bank, as the case may be.
Payments under the preceding sentence shall be made within ten (10) days after
the date the party entitled to indemnification makes a demand therefor (which
demand shall include a written statement setting forth in reasonable detail the
basis for and such party’s calculation of the claim). The Credit Parties shall
also, and do hereby, indemnify the Administrative Agent, and shall make payment
in respect thereof within ten days after demand therefor, for any amount which a
Bank or the Issuing Bank for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower Representative by a Bank or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank or the Issuing Bank, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Bank
and the Issuing Bank shall, and does hereby, indemnify the Credit Parties and
the Administrative Agent against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Credit Parties or the
Administrative Agent) incurred by or asserted against the Credit Parties or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Bank or the Issuing Bank, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Bank or the Issuing Bank, as the case may be, to the Borrowers
or the Administrative Agent pursuant to subsection (e). Payments under the
preceding sentence shall be made within ten (10) days after the date the party
entitled to indemnification makes a demand therefor (which demand shall include
a written statement setting forth in reasonable detail the basis for and such
party’s calculation of the claim). Each Bank and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank or the Issuing Bank, as the case may be, under this
Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Bank or the Issuing
Bank, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.11, such Credit Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Credit Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Credit
Party or the Administrative Agent, as the case may be.

(e) Status of Banks; Tax Documentation. (i) Each Bank shall deliver to the
Borrower Representative and to the Administrative Agent, and the Administrative
Agent shall deliver to the Borrower Representative, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrowers or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Credit Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) the entitlement of such Bank or the Administrative Agent, as
the case may be, to any available exemption

 

55



--------------------------------------------------------------------------------

from, or reduction of, applicable Taxes in respect of all payments to be made to
such Bank or the Administrative Agent, as the case may be, by the Borrowers
pursuant to this Credit Agreement or otherwise to establish such Bank’s status
for withholding tax purposes in the applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under sections
1471-1474 of the Internal Revenue Code). Each such Bank shall, whenever a lapse
in time or change in circumstances renders such documentation obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent of its legal
inability to do so.

(ii) Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States,

(A) any Bank that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent, and the Administrative Agent shall deliver to the
Borrower Representative, on or prior to the date on which such Bank or the
Administrative Agent becomes a Bank or the Administrative Agent under this
Credit Agreement (and from time to time thereafter upon the request of the
Borrower Representative or the Administrative Agent, but only if such Bank or
the Administrative Agent is legally entitled to do so), executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent,
as the case may be, to determine whether or not such Bank or the Administrative
Agent, as the case may be, is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Bank that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrower Representative and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower Representative or the
Administrative Agent, but only if such Foreign Bank is legally entitled to do
so), such properly completed and duly executed documentation as will permit such
payments to be made without imposition, deduction or withholding of Indemnified
Taxes or Other Taxes or at a reduced rate, including whichever of the following
is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Bank is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a

 

56



--------------------------------------------------------------------------------

“10 percent shareholder” of any Borrower within the meaning of section
871(h)(3)(B) or section 881(c)(3)(B) of the Internal Revenue Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code or (D) receiving any payment under any Credit Document
that is effectively connected with a U.S. trade or business and (y) executed
originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax (including, if applicable, any documentation necessary to
prevent withholding under Sections 1471-1474 of the Internal Revenue Code) or
otherwise reasonably requested by the Borrowers or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the Borrowers or the
Administrative Agent to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made.

(iii) Each Bank shall promptly (A) notify the Borrower Representative and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Bank,
and as may be reasonably necessary (including the re-designation of its
Applicable Lending Office or the assignment of its rights and obligations with
respect to the relevant Loan or Letter of Credit to another of its offices,
branches or affiliates) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrowers or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Bank.

Without limiting the obligations of the Banks set forth above regarding delivery
of certain forms and documents to establish each Bank’s status for U.S.
withholding tax purposes, each Bank agrees promptly to deliver to the
Administrative Agent or the Borrowers, as the Administrative Agent or the
Borrowers shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Bank, as are required under such Laws to confirm
such Bank’s entitlement to any available exemption from, or reduction of,
applicable withholding taxes in respect of all payments to be made to such Bank
outside of the U.S. by the Borrowers pursuant to this Agreement or otherwise to
establish such Bank’s status for withholding tax purposes in such other
jurisdiction. Each Bank shall promptly (i) notify the Administrative Agent of
any change in circumstances which would modify or render invalid any such
claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its Applicable
Lending Office or the assignment of its rights and obligations with respect to
the relevant Loan or Letter of Credit to another of its offices, branches or
affiliates) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower or the Administrative Agent make any deduction or withholding
for taxes from amounts payable to such Bank. Additionally, each of the Borrowers
shall promptly deliver to the Administrative Agent or any Bank, as the
Administrative Agent or such Bank shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Bank or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Bank of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 

57



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Bank or the Issuing Bank, or have any obligation to pay to
any Bank or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Bank or the Issuing Bank, as the case may be.
If the Administrative Agent, any Bank or the Issuing Bank determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes (whether received in cash or as an overpayment applied by
the Administrative Agent, such Bank or the Issuing Bank to offset an amount of
Tax otherwise due and payable) as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section, it shall pay to such Credit Party an amount equal to
such refund within 180 days of the receipt thereof (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Bank or the Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Credit Party, upon the request of the
Administrative Agent, such Bank or the Issuing Bank, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Bank or the Issuing Bank in the event the Administrative Agent, such Bank
or the Issuing Bank is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Bank or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower Representative or any other Person. The Administrative Agent, Bank or
Issuing Bank, as the case may be, shall, at the Borrowers’ request, provide the
Borrowers with a written statement setting forth in reasonable detail the basis
for the requirement to repay such refund received from the relevant Governmental
Authority or other documentation evidencing such requirement.

(g) If the Administrative Agent, any Bank or the Issuing Bank requests
indemnification or compensation for Indemnified Taxes or Other Taxes pursuant to
this Section 3.11 more than 180 days after the earlier of (i) the date on which
the Administrative Agent, such Bank or the Issuing Bank, as the case may be,
makes payment of such Indemnified Taxes or Other Taxes, and (ii) the date on
which the appropriate Governmental Authority makes written demand on the
Administrative Agent, such Bank or the Issuing Bank, as the case may be, for
payment of such Indemnified Taxes or Other Taxes, then the Credit Parties shall
not be obligated to indemnify or reimburse the Administrative Agent or such
Bank, as the case may be, for such Indemnified Taxes or Other Taxes.

(h) Within thirty (30) days of the written request of the Borrower
Representative therefor, each Bank, the Issuing Bank or the Administrative
Agent, as the case may be, shall execute and deliver to the Borrower
Representative such certificates, forms or other documents which can be
furnished consistent with the facts and which are reasonably necessary to assist
the Borrowers in applying for, or shall commence commercially reasonable actions
necessary to apply for, refunds of Indemnified Taxes and Other Taxes remitted
hereunder.

 

  3.12 Compensation.

Upon demand of any Bank (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Bank for and hold such Bank
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

58



--------------------------------------------------------------------------------

(b) any failure by the Borrowers (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan on the date or in the amount notified by the Borrower
Representative; or

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) The assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrowers
pursuant to Section 11.18.

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). The
Borrowers shall also pay any customary administrative fees charged by such Bank
in connection with the foregoing. For purposes of calculating amounts payable by
the Borrowers to the Banks under this Section 3.12, each Bank shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the applicable offshore
Dollar interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 

  3.13 Pro Rata Treatment.

Except to the extent otherwise provided herein:

(a) Loans and Letters of Credit. Each Revolving Loan advance, each payment or
prepayment of principal of any Revolving Loan (other than Swingline Loans) or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Revolving Loans or reimbursement obligations arising
from drawings under Letters of Credit, each payment of Unused Fees, each payment
of the Standby Letter of Credit Fee, each reduction of the Aggregate Revolving
Committed Amount and each conversion or extension of any Revolving Loan (other
than Swingline Loans), shall be allocated pro rata among the Banks in accordance
with the respective Revolving Commitment Percentages.

(b) Advances.

(i) No Bank shall be responsible for the failure or delay by any other Bank in
its obligation to make its ratable share of a borrowing hereunder, except for
adjustments provided in Section 3.18(a)(iv) to the Revolving Commitment
Percentage of each Bank that is not a Defaulting Bank; provided, however, that
the failure of any Bank to fulfill its obligations hereunder shall not relieve
any other Bank of its obligations hereunder.

(ii) Unless any Borrower or any Bank has notified the Administrative Agent prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that such Borrower or such Bank, as the case may be, will not make
such payment, the Administrative Agent may assume that such Borrower or such
Bank, as the case may be, has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
the Person entitled thereto. If and to the extent that such payment was not in
fact made to the Administrative Agent in immediately available funds, then:

(A) if the Borrowers failed to make such payment, each Bank shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Bank in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Bank to the date
such amount is repaid to the Administrative Agent in Same Day Funds, at the
Overnight Rate from time to time in effect; and

 

59



--------------------------------------------------------------------------------

(B) if any Bank failed to make such payment, such Bank shall forthwith on demand
pay to the Administrative Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent to the Borrowers to the date such
amount is recovered by the Administrative Agent (the “Compensation Period”) at a
rate per annum equal to the Overnight Rate from time to time in effect. If such
Bank does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower
Representative, and the Borrowers shall pay such amount to the Administrative
Agent, together with interest thereon for the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable Borrowing.

Nothing herein shall be deemed to relieve any Bank from its obligation to
fulfill its Commitment or to prejudice any rights that the Administrative Agent
or the Borrowers may have against any Bank as a result of any default by such
Bank hereunder. A notice of the Administrative Agent to any Bank with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

  3.14 Sharing of Payments.

The Banks agree among themselves that, in the event that any Bank shall obtain
payment in respect of any Loan, LOC Obligations or any other obligation owing to
such Bank under this Credit Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Bank under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement, such Bank shall promptly purchase from the other Banks a
Participation Interest in such Loans, LOC Obligations and other obligations in
such amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Banks share such payment in accordance with their
respective ratable shares as provided for in this Credit Agreement. The Banks
further agree among themselves that if payment to a Bank obtained by such Bank
through the exercise of a right of setoff, banker’s lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be restored, each Bank
which shall have shared the benefit of such payment shall, by repurchase of a
Participation Interest theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Bank whose payment shall have been rescinded or otherwise restored. The
Borrowers agree that any Bank so purchasing such a Participation Interest may,
to the fullest extent permitted by law, exercise all rights of payment,
including setoff, banker’s lien or counterclaim, with respect to such
Participation Interest as fully as if such Bank were a holder of such Loan, LOC
Obligations or other obligation in the amount of such Participation Interest.
Except as otherwise expressly provided in this Credit Agreement, if any Bank or
the Administrative Agent shall fail to remit to the Administrative Agent or any
other Bank an amount payable by such Bank or the Administrative Agent to the
Administrative Agent or such other Bank pursuant to this Credit Agreement on the
date when such amount is due, such payments shall be made together with interest
thereon for each date from the date such amount is due until the date such
amount is paid to the Administrative Agent or such

 

60



--------------------------------------------------------------------------------

other Bank at a rate per annum equal to the Overnight Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Bank receives a
secured claim in lieu of a setoff to which this Section 3.14 applies, such Bank
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Banks under this
Section 3.14 to share in the benefits of any recovery on such secured claim.

 

  3.15 Payments, Computations, Retroactive Adjustments of Applicable Percentage,
Etc.

(a) Generally. All payments hereunder and under any other Credit Document shall
be made by the Borrowers without condition or deduction for any counterclaim,
defense, recoupment or setoff of any kind. Except as otherwise specifically
provided herein and except with respect to principal and interest on Loans
denominated in an Alternative Currency, all payments made by a Credit Party
hereunder shall be made to the Administrative Agent in Dollars in Same Day
Funds, at the Administrative Agent’s office specified in Section 11.1. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Banks to which such payment is owed, at the applicable Administrative
Agent’s Office in such Alternative Currency and in Same Day Funds not later than
the Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. All payments shall be received by the Administrative
Agent not later than (i) 2:00 P.M. (Charlotte, North Carolina time) on the date
when due in the case of payments in Dollars and (ii) the Applicable Time
specified by the Administrative Agent on the date when due in the case of
payments in Alternative Currencies. Payments received after such time shall be
deemed to have been received on the next succeeding Business Day. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the Borrowers or any other Credit Party maintained with the Administrative Agent
(with notice to the Borrower Representative or such other Credit Party). The
Borrowers shall, at the time it makes any payment under this Credit Agreement,
specify to the Administrative Agent the Loans, LOC Obligations, Fees, interest
or other amounts payable by the Borrowers hereunder to which such payment is to
be applied (and in the event that it fails so to specify, or if such application
would be inconsistent with the terms hereof, the Administrative Agent shall
distribute such payment to the Banks in such manner as the Administrative Agent
may determine to be appropriate in respect of obligations owing by the Borrowers
hereunder, subject to the terms of Section 3.13(a)). The Administrative Agent
will distribute such payments to such Banks, if any such payment is received
prior to 2:00 P.M. (Charlotte, North Carolina time) on a Business Day in like
funds as received prior to the end of such Business Day and otherwise the
Administrative Agent will distribute such payment to such Banks on the next
succeeding Business Day. Whenever any payment hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day (subject to accrual of interest and Fees for
the period of such extension), except that in the case of Eurocurrency Rate
Loans, if the extension would cause the payment to be made in the next following
calendar month, then such payment shall instead be made on the next preceding
Business Day. Except as expressly provided otherwise herein, all computations of
interest and fees shall be made on the basis of actual number of days elapsed
over a year of 360 days, except with respect to computation of interest on Base
Rate Loans, Eurocurrency Rate Loans denominated in Sterling and Eurocurrency
Rate Loans denominated in Yen, which shall be calculated based on a year of 365
or 366 days, as appropriate. Interest shall accrue from and include the date of
borrowing, but exclude the date of payment.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default

 

61



--------------------------------------------------------------------------------

and upon the exercise of remedies in accordance with Section 9.2, all amounts
collected or received on or in respect of the Obligations (or other amounts
owing under the Credit Documents or other documentation in respect of the
Obligations in connection therewith) shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights and remedies of the Banks under
the Credit Documents made with respect thereto;

SECOND, to payment of any fees owed to the Administrative Agent in its capacity
as such under the Credit Documents;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
hereunder in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Bank;

FOURTH, to the payment of all accrued interest and fees on or in respect of the
Obligations;

FIFTH, to the payment of the outstanding principal amount of the Obligations
hereunder (including the payment or cash collateralization of the outstanding
LOC Obligations);

SIXTH, to all other Obligations hereunder and other obligations which shall have
become due and payable under the Credit Documents otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrowers.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Banks shall
receive amounts ratably in accordance with their respective pro rata share
(based on the proportion that the then outstanding Obligations held by such
Banks bears to the aggregate amount of the Obligations then outstanding) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (A) first, to
reimburse the Issuing Bank for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH”
above in the manner provided in this Section 3.15(b).

(c) Retroactive Adjustments of Applicable Percentage. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrowers
or for any other reason, the Borrowers or the Banks determine that (i) the
Consolidated Total Leverage Ratio as calculated by the Parent as of any
applicable date was inaccurate at the time so calculated and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Banks or the Issuing Bank, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the

 

62



--------------------------------------------------------------------------------

Borrowers under the Bankruptcy Code, automatically and without further action by
the Administrative Agent, any Bank or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Bank or
the Issuing Bank, as the case may be, under Section 2.6(a)(iii), 2.6(f) or 3.1
or under Section 9. The Borrowers’ obligations under this paragraph shall
survive the termination of the Aggregate Revolving Committed Amount and the
repayment of all other Obligations hereunder.

 

  3.16 Evidence of Debt.

(a) Each Bank shall maintain an account or accounts evidencing each Loan made by
such Bank to the Borrowers from time to time, including the amounts of principal
and interest payable and paid to such Bank from time to time under this Credit
Agreement. Each Bank will make reasonable efforts to maintain the accuracy of
its account or accounts and to promptly update its account or accounts from time
to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Bank, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of any Credit Party and each Bank’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Credit Parties
therein recorded; provided, however, that the failure of any Bank or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Obligations and other amounts
owing to such Bank.

 

  3.17 Certain Limitations.

(a) If any Bank requests compensation or indemnification from the Borrowers
under Section 3.6, 3.9 or 3.11, then such Bank will agree to use reasonable
efforts to change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the reasonable judgment of such Bank, is not otherwise
disadvantageous to such Bank.

(b) If any Bank requests compensation or indemnification from the Borrowers
under Section 3.6, 3.9 or 3.12 more than 90 days after the Bank had knowledge of
the occurrence of the event giving rise to the compensation or indemnification,
the Borrowers shall not be obligated to reimburse the Bank for amounts incurred
prior to the date on which the Borrower Representative receives such demand for
compensation or indemnification, except that, in the case of requests for
compensation or indemnification from the Borrowers under Section 3.6 or 3.9, if
the Change in Law giving rise to such compensation or indemnification is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

63



--------------------------------------------------------------------------------

  3.18 Defaulting Banks.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Bank becomes a Defaulting Bank, then, until such time
as that Bank is no longer a Defaulting Bank, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Bank (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Bank pursuant to Section 11.2), shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by that Defaulting Bank to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Bank to the Issuing Bank or Swingline Bank hereunder; third,
if so determined by the Administrative Agent or requested by the Issuing Bank or
Swingline Bank, to be held as Cash Collateral for future funding obligations of
that Defaulting Bank of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower Representative may request (so long as no
Default exists), to the funding of any Loan in respect of which that Defaulting
Bank has failed to fund its portion thereof as required by this Credit
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Banks, the Issuing Bank or
Swingline Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Bank, the Issuing Bank or Swingline Bank against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Credit Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Bank as
a result of that Defaulting Bank’s breach of its obligations under this Credit
Agreement; and eighth, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LOC Borrowings in respect of which that
Defaulting Bank has not fully funded its appropriate share and (y) such Loans or
LOC Borrowings were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LOC Borrowings owed to, all non-Defaulting Banks on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Borrowings owed
to, that Defaulting Bank. Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this Section 3.18(a)(ii)
shall be deemed paid to and redirected by that Defaulting Bank, and each Bank
irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Bank (x) shall not be entitled to receive
any unused fee pursuant to Section 3.5(a) for any period during which that Bank
is a Defaulting Bank (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Bank) and (y) shall be limited in its right to receive Standby Letter of Credit
Fees as provided in Section 2.6(f).

 

64



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Bank, for purposes of computing the
amount of the obligation of each non-Defaulting Bank to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.1, 2.4, 2.6 or 2.7 the “Revolving Commitment Percentage” of each
non-Defaulting Bank shall be computed without giving effect to the Revolving
Commitment of that Defaulting Bank; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Bank becomes a
Defaulting Bank, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Bank to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Bank minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Bank.

(b) Defaulting Bank Cure. If the Borrower Representative, the Administrative
Agent, the Swingline Bank and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Bank will, to the extent applicable, purchase that portion of
outstanding Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Banks in accordance with their Revolving Commitment
Percentages (without giving effect to Section 3.18(a)(iv)), whereupon that Bank
will cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

 

  3.19 Cash Collateral.

(a) Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the Issuing Bank (A) if the Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an LOC Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any
LOC Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all LOC
Obligations.

(ii) At any time that there shall exist a Defaulting Bank, immediately upon the
request of the Administrative Agent, the Issuing Bank or the Swingline Bank, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 3.18(a)(iv) and any Cash Collateral provided by the Defaulting Bank).

(iii) If the Administrative Agent notifies the Borrower’s Representative at any
time that the Outstanding Amount of all LOC Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall Cash Collateralize the
LOC Obligations in an amount equal to the amount by which the Outstanding Amount
of all LOC Obligations exceeds the Letter of Credit Sublimit.

(iv) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

65



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo Bank. The Borrowers, and to
the extent provided by any Bank, such Bank, hereby grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Banks (including the Swingline Bank), and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.19 or
Sections 2.1, 2.4, 2.6, 2.7, 3.18 or 9.2 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
LOC Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting Bank
status of the applicable Bank (or, as appropriate, its assignee following
compliance with Section 11.3(b)(vi))) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 3.19 may be otherwise applied
in accordance with Section 9.2), and (y) the Person providing Cash Collateral
and the Issuing Bank or Swingline Bank, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

SECTION 4

GUARANTY

 

  4.1 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Bank,
each affiliate of a Bank that enters into a Swap Contract or a Treasury
Management Agreement with any Credit Party or any Subsidiary, and the
Administrative Agent, as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

66



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor (other than the Parent) under this Credit
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.

 

  4.2 Obligations Unconditional.

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or a
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Section 4 until
such time as the Banks (and any affiliates of Banks entering into Swap Contracts
or Treasury Management Agreements) have been paid in full in respect of all
Obligations, all Commitments under this Credit Agreement have been terminated
and no Person or Governmental Authority shall have any right to request any
return or reimbursement of funds from the Banks in connection with monies
received under the Credit Documents, Swap Contracts or Treasury Management
Agreements between any member of the Consolidated Group and any Bank, or any
affiliate of a Bank. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, Swap Contracts or Treasury Management Agreements between any member
of the Consolidated Group and any Bank, or any affiliate of a Bank, or any other
agreement or instrument referred to in the Credit Documents, Swap Contracts or
Treasury Management Agreements shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contracts or Treasury
Management Agreements between any member of the Consolidated Group and any Bank,
or any affiliate of a Bank, or any other agreement or instrument referred to in
the Credit Documents or such Swap Contracts or Treasury Management Agreements
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor);

 

67



--------------------------------------------------------------------------------

(e) any change in the corporate existence or structure of any Borrower;

(f) any claims or set-off rights that the Guarantor may have against any
Borrower or any Bank; and

(g) any law or regulation of any jurisdiction or any event affecting any term of
a guaranteed obligation.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations (including, without limitation, any rights
under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes).

 

  4.3 Reinstatement.

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Bank on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or such Bank in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

  4.4 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.

 

  4.5 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Banks, on
the other hand, the Obligations may be declared to be forthwith due and payable
as provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.2) for purposes of
Section 4.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1.

 

  4.6 Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of

 

68



--------------------------------------------------------------------------------

payment to the prior payment in full to the Administrative Agent and the Banks
of the Obligations, and none of the Guarantors shall exercise any right or
remedy under this Section 4.6 against any other Guarantor until payment and
satisfaction in full of all of Obligations. For purposes of this Section 4.6,
(a) “Guaranteed Obligations” shall mean any obligations arising under the other
provisions of this Section 4; (b) “Excess Payment” shall mean the amount paid by
any Guarantor in excess of its Pro Rata Share of any Guaranteed Obligations;
(c) “Pro Rata Share” shall mean, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Pro Rata
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (d) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 4.6 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
applicable law against the Borrowers in respect of any payment of Guaranteed
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations pursuant to Section 8.4.

 

  4.7 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

SECTION 5

CONDITIONS PRECEDENT

 

  5.1 Conditions to Closing.

The obligation of the Banks to enter into this Credit Agreement and to make the
initial Extensions of Credit shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Banks):

(a) Executed Credit Documents. Receipt by the Administrative Agent of
(i) multiple counterparts of this Credit Agreement and (ii) a Revolving Note for
each Bank requesting one, in each case executed by a duly authorized officer of
each party thereto and in each case conforming to the requirements of this
Credit Agreement.

 

69



--------------------------------------------------------------------------------

(b) Legal Opinions. Receipt by the Administrative Agent of multiple counterparts
of (i) opinions of in-house counsel for the Credit Parties and (ii) opinions of
outside counsel for the Credit Parties relating to the Credit Documents and the
transactions contemplated therein.

(c) Financial Information. Receipt by the Banks of the financial statements
described in Section 6.7 and such other financial information regarding the
members of the Consolidated Group as may be requested by, and in each case in
form and substance satisfactory to, the Administrative Agent and the Banks.

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent) for each of the Credit Parties:

(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of such Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date.

(ii) Bylaws. A copy of the bylaws, operating agreement or equivalent of such
Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.

(iii) Resolutions. Copies of resolutions of the board of directors (or an
authorized executive committee, if applicable) of such Credit Party approving
and adopting the Credit Documents to which it is a party, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party to be true and
correct and in force and effect as of the Closing Date.

(iv) Good Standing. Certificates of good standing, existence or its equivalent
certified as of a recent date by the appropriate governmental authorities of the
state of incorporation, the state of the location of the principal place of
business, and each other state in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect, or
confirmation of such in writing by CT Corporation in a form acceptable to the
Administrative Agent.

(v) Officer’s Certificate. An officer’s certificate for each of the Credit
Parties dated as of the Closing Date substantially in the form of Schedule
5.1(e) with appropriate insertions and attachments.

(e) Officer’s Closing Certificates. The Administrative Agent shall have received
a certificate or certificates executed by a Responsible Officer of the
Borrower’s Representative as of the Closing Date, in form and substance
satisfactory to the Administrative Agent, stating that, immediately after giving
effect to the initial Loans made and any Letters of Credit issued on the Closing
Date, (i) no Default or Event of Default exists and (ii) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects.

 

70



--------------------------------------------------------------------------------

(f) Internal Revenue Service Form W-9. The Administrative Agent and each Bank
shall have provided to the Borrower Representative a complete and properly
executed Internal Revenue Service Form W-9.

(g) Termination of Existing Indebtedness. Receipt by the Administrative Agent of
evidence that the Existing Credit Agreement will be simultaneously terminated
upon execution of this Credit Agreement and all loans or other amounts
outstanding under the Existing Credit Agreement shall be repaid in full.

(h) Fees and Expenses. Payment by the Credit Parties of all fees and expenses
due and payable to the Banks and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees set forth in the Fee
Letter.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Bank that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Bank unless the Administrative
Agent shall have received notice from such Bank prior to the proposed Closing
Date specifying its objection thereto.

 

  5.2 Conditions to all Extensions of Credit.

The obligation of each Bank to make any Extension of Credit (including the
initial Extension of Credit) is subject to the satisfaction of the following
conditions precedent on the date of making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those which expressly relate to an earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c) Alternative Currencies. In the case of an Extension of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Banks (in the case of any Loans to be
denominated in an Alternative Currency) or the Issuing Bank (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Extension of Credit to be denominated in the relevant
Alternative Currency.

Each request for an Extension of Credit and each acceptance by the Borrower
Representative of an Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower Representative as of the date of
such Extension of Credit that the applicable conditions in paragraphs (a) and
(b) of this Section 5.2 have been satisfied.

 

71



--------------------------------------------------------------------------------

SECTION 6

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to the Administrative Agent and
each Bank that:

 

  6.1 Organization and Good Standing.

Each Credit Party is an organization duly formed, validly existing and in good
standing under the laws of the State of its organization, is duly qualified and
in good standing and authorized to do business in every foreign jurisdiction
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect, and has the requisite corporate or company power and authority
to own its Property and to carry on its business as now conducted and as
proposed to be conducted.

 

  6.2 Due Authorization.

Each Credit Party (i) has the requisite corporate or company power and authority
to execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party and to incur the obligations herein and therein
provided for, and (ii) is duly authorized to, and has been authorized by all
necessary corporate action, to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party.

 

  6.3 No Conflicts.

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by a Credit Party will (i) violate or conflict
with any provision of its articles of incorporation or bylaws or other charter
documents, (ii) violate, contravene or materially conflict with any law,
regulation (including without limitation Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (iii) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could reasonably be expected to have a
Material Adverse Effect, or (iv) result in or require the creation of any lien,
security interest or other charge or encumbrance (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect its
properties, the creation of which could reasonably be expected to have a
Material Adverse Effect.

 

  6.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person is required
in connection with the execution, delivery or performance of this Credit
Agreement or any of the other Credit Documents by each Credit Party or, if
required, such consent, approval and authorization has been obtained.

 

  6.5 Enforceable Obligations.

Each Credit Document has been duly executed and delivered and constitutes the
legal, valid and binding obligation of each Credit Party enforceable against
each Credit Party in accordance with its terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.

 

72



--------------------------------------------------------------------------------

  6.6 Reserved.

 

  6.7 Financial Condition.

(a) The consolidated balance sheets of the Parent and its Subsidiaries as of
December 31, 2009, December 31, 2010 and December 31, 2011 and the related
consolidated statements of income, changes in shareholders’ equity and cash
flows for each of the years in the three-year period ended December 31, 2011
(copies of which have heretofore been provided to the Administrative Agent and
the Banks) have been prepared in accordance with GAAP consistently applied, and
present fairly in all material respects the financial condition of the Parent
and its Subsidiaries as of December 31, 2009, December 31, 2010 and December 31,
2011 and the results of their operations and cash flows for each of the years in
the three-year period ended December 31, 2011.

(b) The consolidated balance sheets of the Parent and its Subsidiaries and the
related consolidated statements of income, changes in shareholders’ equity and
cash flows delivered to the Administrative Agent and the Banks in accordance
with Section 7.1(a) and Section 7.1(b) have been prepared in accordance with
GAAP consistently applied, and present fairly in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and the results of their operations and cash flows for the periods covered
thereby.

 

  6.8 No Material Adverse Changes or Restricted Payments.

Since December 31, 2011:

(i) for the period to the Closing Date, except as previously disclosed in
writing to the Administrative Agent and the Banks, there have been no material
sales, transfers or other dispositions of any material part of the business or
Property of any member of the Consolidated Group, nor have there been any
material purchases or other acquisitions of any business or Property (including
the Capital Stock of any other Person) by any member of the Consolidated Group,
in each case which are not reflected in the annual audited financial statements
referenced in Section 6.7(a); and

(ii) there have been no circumstances, developments or events relating to or
affecting any member of the Consolidated Group which could reasonably be
expected to have a Material Adverse Effect.

 

  6.9 No Default.

No Default or Event of Default presently exists.

 

  6.10 Liens.

Except for Permitted Liens, each member of the Consolidated Group has good and
marketable title to, or a valid leasehold interest in, all of its material real
property, and good title to, or a valid leasehold interest in, all of its other
material Property, free and clear of all Liens.

 

  6.11 Indebtedness.

No member of the Consolidated Group has any Indebtedness except for Indebtedness
permitted by Section 8.1.

 

73



--------------------------------------------------------------------------------

  6.12 Litigation.

No claim, litigation, investigation or proceeding of any kind is pending or, to
the knowledge of any Responsible Officer, threatened, against any member of the
Consolidated Group or any of its Property or revenues which (a) relate to the
Credit Documents or any of the transactions contemplated hereby or thereby or
(b) could reasonably be expected to have a Material Adverse Effect.

 

  6.13 Material Agreements.

No member of the Consolidated Group is in default in any respect (and, to the
knowledge of any Responsible Officer, no such default is asserted) under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which any member of the Consolidated Group is a
party or by which any of its Property is bound which default could reasonably be
expected to have a Material Adverse Effect.

 

  6.14 Taxes.

Each member of the Consolidated Group has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing (or necessary to preserve any Liens in favor
of the Banks) by it, except for such taxes (i) which are not yet delinquent or
(ii) as are being contested in good faith by proper proceedings for which
adequate reserves are being maintained in accordance with GAAP.

 

  6.15 Compliance with Law.

Each member of the Consolidated Group is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

  6.16 ERISA.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter (or an
opinion letter upon which the Credit Parties are entitled to rely) from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Credit Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Credit Parties and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412,
Section 430 or Section 431 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 

74



--------------------------------------------------------------------------------

(c) (i) No ERISA Event currently exists and, to the knowledge of any Responsible
Officer, no event or condition has occurred or exists as a result of which any
ERISA Event is reasonably expected to occur with respect to any Plan; (ii) the
minimum required contribution (as defined in Section 430(a) of the Code) has
been made for each Plan; (iii) neither the Credit Parties nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Credit Parties nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such material liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Credit Parties nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan by more than a material amount.

(e) No member of the Consolidated Group nor any ERISA Affiliates has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106. Each Plan which is “an employee welfare benefit plan” (as defined
in Section 3(1) of ERISA) maintained by the Parent or any ERISA Affiliate to
which Sections 601-609 of ERISA and Section 4980B of the Internal Revenue Code
apply has been administered in compliance in all material respects of such
sections.

To the extent any of the foregoing representations include Multiemployer Plans
or Multiple Employer Plans, each such representation shall be based on the
knowledge of any Responsible Officer.

 

  6.17 Subsidiaries.

(a) Set forth on Schedule 6.17 is each Subsidiary of the Parent, including the
jurisdiction of organization, ownership and ownership percentages thereof. The
outstanding shares of Capital Stock of each Subsidiary have been validly issued,
fully paid and are non-assessable and owned free of Liens other than Permitted
Liens. The outstanding shares of Capital Stock of each Subsidiary have been
validly issued and fully paid and are non-assessable and owned by the Person(s)
identified on Schedule 6.17, directly or indirectly, free of any Liens other
than Permitted Liens.

(b) The Non-Guarantor Subsidiaries (not including any Securitization
Subsidiary), as a group, do not exceed the Threshold Requirement.

 

  6.18 Use of Proceeds; Margin Stock.

(a) The proceeds of the Loans and other Extensions of Credit will be used by the
Borrowers solely (i) to finance working capital, capital expenditures and other
general corporate purposes (including, without limitation, Acquisitions
permitted hereunder) of the Parent and its Subsidiaries (to the extent not
inconsistent with the Credit Parties’ covenants and obligations under this
Credit Agreement and the other Credit Documents), (ii) to pay fees and expenses
in connection with the closing of the transactions contemplated by this Credit
Agreement and (iii) to repay outstanding loans and advances made under the
Existing Credit Agreement.

 

75



--------------------------------------------------------------------------------

(b) None of the transactions contemplated by this Credit Agreement (including,
without limitation, the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Act of 1933, as amended,
or the regulations issued pursuant thereto, or the Securities Exchange Act of
1934, as amended, or regulations issued pursuant thereto, or Regulation T, U or
X. “Margin Stock” within the meanings of Regulation U does not constitute more
than 25% of the value of the consolidated assets of the Parent and its
Subsidiaries.

 

  6.19 Government Regulation.

No Credit Party is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940 or the Interstate Commerce Act, each as amended.
In addition, no Credit Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended, or is
controlled by such a company.

 

  6.20 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the facilities and properties owned, leased or operated by the
members of the Consolidated Group (the “Subject Properties”) and all operations
at the Subject Properties are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Subject Properties or the businesses operated by the members of the Consolidated
Group (the “Businesses”), and, to the knowledge of any Responsible Officer,
there are no conditions relating to the Businesses or Subject Properties that
could give rise to liability under any applicable Environmental Laws.

(b) None of the Subject Properties contains, or, to the knowledge of any
Responsible Officer, has previously contained, any Materials of Environmental
Concern at, on or under the Subject Properties in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(c) None of the members of the Consolidated Group has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Subject Properties or the Businesses, nor does any Responsible Officer of
any member of the Consolidated Group have knowledge or reason to believe that
any such notice will be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Subject Properties, or generated, treated, stored or disposed of at, on
or under any of the Subject Properties or any other location, in each case by or
on behalf any members of the Consolidated Group in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer, threatened, under any
Environmental Law to which any member of the Consolidated Group is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any member of the Consolidated Group, the Subject Properties or the Businesses.

 

76



--------------------------------------------------------------------------------

(f) There has been no release or, threat of release of Materials of
Environmental Concern at or from the Subject Properties, or arising from or
related to the operations (including, without limitation, disposal) of any
member of the Consolidated Group in connection with the Subject Properties or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

 

  6.21 Intellectual Property, Franchises, etc.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each member of the Consolidated Group owns, or has the legal right to use,
all trademarks, tradenames, copyrights, patents, technology, know-how and
processes, if any, that are necessary for the operation of its business as
presently conducted and as proposed to be conducted (the “Intellectual
Property”). No claim is pending by any Person challenging or questioning the use
of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, and, to the knowledge of any Responsible Officer, no such
claim has been asserted. The use of Intellectual Property by the members of the
Consolidated Group does not infringe on the rights of any Person.

(b) Each member of the Consolidated Group has obtained all material licenses,
permits, franchises or other certifications, consents, approvals and
authorizations, governmental or private, necessary to the ownership of its
Property and to the conduct of its business.

 

  6.22 Investments.

No member of the Consolidated Group has any Investments except for Permitted
Investments.

 

  6.23 No Material Misstatements.

None of the information, reports, financial statements, exhibits or schedules,
taken as a whole, furnished by or on behalf of any member of the Consolidated
Group to the Administrative Agent or any Bank in connection with the negotiation
of the Credit Documents or included therein or delivered pursuant thereto
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not materially misleading (as modified or
supplemented by other information so furnished), provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Credit Party represents only
that it acted in good faith and utilized assumptions believed to be reasonable
at the time and due care in the preparation of such information, report,
financial statement, exhibit or schedule; it being understood that such
forecasts or projections, as to future events, are not to be viewed as facts,
that actual results during the period or periods covered by any such forecasts
or projections may differ significantly from the projected results and that such
differences may be material and that such forecasts or projections are not a
guarantee of financial performance, and, provided, further, that no
representation is made with respect to information of a general economic or
general industry nature.

 

  6.24 Labor Matters.

Except as could not reasonably be expected to have a Material Adverse Effect,

(i) There are no strikes or lockouts against any member of the Consolidated
Group pending or, to the knowledge of any Responsible Officer, threatened;

 

77



--------------------------------------------------------------------------------

(ii) the hours worked by and payments made to employees of each member of the
Consolidated Group have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters;

(iii) all payments due from each member of the Consolidated Group, or for which
any claim may be made against any member of the Consolidated Group, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the respective member of the
Consolidated Group; and

(iv) no member of the Consolidated Group is party to a collective bargaining
agreement.

 

  6.25 Anti-Terrorism Laws.

Except as could not reasonably be expected to have a Material Adverse Effect,
neither the Borrowers nor any of their Subsidiaries has violated any
Anti-Terrorism Laws.

SECTION 7

AFFIRMATIVE COVENANTS

Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:

 

  7.1 Information Covenants.

The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent for further distribution to each Bank:

(a) Annual Financial Statements. As soon as available and in any event within 95
days (or within five days of such other time period required by the Securities
and Exchange Commission) after the close of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year, together with related consolidated statements of income and of
cash flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year, all in reasonable detail and examined by
KPMG LLP, or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such consolidated financial statements have
been prepared in accordance with GAAP applied on a consistent basis (except for
changes with which such accountants concur) and reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification.

(b) Quarterly Financial Statements. As soon as available and in any event within
50 days (or within five days of such other time period required by the
Securities and Exchange Commission) after the end of each of the first three
fiscal quarters of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal quarter, together with related
consolidated statements of income for such fiscal quarter and for the portion of
the fiscal year ending with such period, and a consolidated statement of cash
flows for the portion of the fiscal year ending with such period, and in each
case setting forth in comparative form consolidated figures for the
corresponding period of the

 

78



--------------------------------------------------------------------------------

preceding fiscal year (except that the consolidated balance sheets shall be
compared to the prior year end), and all in reasonable form and detail
acceptable to the Required Banks, and accompanied by a certificate of the chief
financial officer, treasurer, controller or chief accounting officer of the
Parent, to the effect that, to the best of his or her knowledge and belief, all
such financial statements present fairly in all material respects the financial
condition of the Parent and its Subsidiaries and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and (b), a certificate of the chief financial
officer, treasurer, controller or chief accounting officer of the Parent
substantially in the form of Schedule 7.1(c) to the effect that no Default or
Event of Default exists, or if any Default or Event of Default does exist
specifying the nature and extent thereof and what action the Borrowers or the
Parent proposes to take with respect thereto. In addition, the Officer’s
Certificate shall demonstrate compliance with the financial covenants contained
in Section 7.10 by calculation thereof as of the end of each such fiscal period.

(d) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default arising as a result of a
violation of the financial covenants contained in Section 7.10 and, if any such
Default or Event of Default exists, specifying the nature and extent thereof.

(e) SEC and Other Material Reports. Promptly upon transmission or receipt
thereof, (i) copies of all registration statements (excluding the exhibits
thereto and any registration statements on Form S-8 or its equivalent), reports
on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic
reports which any member of the Consolidated Group shall file with the
Securities and Exchange Commission, or any successor agency and (ii) copies of
all material reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at http://owens-minor.com or any other website address provided
to the Administrative Agent by the Parent; or (ii) on which such documents are
posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Bank and the Administrative Agent have access (whether a commercial,
third-party website or sponsored by the Administrative Agent); provided that,
upon the Administrative Agent’s request, the Parent shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Bank shall be solely responsible for
maintaining its copies of such documents.

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Banks, including the Swingline Bank and
Issuing Bank, materials and/or information provided by or on behalf of the
Credit Parties hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and

 

79



--------------------------------------------------------------------------------

(b) certain of the Banks may be “public-side” Banks (i.e., Banks that do not
wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a “Public Bank”). The Credit Parties hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Banks
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC,” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Swingline Bank, the Issuing Bank and
the Banks to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Credit Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated for Public Banks;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Bank.”

(f) Notice of Default or Litigation. Upon any Responsible Officer obtaining
knowledge thereof, the Credit Parties will give written notice to the
Administrative Agent (i) immediately, but in any event within three (3) Business
Days, of the occurrence of an event or condition consisting of a Default or
Event of Default, specifying the nature and existence thereof and what action
the Borrowers or the Parent proposes to take with respect thereto, and
(ii) promptly, but in any event within five (5) Business Days, of the occurrence
of any of the following with respect to any member of the Consolidated Group:
(A) the pendency or commencement of any litigation, arbitration or governmental
proceeding against any member of the Consolidated Group which if adversely
determined could reasonably be expected to have a Material Adverse Effect,
(B) the occurrence of an event or condition which shall constitute a default or
event of default under any Indebtedness of any member of the Consolidated Group
which, if accelerated as a result of such event of default could reasonably be
expected to have a Material Adverse Effect, or (C) any development in its
business or affairs which has resulted in, or which any Credit Party reasonably
believes may result in, a Material Adverse Effect.

(g) ERISA. Upon any Responsible Officer obtaining knowledge thereof, the Credit
Parties will give written notice to the Administrative Agent promptly (and in
any event within ten (10) Business Days) of: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or might
reasonably lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan,
the receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Credit Parties or any ERISA Affiliates, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA) which, in either case, could
result in a liability of at least $15,000,000; (iii) the failure to make full
payment on or before the due date (including extensions) thereof of all amounts
which any member of the Consolidated Group or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Internal Revenue Code with
respect thereto which could result in a liability of at least $15,000,000; or
(iv) any change in the funding status of any Plan that could reasonably be
expected to have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by an
Executive Officer of the Parent briefly setting forth the details regarding such
event, condition, or notice, and the action, if any, which has been or is being
taken or is proposed to be taken by the Credit Parties with respect thereto.
Promptly upon request, the Credit Parties shall furnish the Administrative Agent
and the Banks with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Internal Revenue Code, respectively,
for each “plan year” (within the meaning of Section 3(39) of ERISA).

 

80



--------------------------------------------------------------------------------

(h) Environmental.

(i) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Banks reasonably believe has caused (or
could reasonably be expected to cause) the representations and warranties set
forth in Section 6.20 to be untrue in any material respect, the Credit Parties
will furnish or cause to be furnished to the Administrative Agent, at the Credit
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Materials of Environmental
Concern on any Subject Properties (as defined in Section 6.20) and as to the
compliance by any member of the Consolidated Group with Environmental Laws at
such Subject Properties. If the Credit Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the members of
the Consolidated Group hereby grant to the Administrative Agent and their
representatives access to the Subject Properties to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.

(ii) The members of the Consolidated Group will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Materials of Environmental Concern on,
from or affecting any of the Subject Properties to the extent necessary to be in
compliance with all Environmental Laws and with the validly issued orders and
directives of all Governmental Authorities with jurisdiction over such Subject
Properties to the extent any failure could reasonably be expected to have a
Material Adverse Effect.

(i) Other Information. With reasonable promptness upon any such request,
(i) such other information regarding the business, properties or financial
condition of the Parent and its Subsidiaries as the Administrative Agent or any
Bank may reasonably request and (ii) such other information with documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the USA PATRIOT Act), as from time to time may be reasonably requested by the
Administrative Agent or such Bank.

 

  7.2 Preservation of Existence and Franchises.

Except as otherwise permitted under Section 8.5 and except as could not
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Subsidiaries to, do all things necessary to
preserve and keep in full force and effect its existence, rights, franchises and
authority for the normal conduct of its business.

 

  7.3 Books, Records and Inspections.

(a) Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP applied on a consistent basis
(including the establishment and maintenance of appropriate reserves).

(b) Each Credit Party will, and will cause each of its Subsidiaries to, permit,
upon reasonable notice and during normal business hours, officers or designated
representatives of the Administrative

 

81



--------------------------------------------------------------------------------

Agent or any Bank (including, without limitation, independent accountants,
agents, attorneys and appraisers) to visit and inspect its Property, including
its books of account and records, its accounts receivable and inventory, its
facilities and other business assets, and to discuss the affairs, finances and
accounts of such Person with, and be advised as to the same by, the officers,
directors and independent accountants of such Person, provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Banks may exercise rights under
this Section 7.3(b) and the Administrative Agent shall not exercise such rights
more often than two (2) times during any calendar year absent the existence of
an Event of Default and only one (1) such time shall be at the Borrowers’
expense.

 

  7.4 Compliance with Law.

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all Requirements of Law to the extent that noncompliance could reasonably be
expected to have a Material Adverse Effect.

 

  7.5 Payment of Taxes and Other Indebtedness.

Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (i) all material taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its Property,
before they shall become delinquent, (ii) all lawful claims (including claims
for labor, materials and supplies) which, if unpaid, might give rise to a Lien
or charge upon any of its properties, and (iii) except as prohibited hereunder,
all of its other Indebtedness as it shall become due; provided, however, that no
member of the Consolidated Group shall be required to pay any such tax,
assessment, charge, levy, claim or Indebtedness which is being contested in good
faith by appropriate proceedings for which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(a) shall give rise to an immediate right to foreclosure on a Lien securing such
amounts or (b) otherwise could reasonably be expected to have a Material Adverse
Effect.

 

  7.6 Insurance.

Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice.
Each Credit Party will, and will cause each of its Subsidiaries to, furnish to
the Administrative Agent and the Banks, upon written request, full information
as to insurance carried.

 

  7.7 Maintenance of Property.

Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its Property used or useful in any material portion of its business in
good repair, working order and condition, normal wear and tear, obsolescence and
replacement excepted, and will make, or cause to be made, from time to time all
repairs, renewals, replacements, extensions, additions, betterments and
improvements to its Property as may be needed or proper, to the extent and in
the manner customary for companies in similar businesses, provided, that nothing
in this Section 7.7 shall prevent any Credit Party from discontinuing the
operations, maintenance or preservation of its Property or any of those of its
Subsidiaries if such discontinuation is, in the reasonable commercial judgment
of such Credit Party, desirable in the conduct of its business and does not in
the aggregate have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

  7.8 Performance of Obligations.

Each Credit Party will, and will cause each of its Subsidiaries to, perform all
of its obligations (including, except as may be otherwise prohibited or
contemplated hereunder, payment of Indebtedness in accordance with its terms)
under the terms of all agreements, indentures, mortgages, security agreements or
other debt instruments to which it is a party or by which it is bound if the
failure to do so could reasonably be expected to have a Material Adverse Effect.

 

  7.9 Use of Proceeds.

The Borrowers will use the proceeds of the Extensions of Credit solely for the
purposes set forth in Section 6.18(a).

 

  7.10 Financial Covenants.

(a) Consolidated Total Leverage Ratio. As of the end of each fiscal quarter of
the Parent, the Consolidated Total Leverage Ratio shall be less than or equal to
3.50:1.0.

(b) Consolidated Interest Coverage Ratio. As of the end of each fiscal quarter
of the Parent, the Consolidated Interest Coverage Ratio shall be greater than or
equal to 3.0:1.0.

 

  7.11 Additional Credit Parties.

(a) Additional Subsidiaries. If upon the delivery of the financial statements
pursuant to Section 7.1(b), the Non-Guarantor Subsidiaries (other than Owens &
Minor Healthcare Supply Inc. and Access Diabetic Supply, LLC) shall, as a group,
(i) account for more than five percent (5%) of the gross revenues of the members
of the Consolidated Group on a consolidated basis determined in accordance with
GAAP, (ii) account for more than five percent (5%) of net income of the members
of the Consolidated Group on a consolidated basis determined in accordance with
GAAP, or (iii) constitute more than five percent (5%) of Consolidated Total
Assets (each a “Threshold Requirement”), then the Borrower Representative will
(A) promptly notify the Administrative Agent and the Banks thereof, (B) within
45 days thereafter, cause one or more of the Non-Guarantor Subsidiaries to
become a “Guarantor” hereunder by way of execution of a Joinder Agreement such
that immediately thereafter the remaining Non-Guarantor Subsidiaries shall not,
as a group, exceed any Threshold Requirement and (C) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person, good standing
certificates and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent. The
Borrower Representative may at any time, at its option, cause a Non-Guarantor
Subsidiary to execute and deliver to the Administrative Agent a Joinder
Agreement.

(b) Guaranties Relating to Other Debt. If any Non-Guarantor Subsidiary shall
give a guaranty or become obligated under Support Obligations relating to any
Indebtedness, the Borrower Representative will (A) promptly notify the
Administrative Agent and each Bank thereof and (B) within 45 days thereafter,
cause one or more of the Non-Guarantor Subsidiaries to become a “Guarantor”
hereunder by way of execution of a Joinder Agreement.

 

83



--------------------------------------------------------------------------------

SECTION 8

NEGATIVE COVENANTS

Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:

 

  8.1 Indebtedness.

The Credit Parties will not permit any member of the Consolidated Group to
contract, create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;

(b) Indebtedness existing as of the Closing Date and set forth on Schedule
8.1(b) (and renewals, refinancings or extensions thereof on terms and conditions
no less favorable to the members of the Consolidated Group than such existing
Indebtedness (taking into account reasonable market conditions existing at such
time) and in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension);

(c) Indebtedness (including purchase money Indebtedness and obligations under
Capital Leases) incurred to finance the purchase or lease of fixed assets
provided that (i) the total of all such Indebtedness shall not exceed an
aggregate principal amount of $75,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(d) Indebtedness (other than for borrowed money) subject to Permitted Liens.

(e) unsecured intercompany Indebtedness owing by a Credit Party to another
Credit Party (subject to the limitations set forth in Section 8.6 in the case of
the Credit Party extending the Indebtedness);

(f) Indebtedness under Qualified Securitization Transactions in an aggregate
principal amount not to exceed $300,000,000 at any time outstanding;

(g) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(h) other unsecured Funded Debt of the members of the Consolidated Group,
provided that the Borrowers shall be in compliance with the financial covenants
in Section 7.10 on a Pro Forma Basis after giving effect to the incurrence of
such Funded Debt;

 

84



--------------------------------------------------------------------------------

(i) except as expressly provided otherwise herein, Support Obligations of any
member of the Consolidated Group with respect to any Indebtedness of any member
of the Consolidated Group permitted under this Section 8.1;

(j) in addition to the Indebtedness set forth in clauses (c) and (h) above,
secured Indebtedness incurred to finance the acquisition (including by way of
obligations under Capital Leases) and construction of a new or expanded
headquarters facility, or Indebtedness otherwise secured by one or more
mortgages on the existing or expanded headquarters facility, in an amount not to
exceed $100,000,000;

(k) other secured Indebtedness of any member of the Consolidated Group which
does not exceed in the aggregate at any time outstanding the greater of
(i) $50,000,000 and (ii) as of the time of incurrence, 2.5% of Consolidated
Total Assets; and

(l) secured indebtedness consisting of obligations secured by cash deposits not
to exceed $25,000,000 in the aggregate at any time outstanding for the purpose
of collateralizing certain financial obligations under workers’ compensation,
unemployment insurance and other types of social security in the ordinary
course.

 

  8.2 Liens.

The Credit Parties will not permit any member of the Consolidated Group to
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or after acquired, except for Permitted
Liens.

 

  8.3 Nature of Business.

The Credit Parties will not permit any member of the Consolidated Group to
substantively alter the character of its business in any material respect from
that conducted as of the Closing Date.

 

  8.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

(a) The Credit Parties will not permit any member of the Consolidated Group to
enter into any transaction of merger or consolidation, except that

(i) a member of the Consolidated Group may be party to a transaction of merger
or consolidation with another member of the Consolidated Group, provided that
(A) if any Borrower is a party to such transaction, a Borrower shall be the
surviving entity (except in the case of a merger or consolidation of a Borrower
with the Parent), (B) if a Guarantor is a party to such transaction and the
Borrowers are not a party to such transaction, a Guarantor shall be the
surviving entity, and (C) in all other cases, if a Domestic Subsidiary is a
party to such transaction, a Domestic Subsidiary shall be the surviving entity
and such Domestic Subsidiary shall take such actions as may be necessary for
compliance with the provisions of Section 7.11;

(ii) a Subsidiary may be a party to a transaction of merger or consolidation
with a Person other than a member of the Consolidated Group, provided that
(A) the surviving entity shall be a Subsidiary and shall take such actions as
may be necessary for compliance with the provisions of Section 7.11, (B) no
Default or Event of Default shall exist immediately after giving effect thereto,
and (C) the transaction shall otherwise be permitted under Section 8.4(b); and

 

85



--------------------------------------------------------------------------------

(iii) a Subsidiary may enter into a transaction of merger or consolidation in
connection with an Asset Disposition permitted under Section 8.5.

(b) No member of the Consolidated Group shall make any Acquisition, unless:

(i) if the Acquisition is of Capital Stock of another Person and after giving
effect to the Acquisition the Person that is the subject of the Acquisition will
not be a Subsidiary, the Acquisition is permitted under Section 8.6; and

(ii) if (A) the Acquisition is of Capital Stock of another Person and after
giving effect to the Acquisition the Person that is the subject of the
Acquisition will be a Subsidiary or (B) the Acquisition is of all or
substantially all of the Property of another Person, the Acquisition meets the
following conditions:

(I) the Person or Property which is the subject of such Acquisition shall be in
the same or similar line of business (or related thereto) as the members of the
Consolidated Group which are parties thereto;

(II) in the case of a merger or consolidation, and in other cases where
appropriate, the board of directors or other governing body of the other Person
which is the subject of the transaction of merger or consolidation shall have
approved such Acquisition;

(III) no Default or Event of Default shall exist immediately after giving effect
to such Acquisition;

(IV) the Borrower Representative shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such Acquisition on a Pro Forma Basis, the Credit Parties shall be in
compliance with all of the covenants set forth in Section 7.10;

(V) if the Acquisition involves an interest in a partnership and a requirement
that a member of the Consolidated Group be a general partner, the general
partner shall be a newly formed special purpose Subsidiary; and

(VI) the Credit Parties shall, and shall cause the party which is the subject of
the Acquisition to, take such actions as may be necessary for compliance with
the provisions of Section 7.11.

 

  8.5 Asset Dispositions.

The Credit Parties will not permit any member of the Consolidated Group to make
any Asset Disposition, except

(a) the sale, lease or other disposition to another Credit Party or a Domestic
Subsidiary; or

(b) the sale, lease or disposition of machinery and equipment if the proceeds of
such sale, lease or other disposition are reinvested within ninety (90) days in
the same or similar Property or otherwise in the Consolidated Group’s business;
or

 

86



--------------------------------------------------------------------------------

(c) in all other cases,

(i) other than in connection with a Permitted Asset Swap, at least seventy-five
percent (75%) of the consideration paid therefor shall consist of a combination
of (A) cash or Cash Equivalents, (B) the assumption by the purchaser of
liabilities of the Credit Parties (other than liabilities that are by their
terms subordinated to the prior payment of the Obligations) as a result of which
the Credit Parties are no longer obligated with respect to such liabilities, or
(C) any securities, notes, obligations or other assets received by the Credit
Parties that are converted by the Credit Parties into cash (to the extent of the
cash received) within 90 days after receipt,

(ii) to the extent that the Parent (A) is not rated at least Investment Grade,
the aggregate net market value of all Asset Dispositions (including, without
limitation, pursuant to a Permitted Asset Swap) shall not exceed the greater of
(I) 15% of Consolidated Total Assets during any fiscal year or (II) the
aggregate amount of Asset Dispositions completed prior to the loss of Investment
Grade status (or agreed to be completed pursuant to documentation entered into
when the Parent is rated at least Investment Grade), and (B) is rated at least
Investment Grade, Asset Dispositions to the extent that the Parent determines in
good faith that such Asset Dispositions are in the best interests of the Parent
and the Borrowers and are not materially disadvantageous to the Banks,

(iii) no Default or Event of Default shall exist immediately after giving effect
thereto, and

(iv) the Borrowers shall be in compliance with the financial covenants set forth
in Section 7.10 hereunder on a Pro Forma Basis after giving effect to the
disposition; or

(d) any sales, leases or other dispositions of property in an amount not to
exceed $100,000,000 in the aggregate; and

(e) Asset Dispositions set forth on Schedule 8.5(e).

 

  8.6 Advances, Investments and Loans.

The Credit Parties will not permit any member of the Consolidated Group to make
any Investment in or to any Person except for Permitted Investments.

 

  8.7 Amendments Relating to Other Debt.

Without the prior written consent of the Required Banks, the Credit Parties will
not permit any member of the Consolidated Group to, after the issuance thereof,
amend or modify, or permit any amendment to or modification of, any of the terms
of any Funded Debt (including any Subordinated Debt) in a manner materially
adverse to the interests of the Banks.

 

  8.8 Transactions with Affiliates.

The Credit Parties will not permit any member of the Consolidated Group to enter
into any transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate of such Person other than (a) transactions among the Credit Parties,
(b) reasonable and customary officer, director and employee compensation
(including bonuses) and other benefits (including retirement, health and other
benefit plans, and the funding thereof) and the reimbursement of expenses of
officers, directors and employees, (c) transactions relating to a Qualified
Securitization Transaction and (d) except as otherwise specifically limited in
this Credit Agreement, other

 

87



--------------------------------------------------------------------------------

transactions which are on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director, shareholder, Subsidiary or
Affiliate and are either entered into in the ordinary course of such Person’s
business or approved by a majority of the Parent’s directors who are
disinterested in the transaction.

 

  8.9 Ownership of Subsidiaries.

Except as permitted by Sections 8.4 and 8.5, the Credit Parties will not permit
any member of the Consolidated Group to sell, transfer or otherwise dispose of,
any shares of Capital Stock of any Subsidiaries or permit any Subsidiaries to
issue, sell or otherwise dispose of, any shares of Capital Stock of any
Subsidiary to any Person other than the Parent, the Borrowers or a Subsidiary.
The Parent and the Borrowers will not create, form or acquire, nor will it
permit any of its Subsidiaries to create, form or acquire, any Subsidiary,
unless such Subsidiary is either (i) promptly joined as an Additional Credit
Party pursuant to the requirements of Section 7.11, if such joinder is required
thereby or (ii) a Securitization Subsidiary.

 

  8.10 Fiscal Year.

The Credit Parties will not permit any member of the Consolidated Group to
change its fiscal year without the prior written consent of the Required Banks
or to amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document) in a manner materially adverse to the interests of the Banks as
determined in good faith by the Parent.

 

  8.11 Subsidiary Dividends.

The Credit Parties will not permit any member of the Consolidated Group to enter
into, assume or otherwise become subject to, or permit any of their respective
Subsidiaries (other than a Securitization Subsidiary pursuant to a Qualified
Securitization Transaction permitted hereunder) to enter into, assume or
otherwise become subject to, any agreement prohibiting or otherwise restricting
the payment of dividends by any of the Parent’s Subsidiaries (other than a
Securitization Subsidiary pursuant to a Qualified Securitization Transaction
permitted hereunder).

 

  8.12 Restricted Payments.

The Credit Parties will not make, or permit any member of the Consolidated Group
to make, any Restricted Payment, unless (a) no Default or Event of Default shall
exist immediately prior thereto and immediately after giving effect thereto and
(b) in the case of any Restricted Payment other than ordinary cash dividends,
the Borrower Representative shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate (including reaffirmation of the representations
and warranties hereunder as of such date before and after giving effect to such
transaction) demonstrating that, upon giving effect to such Restricted Payment
on a Pro Forma Basis, the Credit Parties shall be in compliance with all of the
covenants set forth in Section 7.10; provided, however, that if the Consolidated
Total Leverage Ratio for the most recently tested fiscal quarter period is
greater than 3.00 to 1.0, the aggregate amount expended to redeem, repurchase,
retire or otherwise acquire the Parent’s common stock during the Parent’s
current fiscal year shall not exceed the greater of (i) $75,000,000 or (ii) the
amount of redemptions and repurchases incurred during such fiscal year prior to
the Consolidated Total Leverage Ratio being greater than 3.00 to 1.0.

 

88



--------------------------------------------------------------------------------

SECTION 9

EVENTS OF DEFAULT

 

  9.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. Any Credit Party shall

(i) default in the payment when due and in the currency required hereunder of
any principal of any of the Loans or of any reimbursement obligations arising
from drawings under Letters of Credit, or

(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due and in the currency required hereunder of any
interest on the Loans or on any reimbursement obligations arising from drawings
under Letters of Credit, or of any Fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith or therewith; or

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; or

(c) Covenants. Any Credit Party shall

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(f)(i), 7.9, or 8.1 through 8.12, inclusive,
or

(ii) default in the due performance or observance of any of the financial
covenants contained in Section 7.10 and the continuance thereof for a period of
15 days after knowledge thereof by a Responsible Officer of the Borrower
Representative (but in no event later than 15 days after the date by which the
Borrower Representative is required to deliver annual or quarterly financial
statements in accordance with Sections 7.1(a) and (b), as appropriate) without
the Borrower Representative having obtained an effective waiver hereunder, or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) or
(ii) of this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after the earlier of a Responsible Officer becoming aware of such default
or notice thereof by the Administrative Agent; provided, however, that if such
default cannot be cured within such period (other than a default that by its
nature cannot be cured), the Borrowers or other Credit Party may have such
additional period of time not to exceed 30 days after the expiration of such
original 30 day period, and such default shall not constitute an Event of
Default hereunder, so long as the applicable Credit Party shall commence within
such original 30 day period, and diligently pursue, appropriate curative
efforts; or

(d) Other Credit Documents. Any Credit Document shall fail to be in full force
and effect or to give the Administrative Agent and/or the Banks the Liens,
rights, powers and privileges purported to be created thereby, or any Credit
Party shall so state in writing, in any case other than in accordance with the
terms thereof; or

 

89



--------------------------------------------------------------------------------

(e) Guaranties. The guaranty given by any Guarantor (including any Additional
Credit Party) hereunder or any material provision thereof shall cease to be in
full force and effect, in any case other than in accordance with the terms
thereof, or any Guarantor (including any Additional Credit Party) or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty; or

(f) Bankruptcy Event. Any Bankruptcy Event shall occur with respect to any
Borrower or any Material Guarantor (including, for purposes of this clause (f),
any Subsidiary that meets the criteria specified for a Material Guarantor but
that has not delivered a guaranty hereunder); or

(g) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$25,000,000 in the aggregate for the members of the Consolidated Group, taken as
a whole, (i) any member of the Consolidated Group shall (A) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (B) default in the observance or
performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit the holder or holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof; or

(h) Judgments. One or more judgments or decrees shall be entered against the any
member of the Consolidated Group involving a liability of $25,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan which has resulted
or could reasonably be expected to result in liability of any Borrower or any
ERISA Affiliate under Title IV of ERISA in an aggregate amount in excess of
$25,000,000, or (ii) any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $25,000,000; or

(j) Ownership. There shall occur a Change of Control; or

(k) Default under Senior Notes. The occurrence and continuation of an event of
default under the Senior Notes; provided that the principal amount outstanding
under the Senior Notes at the time of the occurrence of such event of default is
in excess of $25,000,000; or

(l) Default under Securitization Agreement. The occurrence and continuation of
an event of default under any of the documents representing any Securitization
Transaction that includes remaining obligations or liabilities of the Credit
Parties in excess of $25,000,000 at the time of the occurrence of such event of
default.

 

90



--------------------------------------------------------------------------------

  9.2 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Banks (pursuant
to the voting procedures in Section 11.6) or cured to the satisfaction of the
requisite Banks (pursuant to the voting procedures in Section 11.6), the
Administrative Agent may, and upon the request and direction of the Required
Banks shall, by written notice to the Borrower Representative take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Bank to enforce its claims against the Credit Parties, except as otherwise
specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(ii) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Credit Parties to the Administrative Agent and/or any of
the Banks hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Credit Parties.

(iii) Cash Collateral. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), they will immediately pay) to the Administrative
Agent additional cash, to be held by the Administrative Agent, for the benefit
of the Banks, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credits then outstanding.

(iv) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents including, without limitation, all rights
and remedies against a Guarantor and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Banks hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Banks.

SECTION 10

ADMINISTRATIVE AGENT

 

  10.1 Appointment and Authority.

Each of the Banks and the Issuing Bank hereby irrevocably appoints Wells Fargo
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Banks and the
Issuing Bank, and no Credit Party shall have rights as a third party beneficiary
of any of such provisions.

 

91



--------------------------------------------------------------------------------

  10.2 Rights as a Bank.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Bank as any other Bank and may exercise
the same as though it were not the Administrative Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Banks.

 

  10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Banks (or
such other number or percentage of the Banks as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Representative, a Bank or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

92



--------------------------------------------------------------------------------

  10.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Bank or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Bank or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Bank
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

  10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

  10.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Banks, the Issuing Bank and the Borrower Representative. Upon receipt of any
such notice of resignation, the Required Banks shall have the right, with the
consent of the Borrowers (such consent not to be unreasonably withheld), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, and which
shall be a U.S. Person. If no such successor shall have been so appointed by the
Required Banks and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Banks and the Issuing Bank, appoint a
successor Administrative Agent, with the consent of the Borrowers (such consent
not to be unreasonably withheld), meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower
Representative and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Banks or the Issuing Bank under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank and the Issuing Bank directly,

 

93



--------------------------------------------------------------------------------

until such time as the Required Banks appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower Representative and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Bank. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Bank, (ii) the retiring Issuing Bank and Swingline Bank shall be discharged from
all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

 

  10.7 Non-Reliance on Administrative Agent and Other Banks.

Each Bank and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Bank or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Bank and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

  10.8 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Bank or the Issuing Bank hereunder.

 

  10.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Banks, the Issuing Bank and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Banks, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks, the Issuing Bank and the
Administrative Agent under Sections 2.6(f) and (g), 3.5 and 11.5) allowed in
such judicial proceeding; and

 

94



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Banks and the Issuing Bank, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 3.5 and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Bank
or the Issuing Bank in any such proceeding.

 

  10.10 Guaranty Matters.

The Banks and the Issuing Bank irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, or if the Borrower Representative
requests the release of any Guarantor so long as after giving effect to such
release the Non-Guarantor Subsidiaries shall not, as a group, exceed any
Threshold Requirement. Upon request by the Administrative Agent at any time, the
Required Banks will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

SECTION 11

MISCELLANEOUS

 

  11.1 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the Issuing Bank or the
Swingline Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.1; and

 

95



--------------------------------------------------------------------------------

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Banks and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Bank or the Issuing Bank pursuant to Section 2
if such Bank or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower Representative may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Bank, the Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that

 

96



--------------------------------------------------------------------------------

such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrowers, any Bank, the Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Issuing Bank and the Swingline Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower Representative, the Administrative Agent, the Issuing Bank and the
Swingline Bank. In addition, each Bank agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank. Furthermore, each Public Bank
agrees to cause at least one individual at or on behalf of such Public Bank to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Bank or its delegate, in accordance with such Public Bank’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, Issuing Bank and Banks. The Administrative
Agent, the Issuing Bank and the Banks shall be entitled to rely and act upon any
notices (including telephonic Notice of Revolving Loan Borrowing and Notice of
Swingline Loan Borrowing) purportedly given by or on behalf of the Borrower
Representative even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, the Issuing Bank, each Bank and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower Representative. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

  11.2 Right of Set-Off; Adjustments; Payments Set Aside.

(a) Upon the occurrence and during the continuance of any Event of Default, each
Bank (and each of its Affiliates) is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Bank (or any of its
Affiliates) to or for the credit or the account of any Credit Party against any
and all of the obligations of such Person now or hereafter existing under this
Credit Agreement, under the Notes, under any other Credit Document or otherwise,
irrespective of whether such Bank shall have made any demand hereunder or
thereunder and although such obligations may be unmatured. Each Bank agrees
promptly to notify any affected Credit Party after any such set-off and
application made by such Bank; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Bank under this Section 11.2 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such Bank
may have.

 

97



--------------------------------------------------------------------------------

(b) To the extent that any payment by or on behalf of any Credit Party is made
to the Administrative Agent, the Issuing Bank or any Bank, or the Administrative
Agent, the Issuing Bank or any Bank exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Bank in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each Bank and the Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Banks and the Issuing
Bank under clause (ii) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement.

 

  11.3 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Bank and no Bank may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Banks) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the other Credit Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LOC Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Bank subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the

 

98



--------------------------------------------------------------------------------

Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Bank’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Bank from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Bank, an Affiliate of a Bank or an Approved Fund;
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Bank with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Bank or an Approved Fund with respect to such Bank; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Bank, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers, the Parent or any of the Parent’s Affiliates or Subsidiaries
or (B) to any Defaulting Bank or any of its Subsidiaries, or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

99



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Bank, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Administrative Agent or any
Bank hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Credit Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Credit Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.8, 3.11, 3.12, 11.5 and
11.9 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at its expense) shall
execute and deliver a Note to the assignee Bank. Any assignment or transfer by a
Bank of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Credit Agreement as a
sale by such Bank of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Bank as a Defaulting Bank. The Register shall be available for inspection
by the Borrowers and any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrower Representative or the Administrative Agent, sell participations
to any Person (other than a

 

100



--------------------------------------------------------------------------------

natural person or the Borrower, the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Credit Agreement (including all or a portion of
its Commitment and/or the Loans (including such Bank’s participations in LOC
Obligations and/or Swingline Loans) owing to it); provided that (i) such Bank’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the other
Banks and the Issuing Bank shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clauses (i) through (viii) of Section 11.6(a) that affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 3.6, 3.9, 3.11 and
3.12 to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.2
as though it were a Bank, provided such Participant agrees to be subject to
Section 3.14 as though it were a Bank.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6, 3.9, 3.11 or 3.12 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Representative’s prior written
consent, and such Participant also shall not be entitled to the benefits of
Section 3.11 unless the Borrower Representative is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.11 as though it were a Bank.

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Bank, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Bank from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.

(g) Resignation as Issuing Bank or Swingline Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, Wells Fargo Bank may, (i) upon 30 days’ notice to the Borrower
Representative and the Banks, resign as Issuing Bank and/or (ii) upon 30 days’
notice to the Borrower Representative, resign as Swingline Bank. In the event of
any such resignation as Issuing Bank or Swingline Bank, the Borrower
Representative shall be entitled to appoint from among the Banks a successor
Issuing Bank or Swingline Bank hereunder; provided, however, that no failure by
the Borrower Representative to appoint any such successor shall affect the
resignation of Wells Fargo Bank as Issuing Bank or Swingline Bank, as the case
may be. If Wells Fargo Bank resigns as Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all LOC Obligations with respect thereto (including the
right to require the Banks to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.6(a)). If Wells Fargo Bank resigns
as Swingline Bank, it shall retain all the rights of the Swingline Bank provided
for hereunder with respect to Swingline Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the Banks
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.7. Upon the appointment of a successor Issuing Bank
and/or Swingline Bank, (1) such successor shall succeed to and become vested
with all of the rights, powers, privileges and

 

101



--------------------------------------------------------------------------------

duties of the retiring Issuing Bank or Swingline Bank, as the case may be, and
(2) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Wells Fargo Bank to effectively assume
the obligations of Wells Fargo Bank with respect to such Letters of Credit.

 

  11.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Bank in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Bank
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Bank would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Banks to any other or further action in any circumstances without notice
or demand.

 

  11.5 Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates (including the allocated cost of
internal counsel and reasonable documented fees, charges and legal expenses
incurred in connection with the preparation, negotiation, execution, delivery
and administration of the Credit Agreement and the other Credit Documents, or
any amendments, modifications or waivers of any of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), any enforcement, investigation, litigation, proceeding, or
preparation of a defense in connection therewith by one external counsel to all
such parties taken as a whole, and, in the case of a conflict of interest, one
additional external counsel to the affected parties taken as a whole (and, if
necessary, of one local counsel representing all such parties in any
jurisdiction)), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Bank or the
Issuing Bank (including the fees, charges and disbursements of any one counsel
for the Administrative Agent, any Bank and the Issuing Bank and, in the case of
a conflict of interest, one additional external counsel to the affected parties
taken as a whole and, if necessary, of one local counsel representing all such
parties in any jurisdiction), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Bank or the
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Credit Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties jointly and
severally shall indemnify the Administrative Agent (and any sub-agent thereof),
each Bank and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the allocated cost of internal counsel and
reasonable documented fees, charges and legal expenses incurred for any
Indemnitee in connection with the preparation, negotiation, execution, delivery
and administration of the financing documentation, any enforcement,
investigation, litigation, proceeding, or preparation of a defense in connection
therewith by one external counsel to all

 

102



--------------------------------------------------------------------------------

such parties taken as a whole, and, in the case of a conflict of interest, one
additional external counsel to the affected parties taken as a whole (and, if
necessary, of one local counsel representing all such parties in any
jurisdiction)), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents (including in respect of any matters addressed in
Section 3.11), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Credit Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Credit
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Banks. To the extent that the Credit Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Bank severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Bank’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Banks under this
subsection (c) are subject to the provisions of Section 3.14.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

103



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Bank and the Swingline Bank, the
replacement of any Bank, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

  11.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Banks and the Borrower
Representative, provided, however, that:

(a) without the consent of each Bank affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended to

(i) extend the final maturity of any Loan, or any portion thereof, or extend the
final maturity of any reimbursement obligation, or any portion thereof, arising
from drawings under Letters of Credit,

(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,

(iii) reduce or waive the principal amount of any Loan, or any portion thereof,
or reduce or waive the principal amount of any reimbursement obligation, or any
portion thereof, arising from drawings under Letters of Credit,

(iv) increase the Commitment of a Bank over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Bank),

(v) release the Borrowers or, except as the result of or in connection with a
dissolution, merger or disposition of a member of the Consolidated Group
permitted under Section 8.4, release any Material Guarantor or all or
substantially all of the other Guarantors from its or their obligations under
the Credit Documents,

(vi) amend, modify or waive any provision of this Section 11.6 or Section 2.12,
3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 9.1(a), 11.2, 11.3, 11.5
or 11.9,

(vii) reduce any percentage specified in, or otherwise modify, the definition of
Required Banks, or

(viii) consent to the assignment or transfer by the Borrowers, any Material
Guarantor or all or substantially all of the other Guarantors of any of its or
their rights and obligations under (or in respect of) the Credit Documents
except as permitted thereby; or

 

104



--------------------------------------------------------------------------------

(ix) subordinate any of the Obligations to any other Indebtedness of the Parent
or its Subsidiaries; or

(x) amend Section 1.6 or the definition of “Alternative Currency” without the
written consent of each Bank;

(b) without the consent of the Administrative Agent, no provision of Section 10
may be amended; and

(c) without the consent of the Issuing Bank, no provision of Section 2.1(b),
2.2(a)(ii) or 2.6 may be amended.

Notwithstanding the fact that the consent of all the Banks is required in
certain circumstances as set forth above, (x) each Bank is entitled to vote as
such Bank sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Bank acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein and
(y) the Required Banks may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Banks or each affected Bank may be effected with the consent of the
applicable Banks other than Defaulting Banks), except that (x) the Commitment of
any Defaulting Bank may not be increased or extended without the consent of such
Bank and (y) any waiver, amendment or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank.

 

  11.7 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

 

  11.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

  11.9 Survival.

(a) All indemnities set forth herein, including, without limitation, in
Section 2.6(d), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
and this Credit Agreement, and all representations and warranties made by the
Credit Parties herein shall survive delivery of the Notes and the making of the
Loans hereunder.

 

105



--------------------------------------------------------------------------------

(b) All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Bank, regardless of any investigation made by
the Administrative Agent or any Bank or on their behalf and notwithstanding that
the Administrative Agent or any Bank may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

  11.10 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

(a) THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NORTH CAROLINA. Any legal action or proceeding
with respect to this Credit Agreement or any other Credit Document may be
brought in any state or federal court in the State of North Carolina, and, by
execution and delivery of this Credit Agreement, each of the Credit Parties
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the nonexclusive jurisdiction of such courts. Each of the
Credit Parties further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 11.1, such service to become
effective thirty (30) days after such mailing. Nothing herein shall affect the
right of the Administrative Agent or any Bank to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against any Credit Party in any other jurisdiction.

(b) Each of the Credit Parties hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) EACH PARTY TO THIS CREDIT AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  11.11 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

106



--------------------------------------------------------------------------------

  11.12 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

  11.13 Binding Effect; Termination.

(a) This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by each Credit Party and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Bank, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Credit Party, the Administrative Agent and each
Bank and their respective successors and assigns.

(b) The term of this Credit Agreement shall be until no Loans, LOC Obligations
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding, no Letters of Credit shall be outstanding,
all of the Commitments shall have expired or been terminated and this Credit
Agreement has been terminated.

 

  11.14 Confidentiality.

Each of the Administrative Agent, the Banks and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower Representative or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Bank, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Bank or the
Issuing Bank on a nonconfidential basis prior to disclosure by such Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

107



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Banks and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

  11.15 Source of Funds.

Each of the Banks hereby represents and warrants to the Borrower Representative
that at least one of the following statements is an accurate representation as
to the source of funds to be used by such Bank in connection with the financing
hereunder:

(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Bank in which any employee benefit plan or any plan (or its
related trust) has any interest;

(b) to the extent that any part of such funds constitutes assets allocated to
any bank collective investment fund maintained by such Bank, such Bank has
disclosed to the Borrower Representative the name of each employee benefit plan
or plan whose assets in such fund exceed 10% of the total assets of such fund as
of the date of purchase and, with respect to any employee benefit plan or plan
whose interest in such fund does not exceed 10% of the total assets of such fund
as of the date of purchase, the requirements for the application of Prohibited
Transaction Class Exemption 91-38, 56 Fed. Reg. 31,966 and 56 Fed Reg. 59,299
(1991) or the requirements of another exemption have been satisfied;

(c) to the extent that any part of such funds constitute assets allocated to any
insurance company general asset account maintained by such Bank, such Bank has
disclosed to the Borrower Representative the name of each employee benefit plan
or plan whose assets in such account exceed 10% of the total assets of such
account as of the date of purchase and, with respect to any employee benefit
plan or plan whose interest in such account does not exceed 10% of the total
assets of such account as of the date of purchase, the requirements for the
application of Prohibited Transaction Class Exemption 95-60, 60 Fed. Reg. 35,925
(1995), the requirements prescribed by the regulations under
Section 401(c)(1)(A) of ERISA or the requirements of another exemption have been
satisfied;

(d) to the extent that any part of such funds constitute assets allocated to any
insurance company pooled separate account maintained by such Bank, such Bank has
disclosed to the Borrower Representative the name of each employee benefit plan
or plan whose assets in such account exceed 10% of the total assets of such
account as of the date of purchase and, with respect to any employee benefit
plan or plan whose interest in such account does not exceed 10% of the total
assets of such account as of the date of purchase, the requirements for the
application of Prohibited Transaction Class Exemption 90-1, Fed. Reg. 31,092 and
54 Fed. Reg. 32,024 (1989) or the requirements of another exemption have been
satisfied; or

(e) such funds constitute assets of one or more specific benefit plans, not held
in a bank collective investment fund, an insurance company general asset
account, an insurance company pooled separate account or other investment fund,
which such Bank has identified in writing to the Borrower Representative.

The determination of whether the interest of an employee benefit plan or plan in
a fund or account exceeds 10% of the total value of such fund or account shall
be determined in accordance with Prohibited Transaction Class Exemption 91-38,
95-60 and 90-1, as applicable, including (by way of example and not of
limitation), the requirement that all employee benefit plans or plans maintained
by one or more businesses or employee organizations that, under applicable law,
are considered to be the same employer or employee organization shall be deemed
to be a single employee benefit plan or plan.

 

108



--------------------------------------------------------------------------------

As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA and the term “plan” shall have the respective meaning assigned to such
term in Section 4975(e)(1) of the Internal Revenue Code.

 

  11.16 Conflict.

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 

  11.17 USA PATRIOT Act Notice.

Each Bank and the Administrative Agent (for itself and not on behalf of any
Bank) hereby notifies the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers (and to the extent applicable, the Parent), which
information includes the name and address of the respective Borrowers (and to
the extent applicable, the Parent) and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Borrowers (and
to the extent applicable, the Parent) in accordance with the USA PATRIOT Act.

 

  11.18 Replacement of Banks.

If (i) any Bank requests compensation under Sections 3.6, 3.9 or 3.12, (ii) the
Borrowers are required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 3.11,
(iii) a Bank (a “Non-Consenting Bank”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Banks as provided in Section 11.6 but requires
unanimous consent of all Banks or all Banks directly affected thereby (as
applicable), (iv) any Bank is a Non-Extending Bank, (v) any Bank is a Defaulting
Bank (or would be a Defaulting Bank but for the delivery by such Bank of the
written notice described in clause (a) of the definition of “Defaulting Bank”
unless such notices have been delivered by the Required Banks), (vi) any Bank
cannot provide an Alternative Currency or (vii) any Bank does not consent to the
designation of an Applicant Foreign Borrower as a Foreign Borrower that
otherwise has been approved by the Required Banks, then the Borrowers may, at
their sole expense and effort, upon notice to such Bank and the Administrative
Agent, require such Bank to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 11.3), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.3;

(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and LOC Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 3.12) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

109



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.12 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Bank’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Bank to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Bank and the mandatory assignment of such
Non-Consenting Bank’s Commitments and outstanding Loans and participations in
LOC Obligations and Swingline Loans pursuant to this Section 11.18 shall
nevertheless be effective without the execution by such Non-Consenting Bank of
an Assignment and Assumption.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

  11.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Credit Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent and the each of the Arrangers each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Credit Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to the Credit Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Credit Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Credit Parties hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

  11.20 Arbitration.

(a) Notwithstanding the provisions of Section 11.10 to the contrary, upon demand
of any party hereto, whether made before or after institution of any judicial
proceeding, any dispute, claim or controversy arising out of, connected with or
relating to this Credit Agreement and other Credit Documents (“Disputes”)
between or among parties to this Credit Agreement shall be resolved by binding

 

110



--------------------------------------------------------------------------------

arbitration as provided herein. Institution of a judicial proceeding by a party
does not waive the right of any other party to demand arbitration hereunder.
Disputes may include, without limitation, tort claims, counterclaims, disputes
as to whether a matter is subject to arbitration, claims brought as class
actions, claims arising from Credit Documents executed in the future, or claims
arising out of or connected with the transaction reflected by this Credit
Agreement.

Arbitration shall be conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in the State of North Carolina. A hearing shall begin within
ninety (90) days of demand for arbitration and all hearings shall be concluded
within one hundred twenty (120) days of demand for arbitration. These time
limitations may not be extended unless a party shows cause for extension and
then no more than a total extension of sixty (60) days. The expedited procedures
set forth in Rule 51 et seq. of the Arbitration Rules shall be applicable to
claims of less than $1,000,000. All applicable statutes of limitation shall
apply to any Dispute. The panel from which all arbitrators are selected shall be
comprised of licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA. The single arbitrator selected for expedited
procedure shall be a retired judge from a court of general jurisdiction, state
or federal, of the State of North Carolina. If such person is not available to
serve, the single arbitrator may be a licensed attorney from the Commercial
Financial Dispute Arbitration Panel of the AAA and the process in Rule 52(b) of
the Arbitration Rules shall govern. The parties hereto do not waive applicable
Federal or state substantive law except as provided herein. A judgment upon the
award may be entered in any court having jurisdiction. Notwithstanding the
foregoing, this arbitration provision does not apply to disputes under or
related to Swap Contracts.

(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Banks and the Credit Parties agree to preserve,
without diminution, certain remedies that the Administrative Agent on behalf of
the Banks may employ or exercise freely, independently or in connection with an
arbitration proceeding or after an arbitration action is brought. The
Administrative Agent on behalf of the Banks shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: obtaining provisional or ancillary remedies
including injunctive relief, sequestration, garnishment, attachment, appointment
of receiver and filing an involuntary bankruptcy proceeding. Any claim or
controversy with regard to the Administrative Agent’s entitlement on behalf of
the Banks to exercise such remedies is a Dispute. Preservation of these remedies
does not limit the power of an arbitrator to grant similar remedies that may be
requested by a party in a Dispute.

(c) Furthermore, notwithstanding the preceding binding arbitration provisions,
any Credit Party may seek injunctive relief and/or specific performance in a
court of law in accordance with Section 11.10 in connection with any dispute,
claim or controversy arising out of, connected with or relating to this Credit
Agreement and other Credit Documents. Preservation of these remedies does not
limit the power of an arbitrator to grant similar remedies that may be requested
by a party in a Dispute, provided that if any Credit Party seeks injunctive
relief and/or specific performance in a court of law in accordance with this
provision then the relief granted by such court shall be binding notwithstanding
any parallel arbitration proceeding.

(d) By execution and delivery of this Credit Agreement, each of the parties
hereto accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in the State of North Carolina
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Credit Agreement from which no appeal has been taken or is
available.

 

111



--------------------------------------------------------------------------------

  11.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Banks hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

[Signature Pages to Follow]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWERS:   OWENS & MINOR MEDICAL, INC.,   a Virginia corporation   By:  

/s/ D. Andrew Edwards

  Name:   D. Andrew Edwards   Title:   Vice President, Controller, Chief
Accounting Officer & Acting Chief Financial Officer   OWENS & MINOR
DISTRIBUTION, INC.,   a Virginia corporation   By:  

/s/ D. Andrew Edwards

  Name:   D. Andrew Edwards   Title:   Vice President, Controller, Chief
Accounting Officer & Acting Chief Financial Officer GUARANTOR:   OWENS & MINOR,
INC.,   a Virginia corporation   By:  

/s/ D. Andrew Edwards

  Name:   D. Andrew Edwards   Title:   Vice President, Controller, Chief
Accounting Officer & Acting Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   WELLS FARGO BANK, N.A.,   in its capacity as
Administrative Agent   By:  

/s/ Monique Gasque

  Name:   Monique Gasque   Title:   Vice President BANKS   WELLS FARGO BANK,
N.A.,   in its capacity as a Bank   By:  

/s/ Monique Gasque

  Name:   Monique Gasque   Title:   Vice President   JPMORGAN CHASE BANK, N.A.,
  in its capacity as a Bank   By:  

/s/ Philip Mousin

  Name:   Philip Mousin   Title:   Credit Executive   BANK OF AMERICA, N.A.,  
in its capacity as a Bank   By:  

/s/ Lynette M. Songy

  Name:   Lynette M. Songy   Title:   Senior Vice President   SUN TRUST BANK,  
in its capacity as a Bank   By:  

/s/ Joshua Turner

  Name:   Joshua Turner   Title:   Vice President   U.S. BANK NATIONAL
ASSOCIATION,   in its capacity as a Bank   By:  

/s/ John M. Langenderfer

  Name:   John M. Langenderfer   Title:   Senior Vice President



--------------------------------------------------------------------------------

  BRANCH BANKING AND TRUST COMPANY,   in its capacity as a Bank   By:  

/s/ James E. Davis

  Name:   James E. Davis   Title:   Senior Vice President   CITIBANK N.A.,   in
its capacity as a Bank   By:  

/s/ Zafar Khan

  Name:   Zafar Khan   Title:   Vice President   PNC BANK, N.A.,   in its
capacity as a Bank   By:  

/s/ D. Jermaine Johnson

  Name:   D. Jermaine Johnson   Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 1.1(a)

Existing Letters of Credit

$4,862,820 Letter of Credit from Bank of America, N.A. to Owens & Minor, Inc.
and all of its Subsidiaries for the benefit of Ace American Insurance Company
located in Philadelphia, PA relating to workers compensation insurance

$100,000 Letter of Credit from Bank of America, N.A. to Owens & Minor, Inc. and
all of its Subsidiaries for the benefit of Arrowood Indemnity Company located in
Charlotte, NC relating to workers compensation insurance



--------------------------------------------------------------------------------

Schedule 1.1(b)

Mandatory Cost Formulae

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Banks for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower Representative or any Bank, deliver to the Borrower
Representative or such Bank as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Bank lending from a Lending Office in a
Participating Member State will be the percentage notified by that Bank to the
Administrative Agent. This percentage will be certified by such Bank in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Bank’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Bank lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

 

  per cent per annum    100 - (A+C)     

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

 

  per cent per annum    300     



--------------------------------------------------------------------------------

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Bank is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Percentage,
the Mandatory Cost and any interest charged on overdue amounts pursuant to the
first sentence of Section 3.1 and, in the case of interest (other than on
overdue amounts) charged at the Default Rate, without counting any increase in
interest rate effected by the charging of the Default Rate) payable for the
relevant Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Bank is
required from time to time to maintain as interest bearing Special Bank Deposits
with the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Banks for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Banks to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contain in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Lending Office” means as to any Bank, the office or offices of such Bank
described as such in such Bank’s administrative questionnaire, or such other
office or offices as a Bank from may time to time notify the Borrower
Representative and the Administrative Agent; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



--------------------------------------------------------------------------------

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Borrower, each Bank with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Bank as being the average of the Fee
Tariffs applicable to such Bank for that financial year) and expressed in pounds
per £1,000,000 of the Tariff Base of such Bank.

 

8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information in writing
on or prior to the date on which it becomes a Bank:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Bank shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Bank for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies the
Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Bank and shall be entitled to assume that the information
provided by any Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.



--------------------------------------------------------------------------------

13. The Administrative Agent may from time to time, after consultation with the
Borrower Representative and the Banks, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Schedule 2.1

Commitments

 

Bank

   Revolving
Committed
Amount      Revolving
Commitment
Percentage  

Wells Fargo Bank, N.A.

   $ 60,000,000         17.1 % 

JPMorgan Chase Bank, N.A.

   $ 60,000,000         17.1 % 

Bank of America, N.A.

   $ 45,000,000         12.9 % 

SunTrust Bank

   $ 45,000,000         12.9 % 

U.S. Bank National Association

   $ 45,000,000         12.9 % 

Branch Banking & Trust Co.

   $ 35,000,000         10.0 % 

Citibank, N.A.

   $ 30,000,000         8.6 % 

PNC Bank, National Association

   $ 30,000,000         8.6 %    

 

 

    

 

 

 

Total

   $ 350,000,000         100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.2(a)(i)

Form of Notice of Revolving Loan Borrowing

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Re: Credit Agreement (as amended and modified from time to time, the “Credit
Agreement”) dated as of June 5, 2012 among Owens & Minor Distribution, Inc., a
Virginia corporation and Owens & Minor Medical, Inc., a Virginia corporation,
the Guarantors identified therein, the Banks identified therein, and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used herein but not
otherwise defined herein shall have the meanings provided to such terms in the
Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby gives notice pursuant to Section 2.2(a)(i) of the Credit
Agreement that it requests a Revolving Loan Borrowing under the Credit Agreement
and in connection therewith sets forth below the terms on which such Revolving
Loan Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)   

 

  (B)    Principal amount of Borrowing   

 

  (C)    Interest rate basis   

 

  (D)    Interest Period and the last day thereof   

 

  (E)    Currency   

 

 

In accordance with the requirements of Section 5.2 of the Credit Agreement, the
Borrower Representative hereby represents and warrants that the conditions
precedent set forth in Section 5.2 of the Credit Agreement have been satisfied
as of the date hereof.

 

OWENS & MINOR, INC., as Borrower Representative By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.2(a)(ii)

Form of Notice of Swingline Loan Borrowing

Wells Fargo Bank, National Association, as Swingline Bank

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Re: Credit Agreement (as amended and modified from time to time, the “Credit
Agreement”) dated as of June 5, 2012 among Owens & Minor Distribution, Inc., a
Virginia corporation and Owens & Minor Medical, Inc., a Virginia corporation,
the Guarantors identified therein, the Banks identified therein, and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used herein but not
otherwise defined herein shall have the meanings provided to such terms in the
Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby gives notice pursuant to Section 2.2(a)(ii) of the Credit
Agreement that it requests a Swingline Loan Borrowing under the Credit Agreement
and in connection therewith sets forth below the terms on which such Swingline
Loan Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)   

 

   (B)    Principal amount of Borrowing   

 

   (C)    Interest rate basis (Base Rate or Daily LIBOR Rate)   

 

  

In accordance with the requirements of Section 5.2 of the Credit Agreement, the
Borrower Representative hereby represents and warrants that the conditions
precedent set forth in Section 5.2 of the Credit Agreement have been satisfied
as of the date hereof.

 

OWENS & MINOR, INC., as Borrower Representative By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.5

Form of Revolving Note

for the Revolving Loans and the Swingline Loans

                    , 20    

FOR VALUE RECEIVED, OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation and
OWENS & MINOR MEDICAL, INC., a Virginia corporation (together, the “U.S.
Borrowers”), hereby promise to pay to the order of
                                        , its successors and assigns (the
“Bank”), on or before the Termination Date to the office of the Administrative
Agent in immediately available funds as provided in the Credit Agreement (as
defined below),

(i) in the case of Revolving Loans, the Bank’s Revolving Committed Amount or, if
less or more, the aggregate unpaid principal amount of all Revolving Loans owing
to the Bank; and

(ii) in the case of Swingline Loans, if the Bank is the Swingline Bank, the
Swingline Committed Amount or, if less, the aggregate unpaid principal amount of
all Swingline Loans owing to the Swingline Bank;

together with interest thereon at the rates and as provided in the Credit
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement (as amended, modified and supplemented from time to time, the “Credit
Agreement”) dated as of June 5, 2012 among the U.S. Borrowers, the Guarantors
identified therein, the Banks identified therein, and Wells Fargo Bank, National
Association, as Administrative Agent. Terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.

The holder may endorse and attach a schedule to reflect borrowings evidenced by
this Revolving Note and all payments and prepayments thereon; provided that any
failure to endorse such information shall not affect the obligation of the U.S.
Borrowers to pay amounts evidenced hereby.

Upon the occurrence of an Event of Default, all amounts evidenced by this
Revolving Note may, or shall, become immediately due and payable as provided in
the Credit Agreement without presentment, demand, protest or notice of any kind,
all of which are waived by the U.S. Borrowers. In the event payment of amounts
evidenced by this Revolving Note is not made at any stated or accelerated
maturity, the U.S. Borrowers agree to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

This Revolving Note and the Loans and amounts evidenced hereby may be
transferred only as provided in the Credit Agreement.

This Revolving Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of North Carolina.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the U.S. Borrowers have caused this Revolving Note to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

OWENS & MINOR DISTRIBUTION, INC.,

a Virginia corporation

By:  

 

  Name:   Title:

OWENS & MINOR MEDICAL, INC.,

a Virginia corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 3.2

Form of Notice of Extension/Conversion

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Re: Credit Agreement (as amended and modified from time to time, the “Credit
Agreement”) dated as of June 5, 2012 among Owens & Minor Distribution, Inc., a
Virginia corporation and Owens & Minor Medical, Inc., a Virginia corporation,
the Guarantors identified therein, the Banks identified therein, and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used herein but not
otherwise defined herein shall have the meanings provided to such terms in the
Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby gives notice pursuant to Section 3.2 of the Credit
Agreement that it requests a continuation or conversion of a Revolving Loan
outstanding under the Credit Agreement, and in connection therewith sets forth
below the terms on which such continuation or conversion is requested to be
made:

 

(A)    Loan Type (Base Rate Loan or Eurocurrency Rate Loan)   

 

  (B)    Date of continuation or conversion   

 

     (which is the last day of the applicable Interest Period)   

 

  (C)    Principal amount of continuation or conversion   

 

  (D)    Interest rate basis   

 

  (E)    Interest Period and the last day thereof   

 

  (F)    Currency   

 

 

In accordance with the requirements of Section 3.2 of the Credit Agreement, if
this notice provides for an extension of or conversion to any Eurocurrency Rate
Loan, then the Borrower Representative hereby affirms that no Default or Event
of Default exists as of the date hereof.

 

OWENS & MINOR, INC.,

as Borrower Representative

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 5.1(e)

Form of Officer’s Certificate

June 5, 2012

Pursuant to Section 5.1(d) of the Credit Agreement (the “Credit Agreement”),
dated as of June 5, 2012, among Owens & Minor, Inc., a Virginia corporation,
Owens & Minor Medical, Inc., a Virginia corporation, Owens & Minor Distribution,
Inc., a Virginia corporation, the Banks identified therein, and Wells Fargo
Bank, National Association as administrative agent (in such capacity, the
“Administrative Agent”), the undersigned,                     , Secretary of
[                    ] (the “Corporation”), hereby certifies to the
Administrative Agent and the Banks as follows:

1. Attached hereto as Annex I is a true and complete copy of resolutions duly
adopted by the board of directors of the Corporation on [                    ],
2012. The attached resolutions have not been rescinded or modified and remain in
full force and effect. The attached resolutions are the only corporate
proceedings of the Corporation now in force relating to or affecting the matters
referenced therein.

2. Attached hereto as Annex II is a true and complete copy of the bylaws of the
Corporation as in effect on the date hereof.

3. Attached hereto as Annex III is a true and complete copy of the articles of
incorporation of the Corporation and all amendments thereto as in effect on the
date hereof.

4. Each of the following persons is now a duly elected and qualified officer of
the Corporation, holding the office(s) indicated, and the signature appearing
opposite his/her name below is his/her true and genuine signature.

 

Name

  

Office

  

Signature

     

 

     

 

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth above.

 

 

Secretary

I,                                         ,                     of the
Corporation, hereby certify that                     , whose genuine signature
appears above, is a duly elected, qualified and acting Secretary of the
Corporation.

 

 

[Title]



--------------------------------------------------------------------------------

Schedule 6.17

Subsidiaries

 

Name of Subsidiary

  

Jurisdiction of
Incorporation

  

Subsidiary of 1

Owens & Minor Distribution, Inc.    Virginia    Owens & Minor, Inc. OM Solutions
International, Inc. (2)    Virginia    Owens & Minor, Inc. OMI International,
Ltd. (2)    British Virgin Islands    Owens & Minor, Inc. Owens & Minor, Inc
Executive Deferred Compensation Trust (2)    Virginia    Owens & Minor, Inc.
Owens & Minor Healthcare Supply, Inc. (2)    Virginia    Owens & Minor, Inc.
Owens & Minor Medical, Inc.    Virginia    Owens & Minor Distribution, Inc. O &
M Funding Corp. (2)    Virginia    Owens & Minor Distribution, Inc. Owens &
Minor Global Resources, LLC (2)    Virginia    Owens & Minor Distribution, Inc.
Owens & Minor Canada, Inc. (2)    Virginia    OM Solutions International, Inc.
Access Diabetic Supply, LLC (2)    Florida    Owens & Minor Healthcare Supply,
Inc. Key Diabetes Supply Co. (2)    Michigan    Owens & Minor Healthcare Supply,
Inc. Medical Supply Group, Inc. (2)    Virginia    Owens & Minor Healthcare
Supply, Inc. Access Respiratory Supply, Inc. (2)    Florida    Access Diabetic
Supply, LLC Mira MEDsource Holding Company, Limited (2)    Hong Kong    OMI
International, Ltd. Mira MEDsource (Shanghai) Company, Limited (2)    Shanghai,
China    Mira MEDsource Holding Company, Limited

 

1 

All subsidiaries are wholly-owned except Mira MEDsource Holding Company Limited,
which is majority owned

2 

Subsidiary is not a guarantor to this Credit Agreement



--------------------------------------------------------------------------------

Schedule 7.1(c)

Form of Officer’s Compliance Certificate

For the fiscal quarter ended                     , 20    .

Pursuant to that Credit Agreement (as amended and modified from time to time,
the “Credit Agreement”; all capitalized terms used herein shall have the
meanings given to such terms in the Credit Agreement) dated as of June 5, 2012
among Owens & Minor Distribution, Inc., a Virginia corporation and Owens & Minor
Medical, Inc., a Virginia corporation, the Guarantors identified therein, the
Banks identified therein, and Wells Fargo Bank, National Association, as
Administrative Agent, the undersigned, the
                                         of the Borrower Representative, hereby
certifies to the Administrative Agent and the Banks that, to the best of his
knowledge and belief:

 

  a.

The company-prepared financial statements which accompany this certificate
present fairly in all material respects the financial condition of the Parent
and its Subsidiaries and have been prepared in accordance with GAAP applied on a
consistent basis, subject to changes resulting from normal year-end audit
adjustments.1

 

  b.

No Default or Event of Default exists under the Credit Agreement.2

Delivered herewith are detailed calculations demonstrating compliance by the
Credit Parties with the financial covenants contained in Section 7.10 of the
Credit Agreement as of the end of the fiscal period referred to above.

This     day of                     , 20    .

 

OWENS & MINOR, INC.,

as Borrower Representative

By:  

 

  Name:   Title:

 

1 

To be included in the certificate delivered after the end of each of the first
three fiscal quarters of the Parent.

2 

If any Default or Event of Default does exist, then add the following statement
before the period: “except as set forth in a separate attachment to this
Compliance Certificate, which specifies the nature and extent thereof and the
action the Borrowers or the Parent proposes to take with respect thereto”.



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Schedule 7.11

Form of Joinder Agreement

THIS JOINDER AGREEMENT (the “Agreement”), dated as of                     ,
20    , is by and between                                         , a
                     (the “Applicant Subsidiary”), and Wells Fargo Bank,
National Association, in its capacity as Administrative Agent under that certain
Credit Agreement (as amended and modified, the “Credit Agreement”) dated as of
June 5, 2012 among Owens & Minor Distribution, Inc., a Virginia corporation and
Owens & Minor Medical, Inc., a Virginia corporation, the Guarantors identified
therein, the Banks identified therein, Wells Fargo Bank, National Association,
as Administrative Agent. All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Borrower Representative is required by Section 7.11 of the Credit Agreement
to cause the Applicant Subsidiary to become a “Guarantor”. Accordingly, the
Applicant Subsidiary hereby agrees with the Administrative Agent, for the
benefit of the Banks, as follows:

1. The Applicant Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The Applicant Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
Applicant Subsidiary hereby (i) jointly and severally together with the other
Guarantors, guarantees to each Bank and the Administrative Agent, as provided in
Section 4 of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

2. The address of the Applicant Subsidiary for purposes of all notices and other
communications is the address set forth for the other Credit Parties in
Section 11.1 of the Credit Agreement.

3. The Applicant Subsidiary hereby waives acceptance by the Administrative Agent
and the Banks of the guaranty by the Applicant Subsidiary under Section 4 of the
Credit Agreement upon the execution of this Agreement by the Applicant
Subsidiary.

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of North Carolina.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Applicant Subsidiary has caused this Joinder Agreement
to be duly executed by its authorized officers, and the Administrative Agent,
for the benefit of the Banks, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[APPLICANT SUBSIDIARY] By:  

 

  Name:   Title: Acknowledged and accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 8.1(b)

Indebtedness

$200,000,000 aggregate principal amount of 6.35% Senior Notes due 2016 issued on
April 7, 2006

Capital leases for office and warehouse equipment with various parties. As of
March 31, 2012, the principal amount of capital leases was $7,136,099



--------------------------------------------------------------------------------

Schedule 8.2

Liens

Liens on office and warehouse equipment securing capital lease obligations
described on Schedule 8.1(b)



--------------------------------------------------------------------------------

Schedule 8.5(e)

Asset Dispositions

The dispositions of two warehouses which are currently being offered for sale,
as previously reported in the Parent’s Form 10-K for the year ended December 31,
2011 and as more fully described below:

 

Building

  

Address

Wheeling   

230 W. Palatine Road

Wheeling IL 60090

Earth City   

13720 Rider Trail

Earth City MO 63045



--------------------------------------------------------------------------------

Schedule 11.1

Notice Addresses

 

1. If to any Credit Party:

 

Owens & Minor, Inc. 9120 Lockwood Boulevard Mechanicsville, Virginia 23116
Attention:   Treasurer Telephone:   (804) 723-7937 Facsimile:   (804) 723-7118

with a copy to:

 

Owens & Minor, Inc. 9120 Lockwood Boulevard Mechanicsville, Virginia 23116
Attention:   Grace DenHartog Telephone:   (804) 723-7945 Facsimile:   (804)
723-7113

 

2. If to the Administrative Agent:

 

Wells Fargo Bank, National Association 1525 West W.T. Harris Blvd. MACD1109-019
Charlotte, North Carolina 28262 Attention:   Syndication Agency Services Fax:  
(704) 715-0017 Email: agencyservices.requests@wellsfargo.com

with a copy to:

 

Wells Fargo Bank, National Association 1525 WT Harris Blvd. Mail Code: D1109-019
Charlotte, North Carolina 28262 Attention:   Rufus C. Kearney, Loan Servicing
Specialist   Wholesale Loan Services Telephone:   704-590-2730 Fax:  
704-590-2782 Email: rufus.kearney@wellsfargo.com



--------------------------------------------------------------------------------

Schedule 11.3(b)

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Bank]] 1 3.   
Borrowers:    Owens & Minor Distribution, Inc. and Owens & Minor Medical, Inc.
4.    Administrative Agent:    Wells Fargo Bank, National Association and its
successors and assigns 5.    Credit Agreement:    The $350,000,000 Credit
Agreement dated as of June 5, 2012 among the Borrowers, Owens & Minor, Inc. (the
“Parent”), the Guarantors party thereto, the Banks party thereto and Wells Fargo
Bank, National Association, as Administrative Agent

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate
Amount of
Commitment/Loans
for all
Banks*      Amount of
Commitment/Loans
Assigned*      Percentage
Assigned of
Commitment/Loans3      $         $              %     $         $             
%     $         $              % 

 

[7.

Trade Date:                    ]4

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]5 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By  

 

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]6

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank][and Swingline Bank] By
 

 

  Title: [OWENS & MINOR, INC., as Borrower Representative] By  

 

  Title:

 

6 

To be added only if the consent of the Issuing Bank, the Swingline Bank and/or
the Borrower Representative is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Parent, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.3(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.3(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a foreign Bank, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.